    Case 21-40002       Doc 166        Filed 02/12/21 Entered 02/12/21 14:18:54                    Desc Main
                                       Document      Page 1 of 93



                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS
                                     (CENTRAL DIVISION)

________________________________________________
                                                )
In re:                                          )
                                                )                              Chapter 11
COMMUNITY INTERVENTION SERVICES, INC.,          )
COMMUNITY INTERVENTION SERVICES                 )
HOLDINGS, INC., SOUTH BAY MENTAL HEALTH         )                              Case No. 21-40002-EDK
CENTER, INC., and FUTURES BEHAVIOR              )
THERAPY CENTER, LLC                             )
                                                )                              (Jointly Administered)
                                    Debtors.    )
________________________________________________)

                        NOTICE OF AUCTION RESULTS AND OF
                    WINNING BIDDER ASSET PURCHASE AGREEMENT

        Pursuant to Futures Behavior Therapy Center, LLC’s (the “Debtor”) sale motion [Doc.

No. 10] (the “Sale Motion”) and the sale procedures approved by this Court’s order entered

January 15, 2021 [Doc. No. 83], the Debtor on February 10, 2021 conducted by Zoom

videoconference an auction sale (the “Auction”) for substantially all of the Debtor’s assets (the

“Assets”) among stalking horse bidder FBTC Transitional Sub, LLC (“FBTS”) and two qualified

competing bidders including Centria Healthcare LLC (“Centria”) and Little Leaves Early

Learning Therapy and Program, Inc. (“Little Leaves”). At the conclusion of the Auction, the

Debtor designated FBTS’s final bid to acquire the Assets for purchase price consideration of

$12.2 million1 as the “Winning Bid”, and Little Leaves’ final bid to acquire the Assets for

purchase price consideration of $12.1 million as the “Back-Up Bid”. The Winning Bid is

embodied in the Winning Bidder Asset Purchase Agreement between the Debtor and FBTS, the



1
  FBTS will be provided a $350,000 credit against the $12.2 million purchase price to account for the estate’s
avoidance of payment of a $350,000 break-up fee to FBTS that would otherwise be payable out of sale proceeds
generated through a sale to a different qualified bidder.
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54         Desc Main
                                 Document      Page 2 of 93



final form of which is attached as Exhibit A (the “Winning Bidder APA”). A marked version of

the Winning Bidder APA, showing changes from the stalking horse APA attached as Exhibit A

to the Sale Motion [Doc. No. 10-1], is attached as Exhibit B. The schedules to the Winning

Bidder APA are the same as those for FBTS’s stalking horse bid APA [Doc. No. 10-1], and

accordingly are not repeated by filing herewith.

Dated: February 12, 2021                     FUTURES BEHAVIOR THERAPY CENTER,
                                             LLC

                                             By its attorneys,


                                             /s/ A. Davis Whitesell
                                             Michael J. Goldberg (BBO #551869)
                                             A. Davis Whitesell (BBO #551462)
                                             Hanna J. Ciechanowski (BBO #705222)
                                             Casner & Edwards, LLP
                                             303 Congress Street
                                             Boston, MA 02210
                                             Tel: 617-426-5900
                                             Email: whitesell@casneredwards.com




                                                   2
Case 21-40002   Doc 166   Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                          Document      Page 3 of 93



                                  Exhibit A

                             [Winning Bidder APA]
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 4 of 93
                                                                                   EXECUTION


                 WINNING BIDDER ASSET PURCHASE AGREEMENT

       This Winning Bidder Asset Purchase Agreement (this “Agreement”) is entered into and
made effective as of the 10th day of February, 2021, by and between Futures Behavior Therapy
Center, LLC, a Massachusetts limited liability company (“Seller”), and FBTC Transitional Sub,
LLC, a Delaware limited liability company (“Purchaser”).

                                           Recitals

        A.     Seller provides community-based, school-based and outpatient behavioral health
and autism services primarily to adolescents in Massachusetts (the “Business”) at the locations
listed on Exhibit A (each location individually a “Facility” and, collectively, the “Facilities”).

        B.      Purchaser wishes to purchase from Seller, and Seller is willing to sell to
Purchaser, substantially all of the assets of the Business, including without limitation Seller’s
leases of the real properties at which the Facilities are located, and Seller’s agreements with
clients and providers underlying the Business and its revenues, all on the terms and conditions
hereinafter set forth.

       C.     Purchaser and Seller entered into that certain Asset Purchase Agreement dated
January 5, 2021 (the “Original Agreement”) setting forth the terms and conditions respecting the
Purchaser’s acquisition of the assets of the Business from Seller and by this Agreement
Purchaser and Seller hereby amend and restate the Original Agreement.

        D.      On January 5, 2021 (the “Petition Date”), Seller filed a voluntary chapter 11
petition (the “Petition”) in the United States Bankruptcy Court for the District of Massachusetts
(the “Bankruptcy Court”), commencing a chapter 11 bankruptcy case that is jointly administered
under Case No. 21-40002-EDK, and, pursuant to Sections 1107 and 1108 of title 11, United
States Code (the “Bankruptcy Code”), is managing its properties and operating its businesses as
a debtor in possession.

        E.     Pursuant to the Bankruptcy Court’s Order (A) Approving Procedures Governing
Debtor’s Proposed Sale of Substantially All Assets of Futures Behavior Therapy Center, LLC,
Including Certain Unexpired Leases and Executory Contracts, Pursuant to Sections 363 and 365
of the Bankruptcy Code, Free and Clear of Liens, Claims, and Interests; (B) Approving Form and
Manner of Notice of Sale; (C) Approving Debtor’s Assumption of Asset Purchase Agreement
Pursuant to Section 365 of the Bankruptcy Code; and (D) Granting Related Relief dated January
15, 2021 [Doc. No. 81] (the “Sale Procedures Order”), Seller, in connection with obtaining the
Bankruptcy Court’s authorization to consummate the transactions provided in the Original
Agreement, solicited higher and better offers for the assets of the Business, including the conduct
of an auction on February 10, 2021 (the “Auction”).

       F.      At the conclusion of the Auction, it was determined that Purchaser submitted the
highest and best offer for the assets of the Business, and Purchaser and Seller are entering into
this Agreement in order to memorialize the outcome of the Auction and the designation of
Purchaser as the “Winning Bidder” pursuant to the Sale Procedures Order.
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 5 of 93




                                             Agreement

       NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Purchaser and Seller agree as follows:

                                             ARTICLE I

                                         SALE OF ASSETS

        1.1      Purchased Assets. Subject to the terms, provisions and conditions contained in
this Agreement, Purchaser shall purchase from Seller, and Seller shall sell, convey or cause to be
conveyed to Purchaser, free and clear of all Liens: all of Seller’s right, title, and interest in and to
all assets real, personal and mixed, tangible and intangible, which relate to, or are used or held
for use in connection with, the Business, including but not limited to the assets described in
Sections 1.1(A) through (D), other than the Excluded Assets (as defined in Section 1.2 below)
(collectively, the “Assets”):

                (A)    the leases, subleases, licenses or other agreements to occupy all or any part
of the real property at which the Facilities are located as set forth on Schedule 1.1(A) hereto
(collectively, the “Assumed Leases”);

              (B)    all furniture, equipment, fixtures, furnishings, medical apparatuses, motor
vehicles, marketing and promotional materials and brochures, stationery, policy manuals,
operating manuals, kitchen equipment, supplies and inventories, and other tangible personal
property;

               (C)     all rights to lease deposits made under Assumed Leases, including those
set forth on Schedule 1.1(C) attached hereto;

               (D)      all intangible property, including, but not limited to:

                     (i)    all licenses, Permits, certifications (including determinations of
need and pending determination of need applications), provider numbers, accreditations and
authorizations issued by any Governmental Entity, including but not limited to such property
described on Schedule 1.1(D)(i) attached hereto;

                      (ii)    all business records, including, but not limited to, financial books
and records, payroll records, personnel records and manuals;

                       (iii) all current and historical client records maintained by or for Seller,
including without limitation, billing, medical, and clinical notes, and the entire “designated
record set” as that term is defined by HIPAA (collectively, “Client Records”);


                                                   2
 Case 21-40002       Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                  Document      Page 6 of 93



                     (iv)    those existing commitments, Contracts, equipment or other
personal property leases, purchase orders and agreements, as listed on Schedule 1.1(D)(iv) (the
“Assumed Contracts”);

                       (v)    the right to use the current name of each of the Facilities;

                       (vi)   all third-party warranties to the extent transferable;

                       (vii) all proceeds under insurance policies and rights of recovery
relating thereto that arise after the date of the Original Agreement and are pending as of the
Closing, in each case, solely with respect to any tangible Assets or with respect to any insurance
claims that affect the Business and the Assets; and

                       (viii) (1) all patents and patent applications for inventions and
discoveries, (2) all copyrights, copyright registrations and applications, and all related rights in
mask works and works of authorship, including moral rights, (3) all registered and common law
trademarks, trademark registrations and applications therefor, trade dress rights, trade names,
registered and common law service marks, service mark registrations and applications therefor,
(4) all corporate names, (5) all domain name registrations, IP addresses, network addresses and
the like and the applications therefor in respect of internet domain names, (6) all email accounts,
telephone numbers and fax numbers, (7) all ideas, concepts, discoveries, inventions,
developments, technologies, works of authorship, trade secrets, software, firmware, tools,
processes, techniques, know-how, methodologies, data, plans, devices, apparatuses,
specifications, designs, circuits, layouts, mask works, algorithms, programs, code,
documentation and other material and information, tangible or intangible, whether or not it may
be patented, copyrighted or otherwise protected (including all versions, modifications,
enhancements and derivative works thereof), (8) any and all patent rights, copyright rights,
mask work rights, trade secret rights, sui generis database rights and all other intellectual and
industrial property rights of any sort throughout the world (including any application therefor)
and (9) any rights to any of the foregoing pursuant to a license or other agreement (collectively,
“Intellectual Property”).

The Assets described in Section 1.1(B), (C), and (D) are collectively referred to herein as the
“Personal Property”. Subject to the terms of this Agreement, Seller and Purchaser may
supplement or amend the Schedules of specific Personal Property at any time prior to Closing
and the Schedules as so amended and supplemented as of the Closing Date shall operate to
delineate those particular Assets identified in such Schedules to be acquired by Purchaser at
Closing.

       1.2    Excluded Assets. Notwithstanding Section 1.1 above, the following shall be
excluded from the assets sold by Seller to Purchaser hereunder (the “Excluded Assets”):

               (A)    the accounts receivable, prepaid expenses, cash on hand, and other cash
equivalents of the Business, and all rights and interests in and to bank accounts;

                 (B)    Seller’s leases subleases, licenses or other agreements to occupy all or any
part of the real property, in each case that are not Assumed Leases;


                                                 3
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54                Desc Main
                                  Document      Page 7 of 93



               (C)     Seller’s Contracts that are not Assumed Contracts;

               (D)     Seller’s corporate records and securities, including stock in affiliated
entities;

                (E)    Seller’s insurance policies and Employee Benefit Plans;

                 (F) Seller’s claims and causes of action, including without limitation causes of
 action arising under Chapter 5 of the Bankruptcy Code;

               (G) Seller’s interest in and rights under this Agreement and any other
 agreement between Purchaser and Seller executed in connection with this Agreement;

                (H)    all intercompany claims between Seller and its Affiliates;

                (I)    such other assets as may be described in Schedule 1.2(I);

                (J)    all claims, refunds, credits, causes of action, choices in action, rights of
 recovery and rights of set-off of any kind, and all proceeds under insurance policies and rights
 of recovery relating thereto, other than as provided in in Section 1.1(D)(vii);

                (K)    all obligations with respect to client deposits and trust funds;

               (L)     claims and causes of action arising under Assumed Leases and Assumed
 Contracts; and

                (M) all claims for and rights to receive tax refunds with respect to taxable
 periods (or portions thereof) ending on or prior to the Closing Date.

        1.3    Assumed Obligations. On the terms and subject to the conditions set forth herein
and in the Sale Order, at the Closing, Purchaser shall assume, effective as of the Closing, and
shall timely pay, perform and discharge in accordance with their respective terms, only the
following liabilities of Seller, other than any that are Excluded Liabilities (as defined in Section
1.4 below) (collectively, the “Assumed Obligations”):

                (A)     all liabilities and obligations of Seller under the Assumed Leases and the
Assumed Contracts, but only to the extent (i) such liabilities or obligations arise after the Closing
Date and (ii) such Assumed Leases and Assumed Contracts are assigned to Purchaser or
Purchaser otherwise receives the rights and benefits of such Assumed Leases and Assumed
Contracts pursuant to Section 1.5, and, in any case, specifically excluding any liability or
obligation relating to or arising out of such Assumed Leases or Assumed Contracts as a result of
(1) any breach of such Assumed Leases or Assumed Contracts occurring on or prior to the
Closing Date, (2) any violation of applicable Law, breach of warranty, tort or infringement
occurring on or prior to the Closing Date, or (3) any Action occurring on or prior to the Closing
Date; and

               (B)     the liabilities or obligations, if any, expressly described on Schedule
1.3(B).

                                                  4
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 8 of 93



        1.4    Excluded Liabilities. Notwithstanding anything herein to the contrary, Purchaser
shall not assume or incur any liability or obligation for any other liabilities or obligations of
Seller other than the Assumed Obligations (collectively, the “Excluded Liabilities”), including,
but not limited to, the following:

              (A)     subject to Section 2.5 herein, any amounts (“Cure Costs”) that must be
paid and obligations that must be satisfied, including pursuant to Sections 365(b)(1)(A) and (B)
of the Bankruptcy Code, in connection with the assumption by Seller and assignment to
Purchaser of Assumed Leases and Assumed Contracts;

             (B)     any of Seller’s liabilities or obligations under this Agreement or any other
agreements entered into by a Seller in connection with the transactions contemplated by this
Agreement;

                (C)    any of Seller’s liabilities or obligations for expenses or fees incident to or
arising out of the negotiation, preparation, approval or authorization of this Agreement or the
consummation (or preparation for the consummation) of the transactions contemplated hereby
(including all attorneys’ and accountants’ fees and brokerage fees) and transfer taxes;

               (D)     any liability or obligation of any Seller or any of its Affiliates for taxes for
any period;

              (E)     any liability or obligation under or with respect to any Employee Benefit
Plan or any other employee benefit plan, program, policy or arrangement presently or formerly
maintained or contributed to by a Seller or its ERISA Affiliates, or with respect to which a Seller
or any such ERISA Affiliate has any liability;

               (F)    any liability or obligation with respect to any products or services that
were marketed or sold prior to the Closing, including product liability, malpractice, tort liability,
infringement claims and any related claims and Actions;

               (G)     any of Seller’s liabilities or obligations for vacation pay, sick pay, holiday
pay, salary, bonuses or other payments or liabilities of any kind to any employee of Seller or
current or former employee of a Seller, including any liabilities or obligations arising prior to the
Closing with respect to the exempt or non-exempt status of any employee of Seller;

               (H)    any liability or obligation relating to workers’ compensation claims which
were filed or presented on or before the Closing Date or which are filed or presented after the
Closing Date but relate to claims and/or injuries first arising on or before the Closing Date;

               (I)    any of Seller’s liabilities or obligations (i) arising by reason of any
violation or alleged violation of any Law, or (ii) arising by reason of any breach or alleged
breach by Seller of any Contract;

                (J)    any of Seller’s liabilities or obligations relating to any Action, proceeding
or claim arising out of or in connection with Seller’s conduct of the Business or any other
conduct of Seller or Seller’s officers, directors, employees, consultants, agents or advisors on or
prior to the Closing Date;

                                                  5
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 9 of 93



              (K)    any of Seller’s liabilities or obligations for indebtedness, including without
limitation any funding under the Coronavirus Aid, Relief and Economic Security Act (the
“CARES Act”);

              (L)     any liabilities or obligations in respect of any of the Excluded Assets
(including under any Contracts, leases, commitments or understandings related thereto);

                (M) any of Seller’s liabilities or obligations which Purchaser may become
liable for as a result of or in connection with the failure by Purchaser or any Seller to comply
with any bulk sales or bulk transfers laws or as a result of any “defacto merger” or “successor-in-
interest” (or similar) theories of liability;

               (N)    any intercompany liabilities of Seller; and

               (O)    the liabilities described on Schedule 1.4(O).

For purposes of this Section 1.4, “Seller” shall be deemed to include any predecessors to a Seller
and any Person with respect to which a Seller is a successor-in-interest (including by operation
of law, merger, liquidation, consolidation, assignment, assumption or otherwise). Seller hereby
acknowledges that it is retaining the Excluded Liabilities, all of which Excluded Liabilities shall
be treated in accordance with the Bankruptcy Code and any relevant orders of the Bankruptcy
Court.

        1.5     Assignability of Certain Contracts; Effectiveness. To the extent that the
assignment to Purchaser of any Assumed Contract or Assumed Lease pursuant to this Agreement
is not permitted without the consent of a third party and such restriction cannot be effectively
overridden or canceled by the Sale Order or other related order of the Bankruptcy Court, then the
parties will use their commercially reasonable efforts, before the Closing, to obtain such consent,
and, if any such consent is not obtained prior to the Closing Date, (A) this Agreement will not be
deemed to constitute an assignment of or an undertaking or attempt to assign such Contract or
any right or interest therein unless and until such consent is obtained and (B) Seller and
Purchaser will reasonably cooperate with each other in any lawful and feasible arrangement
designed to provide Purchaser with the benefits and obligations of any such Contract and
Purchaser shall be responsible for performing all obligations under such Contract required to be
performed by Seller on or after the Closing Date; provided, however, that, notwithstanding
anything to the contrary in this Agreement, the assumption and assignment of any particular
Assumed Contract or Assumed Lease, whether pursuant to the Sale Order, related order of the
Bankruptcy Court, or this Section 1.5, shall, as permitted by Section 3.2, become effective only
upon the Closing to the extent expressly designated as an “Assumed Contract” or “Assumed
Lease” under the Assignment and Assumption Agreement.

                                        ARTICLE II
                                      PURCHASE PRICE

        2.1    Purchase Price. The purchase price for the Assets (the “Purchase Price”) shall be
Eleven Million Eight Hundred Fifty Thousand Dollars ($11,850,000), plus or minus any
prorations, payments, adjustments and credits shown on Schedule 2.1; provided, however, that

                                                6
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54          Desc Main
                                 Document      Page 10 of 93



Purchaser reserves the right to increase the Purchase Price and otherwise modify the bid
represented by this Agreement as may be permitted by the Bid Procedures Order.

        2.2    Payment of Purchase Price. Seller acknowledges that Purchaser has delivered to
Seller’s counsel (Casner & Edwards, LLP), in escrow, the sum of Three Hundred Seventy-Five
Thousand Dollars ($375,000.00) as an initial deposit (the “Deposit”) for the payment of the
Purchase Price. The Deposit shall not be invested and shall be held in escrow by Seller’s counsel
as escrow agent under this Agreement (in such capacity, the “Escrow Agent”), and disbursed by
Escrow Agent in accordance with this Agreement and the escrow provisions attached as
Schedule 2.2 (the “Escrow Provisions”).

        2.3     Payment of Balance of the Purchase Price. At the Closing and immediately
following Purchaser’s payment of the Payment Amount (as defined below), Purchaser shall
deposit with Escrow Agent in immediately available funds an amount equal to (A) the Purchase
Price less (B) the sum of the Deposit and the Payment Amount and (C) plus or minus, as
applicable, the prorations, payments, adjustments and credits contemplated by this Agreement or
provided by Schedule 2.1, all as set forth in a closing statement to be executed and delivered by
Seller and Purchaser pursuant to Section 4.6(B). Upon the consummation of Closing, the Escrow
Agent shall deliver to Seller the Purchase Price, as adjusted pursuant to the agreed upon closing
statement pursuant to Section 4.6(B).

        2.4     Purchase Price Allocation. The Purchase Price shall be allocated as set forth in
Schedule 2.1, which the parties shall agree upon prior to the Closing. The parties shall be bound
by such allocation for all purposes and shall file Form 8594 with their respective federal income
tax returns in a manner consistent with such allocation.

        2.5     Payment Schedule. At least two (2) Business Days prior to the Closing, the Seller
shall deliver to the Purchaser a schedule (the “Payment Schedule”) identifying a dollar amount
(the “Payment Amount”) to be paid on account of Seller’s liabilities from proceeds at Closing
otherwise due to Seller , and the individuals or entities to receive such Payment Amount or
portion thereof. The Payment Amounts shall be comprised of (i) the amount of Cure Costs that
constitute Excluded Liabilities under Section 1.4(A), (ii) the amount of the Transferred
Employee Expenses (as defined below) under Section 8.2(B) and (iii) the payment of fees to
investment bankers identified on Schedule 5.1(P). The Payment Schedule shall provide
Purchaser with the information necessary to pay the Payment Amount on Seller’s behalf. The
Purchaser shall pay the Payment Amount at the Closing on Seller’s behalf, but shall not be
responsible for the payment of any amounts that are omitted from the Payment Schedule or that
otherwise should have been included in the Payment Schedule. The Seller acknowledges that the
Purchaser is paying the amounts on the Payment Schedule, which constitute Excluded Liabilities
and that no amounts contained in the Payment Schedule or any of the types of liabilities included
in the Payment Schedule shall constitute or become Assumed Liabilities.

                                     ARTICLE III
                              TRANSFER AND ASSIGNMENT

        3.1     Bill of Sale. At the Closing, Seller shall convey or cause to be conveyed all of
Seller’s right, title and interest in and to the Personal Property to Purchaser by delivery to

                                               7
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                  Document      Page 11 of 93



Purchaser of a bill of sale in the form attached as Schedule 3.1 (the “Bill of Sale”), which Bill of
Sale shall convey Seller’s right, title and interest, free and clear of all Liens, all as and to the
extent provided for in the Sale Order (as defined below).

        3.2     Assumption and Assignment Agreement. At the Closing, Seller shall, subject to
Section 6.6, assign or cause to be assigned to Purchaser, and Purchaser shall assume, all of
Seller’s right, title and interest in and to the Assumed Leases and the Assumed Contracts,
through their mutual execution and delivery of an assignment and assumption agreement in the
form attached as Schedule 3.2 (the “Assignment and Assumption Agreement”). Purchaser may
at any time prior to three (3) Business Days prior to the Closing (A) designate any previously
designated Assumed Lease or Assumed Contract to be an Excluded Asset, and Purchaser shall
have no obligation with respect to, nor assume any liability under, any such lease or contract so
designated to be an Excluded Asset and (B) designate a previously undesignated lease or
Contract as an Assumed Lease or Assumed Contract, as applicable, in which case Seller shall
provide to any counterparty to such newly-designated Assumed Lease or Assumed Contact such
notice and opportunity to object as may be provided in the Bid Procedures Order, provided that
the Closing shall not be conditioned on or subject to entry of an order approving the assignment
and assumption of a lease or contract described in this Section 3.2(B).

      3.3   PURCHASER ACKNOWLEDGEMENT. PURCHASER ACKNOWLEDGES
AND AGREES THAT THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER
IN THIS AGREEMENT, AS QUALIFIED OR SUPPLEMENTED BY THE DISCLOSURE
SCHEDULES (THE “SELLER REPRESENTATIONS”), ARE THE EXCLUSIVE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER, AND EXCEPT FOR THE
SELLER REPRESENTATIONS, IT IS ACQUIRING THE ASSETS ON AN “AS-IS WHERE-
IS” BASIS, WITHOUT REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED) BY
SELLER AND IN EACH CASE SUBJECT TO (A) ANY STATE OF FACTS REGARDING
ITS PHYSICAL CONDITION OR WHICH AN ACCURATE SURVEY OR AN INSPECTION
MIGHT SHOW, (B) ALL APPLICABLE LAWS, (C) VIOLATIONS OF LAWS WHICH MAY
EXIST ON THE DATE OF THE ORIGINAL AGREEMENT, AND (D) ANY MATTER
CAUSED OR PERMITTED BY PURCHASER OR ANY AGENT, EMPLOYEE OR
AFFILIATE OF PURCHASER. EXCEPT FOR SELLER REPRESENTATIONS, SELLER
HAS NOT MADE NOR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION
OR WARRANTY (EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER AS TO THE VALUE, HABITABILITY, USE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE ASSETS
(OR ANY PART THEREOF), OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE ASSETS (OR ANY
PART THEREOF). PURCHASER HAS PRIOR TO THE DATE HEREOF BEEN AFFORDED
THE OPPORTUNITY TO INSPECT THE ASSETS AND THE IMPROVEMENTS THEREON
(IF ANY).

                                          ARTICLE IV
                                           CLOSING

        4.1     Date and Place. Subject to the terms and conditions of this Agreement (including
the satisfaction or waiver of the conditions set forth in Article VII, the closing (the “Closing”) of

                                                 8
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                  Document      Page 12 of 93



the transactions contemplated herein shall be held virtually by the exchange of documents via
PDF on the day that is five Business Days following the satisfaction or waiver of the conditions
set forth in Article VII or at such other date as determined by the parties hereto. The date on
which the Closing actually occurs is referred to in this Agreement as the “Closing Date”. The
Closing shall be deemed to be effective as of 12:01 a.m. on the Closing Date. Notwithstanding
the foregoing, the parties may mutually agree to a different Closing Date.

        4.2    Required Governmental Consents. Subject to Section 6.3, it shall be a condition
precedent to Purchaser’s obligation to close that Purchaser shall have made all necessary filings
with governmental or regulatory authorities and shall have received all necessary governmental
permits, licenses, and other approvals (which approvals shall include determinations of no
action) as set forth on Schedule 4.2, including, without limitation, licensure approval by the
Department of Early Education and Care of the Commonwealth of Massachusetts.

       4.3     Seller’s Documents. At the Closing, Seller will deliver or cause to be delivered to
Purchaser the following documents:

               (A)     The Bill of Sale in favor of Purchaser in the condition required by Section
3.1 hereof.

               (B)     The Assignment and Assumption Agreement in the condition required by
Section 3.2 hereof.

             (C)    A transition services agreement in substantially the form attached hereto
as Schedule 4.3(C) (the “Transition Services Agreement”), duly executed by Seller and
Community Intervention Services, Inc., a Delaware corporation.

               (D)     Certified resolutions of Seller authorizing the transactions under this
Agreement.

               (E)    Originals of all certificates of occupancy, licenses, permits, authorizations,
and approvals issued by governmental authorities having jurisdiction, if available or in existence.

                 (F)   An affidavit sworn to by an officer of Seller to the effect that Seller is not
a “foreign person”, as that term is defined in Section 1445(f)(3) of the Code, which affidavit
shall be in the form prescribed by federal regulations.

              (G)      A certified copy of the Sale Order, which shall have become final and
non-appealable.

               (H)     All Client Records in existing form and format.

              (I)     Reports and supporting documentation necessary to validate compliance
with the receipt and utilization by Seller of CARES Act funding (including such funding
provided under the Provider Relief Fund), including, but not limited to, evidence of Seller’s
compliance with the reporting of required information and related filing deadlines.



                                                 9
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                  Document      Page 13 of 93



All of the documents and instruments to be delivered by Seller hereunder shall be in form and
substance reasonably satisfactory to counsel for Purchaser.

          4.4   Purchaser’s Documents. At the Closing, Purchaser will deliver the following to
Seller:

              (A)     The Purchase Price, as adjusted pursuant to the agreed upon closing
statement pursuant to Section 4.6(B).

               (B)     The Assignment and Assumption Agreement, in the condition required by
Section 3.2 hereof.

                (C)    The Transition Services Agreement, duly executed by Purchaser.

                (D)    Certified resolutions of Purchaser authorizing the transactions under this
Agreement.

All of the documents and instruments to be delivered by Purchaser hereunder shall be in form
and substance reasonably satisfactory to counsel for Seller.

       4.5     General. At any time and from time to time after the Closing, at the request of
one of the parties hereto and without additional consideration, the other party hereto shall
execute and deliver such other documents and take such action as one of the parties may
reasonably request to more effectively consummate the actions contemplated by this Agreement,
provided the requested matter can be undertaken and achieved without material cost to the other
party.

       4.6      Joint Documents. On the Closing Date, Purchaser and Seller shall exchange the
following:

                 (A)    Any and all certificates, statements and declarations as may be required by
federal, state, county or local law, regulation or ordinance including without limitation
certificates, statements, and declarations regarding taxes assessed on or with respect to transfer
of the Business, all of which such taxes, if any, shall be payable by Seller.

              (B)   A closing statement by and between Seller and Purchaser reflecting
Purchaser’s payment of the net Purchase Price after accounting for the Deposit and Payment
Amount and any prorations, payments, adjustments, and credits set forth on Schedule 2.1.

       4.7     Possession. Possession of the Facilities shall be delivered to Purchaser on the
Closing Date. All tangible Personal Property and all books, files, records, Contracts, leases, third
party warranties, regulatory materials and other assets constituting intangible Personal Property
shall be located at the Facilities on the Closing Date and possession thereof delivered to
Purchaser on such date; provided that Seller shall have the right, at Seller’s sole cost and
expense, to review and make copies of all books and records delivered to Purchaser in
accordance with Section 8.1.



                                                10
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 14 of 93



                               ARTICLE V
             REPRESENTATIONS AND WARRANTIES OF THE PARTIES

        5.1     Representations and Warranties of Seller. Subject to disclosures made in the
disclosure schedules delivered by Seller to Purchaser concurrently with the execution of this
Agreement (the “Disclosure Schedules”), Seller hereby represents and warrants to Purchaser as
of the date of the Original Agreement and as of the Closing as follows:

                (A)    Due Organization. Seller is a limited liability company, duly organized
and validly existing under the laws of the Commonwealth of Massachusetts. Seller is duly
qualified to do business and is in good standing in the Commonwealth of Massachusetts and in
each jurisdiction where the operation of the Business requires such qualification. Seller has the
requisite limited liability company power and authority to enter into this Agreement and to
perform its obligations hereunder.

               (B)    Power and Authority; Enforceability; Consents. Subject to the Sale Order,
the execution, delivery and performance of this Agreement by Seller and all other agreements
referenced in or ancillary hereto to which Seller is a party and the consummation of the
transactions contemplated herein by Seller:

                       (i)    is within its company powers and are not in contravention of the
terms of its certificate of organization, operating agreement or any amendments thereto and
have been duly authorized by all appropriate company action.

                       (ii)   will not violate any judgment of any court or Governmental Entity
applicable to Seller or the Assets.

                       (iii) will not require the approval, consent or authorization of, waiver
from, or declaration, filing or registration with, any other Person or Governmental Entity, except
as set forth in Schedule 5.1(B)(iii).

                      (iv)    will neither conflict with nor result in any breach or contravention
of any other Contract to which Seller is a party or by which it or the Assets is bound, except as
set forth in Schedule 5.1(B)(iv).

                (C)    Binding Agreement. Subject to the Sale Order, this Agreement and all
agreements to which Seller will become a party hereunder are and will constitute the valid and
legally binding obligations of Seller, and are and will be enforceable against Seller in accordance
with the respective terms hereof and thereof, except as enforceability may be restricted, limited
or delayed by applicable bankruptcy or other laws affecting creditors’ rights generally and except
as enforceability may be subject to general principles of equity.

               (D)     Assets. Except as set forth in Schedule 5.1(D), the Assets constitute all of
the assets, properties and rights necessary for the operation of the Business as it is currently
conducted. Seller has good and valid title to, or a valid leasehold interest in or license to, the
Assets, and upon entry of the Sale Order such Assets shall be free and clear of all Liens, except
for Permitted Liens.


                                                11
 Case 21-40002        Doc 166       Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                    Document      Page 15 of 93



                (E)     Financial Statements. Schedule 5.1(E) sets forth true, complete and
correct copies of (1) an unaudited balance sheet of the Business as of October 31, 2020 and (2)
an unaudited income statement of the Business for the ten months ended October 31, 2020
(collectively, the “Financial Statements”). The Financial Statements (x) were prepared in good
faith, (y) are based upon, and accurately reflect in all material respects, the books and records of
Seller and the Business, and (z) fairly present, in all material respects, the financial position of
the Business as of the dates thereof and the results of operations for the periods referred to
therein, in each case in accordance with GAAP applied on a consistent basis throughout.

               (F)     Leases.

                       (i)     True, correct, and complete copies of all of Seller’s leases for the
Facilities (including any amendments, extensions, renewals, guaranties, and other agreements
with respect thereto) have been uploaded to the Data Room, and have been provided to
Purchaser through Purchaser’s access to the Data Room. Neither Seller nor any other party to
any of the Assumed Leases are in material default of its obligations under the Assumed Leases
except to the extent set forth in Schedule 5.1(F)(i) in any manner that will not be cured prior to
the Closing Date. No event has occurred that (with or without notice, lapse of time or both)
would constitute a material breach or default by Seller or any other party under the Assumed
Leases in any manner that will not be cured prior to the Closing Date. Each of the Assumed
Leases is in full force and effect and constitutes a valid and legally binding obligation of Seller
and each other party thereto, enforceable against Seller and, to Seller’s Knowledge, each other
party thereto, in each case in accordance with the express terms thereof.

                       (ii)    Except to the extent set forth in Schedule 5.1(F)(ii), Seller has
performed all material obligations required to be performed by it under each of the Assumed
Leases to which it is a party, and none of the Assumed Leases is currently subject to
cancellation or any other material modification by the other party thereto or is presently subject
to any penalty, right of set-off or other charge by the other party thereto for late performance or
delivery in any manner that will not be cured prior to the Closing Date.

                       (iii)     Seller does not own any real property.

                       (iv)    Except as may be set forth in Schedule 5.1(F)(iv), the transactions
contemplated by this Agreement do not require the consent of any other party to an Assumed
Lease, will not result in a breach of or default under any Assumed Lease, or otherwise cause an
Assumed Lease to cease to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the Closing in any manner that will not be cured prior to the Closing
Date.

                        (v)    Seller’s occupancy, use and operation of each of the Facilities
complies in all material respects with all applicable Laws, there are no material deficiencies or
defects in the Facilities, and Seller has access to utilities in sufficient capacities for the operation
of the Business at each of the Facilities in the ordinary course of business.




                                                  12
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 16 of 93



                      (vi)   To Seller’s Knowledge, there are no pending or threatened
appropriation, condemnation, eminent domain or like proceedings relating to the Facilities or
the real property on which each of the Facilities is situated.

                       (vii) The Facilities comprise all of the real property used by Seller in, or
otherwise related to, the Business.

                (G)     Material Contracts. For the purposes herein, a “Material Contract” shall
be defined as any Contract with a value of more than, or which provides for the payment to or by
Seller of more than, $10,000 annually (a “Material Contract”). Except as set forth in Schedule
5.1(G), Seller is not a party to or bound by any Material Contract.

                (H)     Enforceability and Performance under Assumed Contracts. True, correct,
and complete copies of all of the Assumed Contracts and the Material Contracts set forth or
required to be set forth in Schedule 5.1(G) have been uploaded to the Data Room and have been
provided to Purchaser through Purchaser’s access to the Data Room. Neither Seller nor any
other party to any of the Assumed Contracts are in material default of its obligations under the
Assumed Contracts except to the extent set forth in Schedule 5.1(H). No event has occurred that
(with or without notice, lapse of time or both) would constitute a material breach or default by
Seller or any other party under the Assumed Contracts. Each of the Assumed Contracts is in full
force and effect and constitutes a valid and legally binding obligation of Seller and, to Seller’s
Knowledge, each other party thereto, enforceable against Seller and, to Seller’s Knowledge, each
other party thereto, in each case in accordance with the express terms thereof.

               (I)    Employee Benefits.

                      (i)     Each “employee benefit plan” as defined in Section 3(3) of ERISA
and each material bonus, deferred compensation, stock purchase, stock option, severance plan,
salary continuation, vacation, paid-time-off, sick leave, fringe benefit, cafeteria, incentive,
insurance, welfare or similar arrangement that is in each case sponsored or maintained Seller or
to which Seller contributes or has any liability (each, an “Employee Benefit Plan”) is listed in
Schedule 5.1(I)(i). No Employee Benefit Plan, and no party in interest to, disqualified person
of, or fiduciary of, any Employee Benefit Plan, has engaged in any non-exempt “prohibited
transaction” as defined in ERISA or the Code.

                        (ii)   Except as set forth in Schedule 5.1(I)(ii), neither Seller nor any
affiliate of Seller as determined under Code Sections 414(b), (c), (m) or (o) (“ERISA Affiliate”)
or any of their respective predecessors maintains, contributes to, has any obligation to contribute
to (or has any other liability, including contingent liability or current or potential withdrawal
liability, with respect to) or has, ever, contributed to or been obligated to contribute to (1) any
“multiemployer plan” (as that term is defined in Section 3(37) of ERISA), (2) any “employee
pension benefit plan” (within the meaning of Section 302 of ERISA) that is subject to Section
412 of the Code, Section 302 of ERISA or Title IV of ERISA, (3) any “multiple employer plan”
(within the meaning of Section 413 of the Code), or (4) any “multiple employer welfare
arrangement” (within the meaning of Section 3(40) of ERISA), in each case, whether or not
terminated.


                                               13
Case 21-40002       Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 17 of 93



              (J)     Employees.

                      (i)     Seller is and for the past three years has been in compliance in all
material respects with all applicable Laws, contracts, policies, plans, and programs applicable to
it respecting labor, employment and employment practices in the jurisdictions within which it
operates, including, without limitation, all applicable Laws respecting hiring, terms and
conditions of employment, health and safety, compensation, wages and hours (including the
classification of independent contractors and exempt and non-exempt employees), immigration
(including the verification of I-9s for all employees), employment discrimination, disability
rights or benefits, equal opportunity, termination of employment, plant closures and layoffs
(including the WARN Act), workers’ compensation, labor relations, employee leave and sick
pay, accommodation of employees, harassment, paid time off, use of background checks and
reports, use of selection procedures and tests, the provision of required meal and rest breaks,
affirmative action, child labor, workers compensation, labor relations, collective bargaining,
unemployment insurance and other insurance coverage, and the payment of social security and
other employment-related taxes. Seller has properly classified all current and former
employees, directors, individual consultants, temporary employees, leased employees, or any
agents for tax purposes and for participation in any Employee Benefit Plans, and complied in all
material respects with all applicable Laws relating to the classification of employees and
independent contractors and payment of wages, has not made deductions from the pay of
exempt employees which might result in loss of exempt status, and has, within the time and in
the manner prescribed by applicable Laws, withheld and paid over to the proper tax authority all
amounts required to be so withheld and paid over under applicable Laws.

                       (ii)   There are no material obligations relating to employment with
respect to which Seller may have any liability, including but not limited to any accrued but
unpaid compensation, wages, vacation, salaries, wage premiums, commissions, bonuses, fees,
and other compensation or benefits to its current or former employees or independent
contractors under applicable Laws, Contract or policy; or any fines, taxes, interest, or other
penalties for any failure to pay or delinquency in paying such compensation. As of the date
hereof, all compensation, including wages, commissions, bonuses, vacation and other paid time
off, and other direct compensation for any service performed for the Business payable to current
or former employees, independent contractors or consultants of Seller for services or work
performed on or prior to the date hereof have been paid in full (or accrued in full). Seller is not
subject to any pending claim for overdue overtime or other compensation due to any current or
former employee or independent contractor and, no such claim has been threatened.

                      (iii) Seller is not a party to or bound by any collective bargaining
agreement, project labor agreement, or other Contract, commitment, arrangement or bargaining
relationship with any labor organization, trade organization, or other representative of any of the
employees of Seller, and no employee of Seller is represented by a labor union or other labor
organization and there is no such contract, commitment or arrangement presently being
negotiated by Seller. There is no labor strike, work stoppage, lockout, grievance, labor
arbitration, walkout, picket, slowdown, work stoppage, or other material labor dispute pending
or threatened against or affecting the Business. No labor union, organization, or other collective
bargaining unit represents, claims to represent or is currently seeking to organize or represent
the employees of the Business, and there have not been any union organizing activities or efforts

                                               14
Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                 Document      Page 18 of 93



among the employees of the Business within the past three years. There is presently no union
campaign being conducted to solicit cards from employees to authorize a union to request a
National Labor Relations Board certification election, and no question concerning
representation exists or has existed respecting such employees; and there is no unfair labor
practice charge or complaint pending or threatened against Seller. No labor union, labor
organization, or group of employees has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or threatened in writing to be brought or filed with
the National Labor Relations Board or any other labor relations Governmental Entity. Seller has
not committed any unfair labor practices.

                     (iv)     To Seller’s Knowledge, no Business Employee is in material
violation of any term of any employment agreement, nondisclosure agreement, common law
nondisclosure obligation, fiduciary duty, noncompetition agreement, restrictive covenant or
other obligation: (1) to Seller, or (2) with respect to any current employee or independent
contractor of Business, to any third party with respect to such person’s right to be employed or
engaged by a Seller or to the knowledge or use of trade secrets or proprietary information.

                        (v)    Schedule 5.1(J)(v) sets forth a true, correct, and complete list of
(1) all employees (including any employee who is on a leave of absence or on furlough status,
as specified), employed or engaged by Seller (the “Business Employees”) and (2) for each
Business Employee, each such individual’s location of employment, date of hire, classification
as exempt or non-exempt (as applicable), W-2 compensation for 2019 (including bonus and
incentive payments), year-to-date compensation for 2020 (including bonus and incentive
payments), current hourly rate or annual base salary, and any annual bonus opportunity, job
titles or offices, notice period, whether such individual is on leave or furlough status, and the
reason for leave of absence or furlough status and the anticipated date of return to full service, if
known. Schedule 5.1(J)(v) also sets forth individuals classified as an independent contractor
(excluding contingent workers engaged through a third-party temporary employment agency) in
the past three years and for each individual identified as an independent contractor, each such
individual’s location, date of engagement, 1099 compensation for 2019, and year-to-date
compensation for 2020.

                      (vi)  Seller is not a party to, or otherwise bound by, any consent decree
with, or citation by, any Governmental Entity relating to employees or employment practices.
No action, proceeding, claim, or complaint by or on behalf of any employee, prospective
employee, former employee, current or former contractor, labor organization or other
representative of the employees of Seller, is pending or, to Seller’s Knowledge, threatened,
which could bind or in any way affect Purchaser after Closing as the result of the transactions
contemplated by this Agreement. None of Seller’s employment practices or policies are
currently being audited or investigated by any Governmental Entity. With respect to the
Business, there are no pending or, to Seller’s Knowledge, threatened: (1) unfair labor practice
charges or complaints before the National Labor Relations Board or any other Governmental
Entity, (2) complaints, grievances or arbitrations arising out of any collective bargaining
agreement or any other complaints, grievances or arbitration procedures; or (3) charges or
complaints with respect to or relating to them before the Equal Employment Opportunity


                                                15
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                 Document      Page 19 of 93



Commission or any other Governmental Entity responsible for the prevention of unlawful
employment practices.

              (K)     Compliance with Law.

                      (i)      Seller is currently in, and during the past three years has been in,
compliance in all material respects with (1) all Laws applicable to it or its business, properties or
assets (including, without limitation, all Laws concerning the privacy, security, safeguarding,
collection, access, use, disclosure, maintenance, transmittal, and/or confidentiality of Personal
Information or other health care data, including, as applicable, HIPAA, 42 C.F.R. Part 2, state
data breach Laws, state health information privacy and security Laws, the Telephone Consumer
Protection Act, the CAN-SPAM Act, and state consumer protection Laws), and (2) any orders
of any Governmental Entity applicable to it or the Business. Seller is not under investigation by
any Governmental Entity with respect to any violation of any Laws applicable to it or its
business, properties or assets.

                      (ii)    In the past three years, Seller has not received any written notice,
order, inquiry, investigation, complaint or other written communication by any Governmental
Entity alleging any violation by it under any Laws applicable to it or its business, employees (in
their capacity as such), properties or assets.

                      (iii) No employee, including temporary employees, or independent
contractors (whether an individual or entity) of the Business has been excluded from
participating in any Federal Health Care Program and has not been and is not currently included
on the OIG List of Excluded Individuals and Entities (LEIE), or the General Services
Administration’s Excluded Parties List System (EPLS) or System for Award Management
(SAM), except as set forth in Schedule 5.1(K)(iii). None of the officers, directors, agents or
managing employees (as such term is defined in 42 U.S.C. §1320a-5(b)) of the Business has
been excluded, suspended, or debarred from any Federal Health Care Program or been subject
to sanction, charged or been convicted of a crime in connection with any Federal Health Care
Program.

                      (iv)    There is no, and there has not been for the past three years any,
actual, or threatened (in writing) breach, compromise, or security incident affecting Personal
Information in the Business’s possession or control that would, if confirmed, constitute a breach
or security incident for which notification to individuals, organizations, contractual
counterparties, media, credit reporting agencies, and/or Governmental Entities is required under
any applicable Laws or under any Contracts to which Seller is a party.

                (L)    No Proceedings. Except as disclosed in Schedule 5.1(L)(i), there are no
Actions, administrative proceedings, or other legal actions of any kind pending or, to Seller’s
Knowledge, threatened, against Seller, or otherwise relating to or affecting the Business or the
Assets or any portion thereof. There are no Actions pending or, to Seller’s Knowledge,
threatened, seeking to restrain, prohibit, or obtain damages in connection with this Agreement or
the transactions contemplated hereby. Except as set forth in Schedule 5.1(L)(ii), Seller is not
subject to any settlement, award or order involving any Governmental Entity or other Person.


                                                16
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                 Document      Page 20 of 93



                 (M) Absence of Certain Changes. From October 31, 2020 to the date of this
Agreement, (i) no change, development, circumstance, effect or event has occurred or arisen that,
individually or in combination with any other change, development, circumstance, effect or
event, has had or would reasonably be expected to have a Material Adverse Effect and (ii) the
Business has been conducted in all material respects in the ordinary course of business. Except
as set forth in Schedule 5.1(M), since October 31, 2020, Seller has not:

                       (i)    entered into, amended or terminated any Material Contract, entered
into any other material transaction in excess of $100,000, changed in any significant respect any
business practice (in anticipation of the transactions contemplated hereby or otherwise);

                      (ii)     sold, assigned, transferred, leased or licensed any of its material
tangible assets, except in the ordinary course of business;

                     (iii) sold, disposed of, assigned, licensed, sublicensed, covenanted not
to sue with respect to, or otherwise transferred any Intellectual Property (other than non-
exclusive licensing or sublicensing of Intellectual Property in the ordinary course of business),
or abandoned or permitted to lapse or expire any Intellectual Property;

                     (iv)     made or granted any bonus or any compensation or salary increase
to any former or current employee or group of former or current employees (except in the
ordinary course of business);

                     (v)  implemented any facility closing or other layoff of employees that
could implicate the WARN Act;

                      (vi)   suffered any material damage, destruction or other casualty loss
with respect to material property owned by Seller or waived any rights of material value;

                      (vii)   delayed capital expenditures, repairs or maintenance;

                     (viii) failed to maintain in full force and effect any insurance policy in
effect, except for any policy replaced by a new or successor policy of substantially similar
coverage;

                       (ix)   terminated, amended, failed to renew or preserve or failed to
maintain in full force and effect any Permit; or

                      (x)     agreed, whether orally or in writing, to do any of the foregoing.

              (N)     Permits.

                     (i)     Seller possesses all Permits necessary to operate the Business, or
that are necessary for the lawful ownership of their properties and assets or operation of the
Business, and Schedule 5.1(N)(i) sets forth a true, complete and correct list of such Permits.
Except as set forth in Schedule 5.1(N)(i), Seller is and for the past three years has been in
material compliance with all such Permits, and all such Permits are in full force and effect.
There is not now pending or threatened in writing any action to revoke, cancel, rescind, modify

                                               17
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 21 of 93



or refuse to renew any of such Permits. During the past three years, Seller has not received
written notice of any petition, objection or other pleading with any Governmental Entity
alleging the failure to hold any of the foregoing or any violations in respect thereof.

                       (ii)   Except as set forth in Schedule 5.1(N)(ii), all individuals providing
professional services for on behalf of the Business, hold, and maintain in good standing, all
licenses, registrations, credentials, education and training required to perform such services in
all jurisdictions where such services are performed on behalf of the Business.

               (O)     Intellectual Property.

                       (i)    Schedule 5.1(O)(i) contains a true, complete and correct list of all
registered Intellectual Property that relate to, or are used or held for use in connection with, the
Business (the “Business Intellectual Property”). All material registration, maintenance and
renewal fees due in connection with such Business Intellectual Property have been paid and all
documents, recordations and certificates in connection with such Business Intellectual Property
required to be filed have been filed with the relevant patent, copyright, trademark or other
authorities for the purposes of prosecuting and maintaining such Business Intellectual Property
and recording the Seller’s ownership interests therein.

                        (ii)    Schedule 5.1(O)(ii) contains a complete and correct list of all
agreements to which Seller is a party and under which: (1) Seller is granted a license to use any
Intellectual Property owned by a third party the use of which is material to the Business
(excluding any such agreement for commercially available software); and (2) Seller has granted
to a third party a license to use any Business Intellectual Property.

                       (iii) Except as set forth in Schedule 5.1(O)(iii), Seller owns the
Intellectual Property, free and clear of all Liens (other than Permitted Liens), and Seller has a
valid and enforceable written license to use all other material Intellectual Property used in
connection with the Business, in each case free and clear of all Liens (other than Permitted
Liens). The transactions contemplated by this Agreement and the consummation thereof will
not impair any right, title or interest of Seller in or to any Business Intellectual Property.

                      (iv)   Except as set forth in Schedule 5.1(O)(iv), Seller has not received
any written communication in the last three years alleging that Seller has infringed,
misappropriated, or violated any Intellectual Property of any Person. To Seller’s Knowledge, the
Business, as currently provided or conducted by Seller, does not infringe, misappropriate or
violate any Intellectual Property owned by any third party. Except as set forth in Schedule
5.1(O)(iv), to Seller’s Knowledge, no Person currently is infringing, misappropriating or
violating any of the Business Intellectual Property.

               (P)     Brokerage. Except as set forth in Schedule 5.1(P), no agent, broker,
Person or firm acting on behalf of Seller is, or shall be, entitled to any broker’s fees, finder’s fees
or commissions from Seller in connection with this Agreement or any of the transactions
contemplated hereby.

               (Q)    Taxes. Seller has timely filed all tax returns that were required to be filed
(taking into account any applicable extension of time within which to file). All such tax returns
                                                  18
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 22 of 93



were correct, true and complete in all material respects and were prepared in substantial
compliance with all applicable Laws and regulations. All taxes of Seller that are due and
payable on or prior to the Closing Date have been paid on or prior to the Closing Date (whether
or not shown on any tax return). There are no Liens for taxes upon any of the Assets.

               (R)      Payors. Schedule 5.1(R) sets forth the top 10 payors for the year ended
December 31, 2019 and for the ten-month period ended October 31, 2020 (each, a “Major
Payor”). Except as set forth in Schedule 5.1(R), in the past 12 months, no Major Payor (i) has
canceled, suspended or otherwise terminated its relationship with the Business, or (ii) has
advised Seller of its intention to (1) cancel, suspend or otherwise terminate its relationship with
the Business, or (2) materially and adversely change the terms upon which it pays for goods or
services from, or provided by, the Business.

       5.2     Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:

                (A)     Due Organization. Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware. Purchaser has the
requisite limited liability company power and authority to enter into this Agreement, perform its
obligations hereunder and to conduct its business or operations as now being conducted.

               (B)    Power and Authority; Enforceability; Consents. The execution, delivery
and performance of this Agreement by Purchaser and all other agreements referenced in or
ancillary hereto to which it is a party and the consummation of the transactions contemplated
herein by Purchaser (except as would not have a material adverse effect on the ability of
Purchaser to consummate the transactions contemplated by this Agreement):

                        (i)    are within its powers and are not in contravention of the terms of
its articles of organization or any amendments thereto and have been duly authorized by all
requisite limited liability company action.

                     (ii)  will neither conflict with nor result in any breach or contravention
of, or the creation of any lien under, any indenture, agreement, lease, instrument or
understanding to which Purchaser is a party or by which Purchaser is bound.

                     (iii)    will not violate any judgment of any court or Governmental Entity
applicable to Purchaser.

                      (iv)    will not require the approval or consent of any other party or
authority.

               (C)    Binding Agreement. This Agreement and all other agreements to which
Purchaser will become a party hereunder are and will constitute the valid and legally binding
obligations of Purchaser and are and will be enforceable against it in accordance with the
respective terms hereof and thereof, except as enforceability may be restricted, limited or
delayed by applicable bankruptcy or other laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity.


                                                19
 Case 21-40002       Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                  Document      Page 23 of 93



                (D)    Purchaser’s Due Diligence. Purchaser acknowledges that it has inspected
and/or evaluated the Assets, the Facilities, and the Business, has made its own independent
analysis of this transaction, and has not relied upon and is not relying upon any information
provided or representations made by Seller with respect to the Assets, the Facilities, or the
Business, other than the Seller Representations, in deciding to pursue its acquisition of the Assets
pursuant to this Agreement.

               (E)    Financing. Purchaser has or at the Closing will have the funds sufficient
to pay the Purchase Price and perform its obligations under this Agreement.

                                   ARTICLE VI
                          COVENANTS PRIOR TO THE CLOSING

       6.1    Seller Operations. Between the date of the Original Agreement and the earlier of
the date of the termination of this Agreement and the Closing Date, Seller will operate the
Business in the ordinary course of business and, without limiting the foregoing, will use its
commercially reasonable efforts to:

               (A)    take or cause to be taken all actions necessary and appropriate to
consummate the transactions contemplated by this Agreement, including without limitation those
necessary to enable Seller to make the deliveries set forth in Section 4.3.

               (B)     keep in full force and effect present insurance policies or other comparable
insurance.

                (C)    continue to employ the employees listed on Schedule 6.1(C) (individually,
a “Key Employee”, and collectively, the “Key Employees”). For the purposes of this Section
6.1(C), “commercially reasonable efforts” shall mean that Seller shall (i) not terminate a Key
Employee without cause, (ii) not encourage or facilitate a Key Employee to seek employment
elsewhere, and (iii) promptly notify Buyer if Seller becomes aware that a Key Employee intends
to terminate such Key Employee’s employment and reasonably cooperate with Buyer to attempt
to retain such Key Employee, unless Buyer otherwise directs in writing.

        6.2     Seller Negative Covenants. Between the date of the Original Agreement and the
earlier of the date of the termination of this Agreement and the Closing Date, Seller will not,
without the prior written consent of Purchaser or as set forth on Schedule 6.2, take, propose to
take, or omit to take, directly or indirectly, any action that, if taken (or omitted to be taken)
between October 31, 2020 and the date of the Original Agreement, would have required
disclosure on Schedule 5.1(M).

       6.3     Governmental Approvals.

                (A)    Upon Bankruptcy Court approval of this Agreement pursuant to Section
6.4, Purchaser shall use its commercially reasonable efforts to obtain as soon as reasonably
possible at its own expense, and Seller shall use its commercially reasonable efforts to assist and
cooperate with Purchaser and its representatives and counsel in so obtaining, all governmental
consents, approvals, certificates of exemption and licenses which are necessary or appropriate,
and in the preparation of any document or other material which may be required by any

                                                20
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 24 of 93



Governmental Entity as a condition precedent to or result of the transactions contemplated
herein.

               (B)     Without limiting Section 6.3(A), upon Bankruptcy Court approval of this
Agreement pursuant to Section 6.4, the parties shall make, or cause to be made, all necessary
filings with Governmental Entities as set forth on Schedule 4.2. To the extent that such filings
require information relating to Seller or known only to Seller, Seller shall promptly provide
timely assistance to Purchaser in completing such filings.

        6.4     Bankruptcy Court Approval. Seller’s entry into this Agreement will not become
effective and binding on Seller until the Bankruptcy Court has entered an appropriate order
approving Seller’s entry into this Agreement and the sale of the Business and the Assets pursuant
to this Agreement, which order shall authorize, approve and provide for the sale of the Assets to
Purchaser free and clear of all Liens (other than Permitted Liens) and shall otherwise be in form
and substance reasonably agreeable to Seller, Purchaser and Capital One, National Association
(successor by merger to Healthcare Financial Solutions, LLC), as successor to General Electric
Capital Corporation, as Agent (“Agent”) under that certain Credit Agreement, dated as of July
16, 2015 (as amended, amended and restated, supplemented or otherwise modified from time to
time), among, without limitation, Agent and Seller (in the form entered by the Bankruptcy Court,
the “Sale Order”). Seller shall pursue entry of the Sale Order in keeping with the Seller’s motion
for such relief filed at joint Docket No. 10. From and after the date of the Original Agreement
until the Closing Date, Seller shall deliver to Purchaser and Agent copies of all pleadings,
motions, notices, statements, schedules, applications, reports and other papers that are filed by
Seller in the Bankruptcy Case that relate, in whole or in part, to this Agreement or Purchaser.

       6.5     Alternative Transaction.

Following the date of the entry of the Sale Order approving this Agreement and until the earlier
of (i) the Closing and (ii) such time as this Agreement has been terminated in accordance with its
express terms, and provided that Purchaser is not in material default of its obligations under this
Agreement, Seller shall not, nor shall it authorize or permit any other Person to, (1) directly or
indirectly solicit, initiate or encourage the submission of any offer or proposal concerning any
Alternative Transaction not authorized by the Sale Order or (2) directly or indirectly participate
in any discussions or negotiations regarding, or furnish to any person any information with
respect to, or take any other action to facilitate the making of, any proposal or expression of
interest that constitutes or is reasonably likely to lead to an Alternative Transaction not
authorized by the Sale Order. The term “Alternative Transaction” means one or more
agreements to sell, transfer, or otherwise dispose of all or any portion of the Assets in a
transaction or series of transactions with one or more Persons, other than Purchaser, who have
submitted a Qualified Bid (as such term is defined in the Sale Procedures Order) in connection
with the Auction.



       6.6     Assumed Leases and Assumed Contracts; Cure Amounts.



                                                21
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54           Desc Main
                                 Document      Page 25 of 93



                 (A)     Seller shall take all commercially reasonable actions required to assume
the Assumed Leases and Assumed Contracts and to assign them to Purchaser, including taking
all actions (i) reasonably requested by Purchaser to facilitate any negotiations with the
counterparties to such Assumed Leases and Assumed Contracts and (ii) to obtain an order (which
may be the Sale Order) containing a finding that the proposed assumption and assignment of the
Assumed Leases and Assumed Contracts to Purchaser satisfies all applicable requirements of
Section 365 of the Bankruptcy Code. In connection with the foregoing and as the case may be,
Purchaser covenants to provide adequate assurance of performance and represent and warrant
that it is capable of providing adequate assurance of future performance.

               (B)     Schedules 1.1(A) and 1.1(D)(iv) shall each include Seller’s good-faith
estimate of the Cure Costs (if any) associated with each Assumed Lease and Assumed Contract.
At the Closing, upon Purchaser’s final designation of the Assumed Leases and Assumed
Contracts to be assigned, (i) Seller pursuant to the Assignment and Assumption Agreement shall
assume and assign to Purchaser each of the Assumed Leases and Assumed Contracts that is
capable of being assumed and assigned and pay promptly any Cure Costs associated therewith,
and (ii) Purchaser pursuant to the Assignment and Assumption Agreement shall assume and
perform and discharge the Assumed Obligations under the Assumed Leases and Assumed
Contracts; provided that Purchaser and Seller shall cooperate and use best commercial efforts to
minimize any and all Cure Costs; provided, further, that nothing in this Section 6.6(B) shall
require Purchaser to increase the Purchase Price or pay any Cure Cost or pay any other amounts
or agree to be subject to any liabilities or obligations not in the ordinary course of business or
that are not required pursuant to the terms of the Assumed Leases or Assumed Contracts
following the Closing and Purchaser’s assumption of such Assumed Leases or Assumed
Contracts.

                (C)    Purchaser may request, in its reasonable business judgment, certain
modifications and amendments to any lease or contract of a Seller as a condition to such lease or
contract becoming an Assumed Lease or Assumed Contract, as applicable, and Seller shall use
commercially reasonable efforts to obtain such modifications or amendments. If Seller is unable
to obtain such modifications or amendments, Purchaser may, in its sole discretion, designate the
relevant lease or contract as an Excluded Asset.

               (D)      If, after giving effect to the provisions of sections 363 and 365 of the
Bankruptcy Code, the consent of the non-Seller party to any Assumed Lease or Assumed
Contract is required but not obtained, Seller shall, at Purchaser’s sole cost and expense,
cooperate with Purchaser in any reasonable arrangement proposed by Purchaser, including
Purchaser’s provision of credit support, designed to provide Purchaser the benefits and
obligations of or under any such Assumed Lease or Assumed Contract; provided, however, that
nothing in this Section 6.6 shall (i) require Seller to make any expenditure or incur any
obligation on its own or on Purchaser’s behalf or (ii) prohibit Seller from ceasing operations or
winding up its affairs following the Closing. Any assignment to Purchaser of the Assumed
Leases and the Assumed Contracts that, notwithstanding the Sale Order (or other Bankruptcy
Court order approving the assumption and assignment of such lease or contract), requires the
consent of any third party for such assignment to be effective shall be made subject to such
consent being obtained. If Purchaser determines that such consent cannot be obtained on terms


                                               22
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 26 of 93



reasonably satisfactory to Purchaser within 30 days after the Closing, Purchaser may on notice to
Seller reclassify each such Assumed Lease or Assumed Contract as an Excluded Asset.

        6.7    Closing Conditions. Between the date of the Original Agreement and the earlier
of the termination of this Agreement and the Closing Date, Seller and Purchaser will use their
respective commercially reasonable efforts to cause the conditions specified in this Agreement
over which they have control to be satisfied as soon as reasonably practicable, but in all events
before the Closing Date.

        6.8     Tax Returns. All income, sales, franchise and payroll tax returns and reports
required by law to be filed by Seller prior to the Closing will be timely filed (subject to Seller’s
right to timely extend the filing thereof) and will accurately reflect the tax position of Seller, and
all taxes respectively due under such tax returns will be paid by Seller. Purchaser is not
assuming under this Agreement any (i) tax liabilities owed by Seller or any other tax liabilities as
a result of the operation of the Business prior to the Closing Date, (ii) any liability for taxes
deferred by Seller under IRS Notice 2020-65, or (iii) liability for any taxes deferred under the
CARES Act.

        6.9     Transfer Taxes. All transfer, documentary, sales, use, stamp, registration and
other substantially similar taxes (including any real property transfer or similar tax) incurred in
connection with this Agreement and the consummation of the transactions contemplated hereby
(collectively, “Transfer Taxes”), if any, and that are not exempt under Section 1146(a) of the
Bankruptcy Code, shall be borne 100% by the Seller and shall be paid by Seller when due.
Seller will, at the Sellers’ own expense, timely file all necessary tax returns and other
documentation with respect to all such Transfer Taxes that are required by applicable Law.

        6.10 Reporting Requirements. Purchaser and the Seller agree to utilize, and to cause
their respective affiliates to utilize, any permissible method set forth in IRS Rev. Proc. 2004-53
with respect to wage reporting as determined by Purchaser.

       6.11    Intentionally Omitted.

        6.12 Sale Order. The Sale Order shall be in form and substance satisfactory to
Purchaser, Seller and Agent. Purchaser agrees that it will promptly take such actions as are
reasonably requested by Seller to assist in obtaining Bankruptcy Court approval of the Sale
Order, including furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for purposes, among others, of (x) demonstrating that Purchaser is a “good
faith” purchaser under Section 363(m) of the Bankruptcy Code; (y) including a determination in
the Sale Order that Purchaser has not engaged in any conduct that would result in avoidance of
the transactions contemplated by this Agreement under Section 363(n) of the Bankruptcy Code,
and (z) establishing adequate assurance of future performance in connection with the Assumed
Leases and Assumed Contracts within the meaning of Section 365 of the Bankruptcy Code. The
Sale Order shall, without limitation:

               (A)    approve, pursuant to Sections 363 and 365 of the Bankruptcy Code, (i) the
execution, delivery and performance by Seller of this Agreement; (ii) the sale of the Assets to
Purchaser on the terms set forth herein and free and clear of all Liens, claims, and interests (other

                                                 23
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 27 of 93



than Permitted Liens), and (iii) the performance by Seller of its obligations under this
Agreement;

              (B)     find that Purchaser is a “good faith” purchaser within the meaning of
Section 363(m) of the Bankruptcy Code and grant Purchaser the protections of Section 363(m) of
the Bankruptcy Code;

               (C)    find that Purchaser and Seller have engaged in no conduct that would
result in the avoidance of the transactions contemplated under this Agreement pursuant to
Section 363(n) of the Bankruptcy Code;

               (D)     find that Purchaser is not a successor to Seller and contain substantially
the language set forth in Section 9.18 of this Agreement; and

              (E)    find that Purchaser shall have no liability for any obligation of Seller that
is not an Assumed Obligation.

       6.13 Client Records. Following the Closing, Seller shall refrain from the modification
or destruction of Client Records until Purchaser confirms to Seller that the Client Records
function in a production environment. Following the Closing, (i) Purchaser shall maintain the
Client Records in such a manner as to protect their integrity, ensure their confidentiality and
proper use, and ensure their accessibility and availability to Seller and Seller’s clients or their
authorized representatives as required by Law, and (ii) Purchaser shall make the Client Records
available for inspection or copying, or both, to Seller for billing purposes or to respond to or
defend any malpractice claim or third-party audit or investigation, each as permitted by
applicable Law.

                                  ARTICLE VII
                        CONDITIONS PRECEDENT TO CLOSING

        7.1     Conditions Precedent to Seller’s Obligations. Notwithstanding anything herein to
the contrary, the obligations of Seller to consummate the transactions described herein are
subject to the fulfillment, on or prior to the Closing Date, of the following conditions precedent
unless (but only to the extent) waived in writing by Seller at or prior to Closing:

               (A)    (i) The representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects (except that the representations and
warranties that are qualified as to “materiality” shall be true and correct in all respects without
qualifications) when made and as of the Closing Date as though such representations and
warranties had been made on and as of such Closing Date; (ii) each and all of the terms,
covenants and conditions of this Agreement to be complied with or performed by Purchaser on
or before the Closing Date pursuant to the terms hereof shall have been materially complied with
and performed; and (iii) Purchaser shall deliver to Seller a certification to the foregoing effect.

             (B)     Purchaser shall have, at or prior to the Closing, delivered to Seller the
documents required to be delivered by it pursuant to Section 4.4.



                                                24
 Case 21-40002       Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                  Document      Page 28 of 93



              (C)     The Bankruptcy Court shall have entered the Sale Order (in form and
substance acceptable to Purchaser), which shall have become final and non-appealable.

       7.2     Conditions Precedent to Purchaser’s Obligations. Notwithstanding anything
herein to the contrary, the obligations of Purchaser to consummate the transactions described
herein are subject to the fulfillment, on or prior to the Closing Date, of the following conditions
precedent unless (but only to the extent) waived in writing by Purchaser at or prior to Closing:

                (A)     (i) the Fundamental Representations shall be true and correct in all
respects when made and as of the Closing Date, as though such Fundamental Representations
had been made on and as of the Closing Date (except for those Fundamental Representations that
address matters only as of a particular date, which shall have been true and correct as of such
particular date); (ii) the representations and warranties of Seller contained in this Agreement
(other than the Fundamental Representations) shall be true and correct in all respects when made
and as of the Closing Date, as though such representations and warranties had been made on and
as of such Closing Date (except for those representations and warranties that address matters
only as of a particular date, which shall have been true as of such particular date) disregarding in
each case any “materiality” or similar qualifier (except where the failure of such representations
and warranties to be true and correct would not have a Material Adverse Effect); (iii) each and
all of the terms, covenants and conditions of this Agreement to be complied with or performed
by Seller on or before the Closing Date pursuant to the terms hereof shall have been materially
complied with and performed; and (iv) Seller shall deliver to Purchaser a certification to the
foregoing effect.

               (B)   During the period from the date of the Original Agreement through the
Closing Date, no Material Adverse Effect shall have occurred.

             (C)     On or prior to the Closing Date, Purchaser shall have obtained
documentation or other evidence reasonably satisfactory to Purchaser that Purchaser has:

                      (i)     received written confirmation from all applicable licensure
agencies that upon Closing all licenses required by law to operate the Business as currently
operated will be transferred to, or issued or reissued in the name of, Purchaser; and

                       (ii)    obtained reasonable assurances that insurance provider
certification of the Facilities for its operation by Purchaser will be effective as of Closing and
that Purchaser may participate in and receive reimbursement from such programs effective as of
Closing.

                (D)    No Action before a court or any other Governmental Entity shall have
been instituted seeking to restrain or prohibit the transactions herein contemplated.

                (E)    All consents, approvals, permits, waivers and estoppels of third parties
that are listed on Schedule 7.2(E) shall have been obtained on terms reasonably satisfactory to
Purchaser.

             (F)     Seller shall have, at or prior to the Closing, delivered to Purchaser the
documents required to be delivered by it pursuant to Section 4.3.

                                                25
 Case 21-40002       Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                  Document      Page 29 of 93



              (G)    The Bankruptcy Court shall have entered the Sale Order, which shall have
become final and non-appealable.

                                      ARTICLE VIII
                                ADDITIONAL AGREEMENTS

        8.1     Books and Records. For purposes of this Agreement, the term “Retention Period”
shall mean the period ending six years after the Closing. Until the conclusion of the Retention
Period, (A) Purchaser will maintain all books and records of Seller constituting a part of the
Assets which are delivered to Purchaser at Closing and which relate to the pre-Closing Business
in a manner reasonably consistent with Purchaser’s record retention policies or practices and (B)
subject to applicable Law and solely as reasonably necessary in connection with the preparation
and filing of tax returns by Seller or other proper purpose including the administration of the
Bankruptcy Case, upon reasonable advance written notice from Seller to Purchaser, afford Seller
reasonable access to such records during normal business hours; provided, that the foregoing
shall not require Purchaser or any of its Affiliates (i) to provide access to any books, records or
other information to the extent such books, records or other information do not pertain to the
Business (and Purchaser shall be entitled to withhold access to or redact any portion of such
books and records or other information that does not pertain to the Business), (ii) to permit any
inspection, or to disclose any information, that in the reasonable judgment of Purchaser would
violate applicable Law, fiduciary duty, or binding agreement entered into prior to the Closing
Date, or (iii) to take any action that would cause unreasonable disruption to the business of
Purchaser or the Business.

       8.2     Employee Related Matters.

                (A)    Transferred Employees. As of the Closing Date, Purchaser shall offer
employment to only those employees of the Business as Purchaser shall determine in its sole
discretion and such offers of employment shall contain terms and conditions of employment that
Purchaser shall determine in its sole discretion. Seller shall make available to Purchaser a correct
and complete list of all the current employees of the Business and such employee information as
Purchaser reasonably deems necessary for Purchaser to complete its new employee onboarding
processes (all in a form reasonably acceptable to Purchaser) as of 10 Business Days prior to the
Closing Date, and Purchaser shall provide Seller with a list of the Business’s employees to whom
Purchaser intends to offer employment at least five days prior to the Closing Date. On the
Closing Date, Seller shall take all steps necessary to terminate the employment of each employee
of the Seller who is offered employment by Purchaser as set forth in the immediately preceding
sentence. The employees of the Seller who accept Purchaser’s offer of employment and who
become employed by Purchaser shall be referred to herein as “Transferred Employees.” Nothing
in this Agreement shall confer upon any Transferred Employee any right with respect to
continued employment with Purchaser, nor shall anything herein limit or interfere with
Purchaser’s right to terminate the employment of any Transferred Employee at any time (subject
to applicable Law), with or without cause or notice, or restrict Purchaser in the exercise of
independent business judgment in modifying any terms or conditions of employment of the
Transferred Employees on and after the Closing Date.



                                                26
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 30 of 93



                (B)     Pre-Closing Obligations to Transferred Employees. Subject to Section 2.5
herein, Seller shall be responsible for all liabilities, obligations and commitments relating to
Seller’s employment of the Transferred Employees, including any severance compensation that
may be owed by Seller to any Transferred Employee as a result of this transactions contemplated
by this Agreement in accordance with the applicable severance agreement, and bonus payments
payable to any Transferred Employees in accordance with applicable bonus arrangements
entered into prior to the Closing Date (collectively, the “Transferred Employee Expenses”).

                (C)    Employee Information. Seller shall use commercially reasonable efforts to
provide promptly to Purchaser, at Purchaser’s request, any information or copies of personnel
records (including addresses, dates of birth, date of hire and dependent information) relating to
the Transferred Employees or relating to the service of Transferred Employees with Seller (and
predecessors of Seller, as applicable) prior to the Closing Date; provided that Purchaser shall not
request any information, or use any disclosed information in any manner that may violate
applicable Laws, including but not limited to salary history, equal pay, discrimination and leave
laws. Seller and Purchaser shall each cooperate with the other and shall provide to the other such
documentation, information and assistance as is reasonably necessary to effect the provisions of
this Section 8.2.

                                        ARTICLE IX
                                      MISCELLANEOUS

        9.1     Exhibits and Schedules and Other Instruments. Each Exhibit and Schedule to this
Agreement shall be considered a part hereof as if set forth herein in full. Any disclosure made in
a Disclosure Schedule to this Agreement shall be deemed a disclosure for all purposes under this
Agreement to the extent that the relevance of such disclosure is reasonably apparent from the
text of such disclosure in the Disclosure Schedules.

        9.2     Additional Assurances. The provisions of this Agreement shall be self-operative
and shall not require further agreement by the parties except as may be herein specifically
provided to the contrary; provided, however, at the reasonable request of a party, the other party
shall execute such additional instruments and take such additional actions as the requesting party
may deem necessary to effectuate this Agreement. Seller shall, at any time and from time to
time at and after the Closing, upon the reasonable request of Purchaser and at Purchaser’s sole
expense, take any and all steps necessary to place Purchaser in possession and operating control
of the Assets to be transferred hereunder and will do, execute, acknowledge and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may reasonably be
required or requested to more effectively transfer and confirm to Purchaser or to its successors or
assigns, or to reduce to possession, any or all of the Assets and to carry out the purposes and
intent of this Agreement, provided however, that Purchaser shall bear all costs associated with
such acts.

       9.3     Choice of Law.




                                                27
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 31 of 93



                 (A)    The parties agree that this Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware, without giving effect to principles
of conflicts of laws, but subject as necessary or appropriate to the Bankruptcy Code.

                (B)     The Bankruptcy Court will have jurisdiction over any and all disputes
between or among the parties, whether at law or in equity, arising out of or relating to this
Agreement; provided, however, that if the Bankruptcy Court is unwilling or unable to hear any
such dispute, each of the parties submits to the exclusive jurisdiction of the United States District
Court for the District of Delaware and of any Delaware State Court in any Action arising out of
or relating to this Agreement or the transactions contemplated herein or therein and agrees that
all claims in respect of such Action may be heard and determined in any such court. Each of the
parties waives any defense of inconvenient forum to the maintenance of any Action so brought
and waives any bond, surety or other security that might be required of any other party with
respect thereto.

                (C)     Each of the parties hereby waives, to the fullest extent permitted by Law,
any right to trial by jury of any claim, demand, Action, or cause of action (i) arising under this
Agreement or (ii) in any way connected with or related or incidental to the dealings of the parties
in respect of this Agreement or any of the transactions related hereto or thereto, in each case
whether now existing or hereafter arising, and whether in contract, tort, equity, or otherwise.

        9.4     Benefit/Assignment. Subject to provisions herein to the contrary, this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns; provided, however, that no party may assign this
Agreement without the prior written consent of the other party and any such attempted
assignment shall be null and void. This Agreement is intended solely for the benefit of the
parties hereto and is not intended to, and shall not, create any enforceable third party beneficiary
rights. Notwithstanding the foregoing:

                (A)     Purchaser may, without the written consent of Seller, assign, in whole or
in part, its rights and obligations pursuant to this Agreement to one or more of its Affiliates,
provided that Purchaser will nonetheless remain liable for all of Purchaser’s obligations
hereunder;

               (B)     Purchaser may, without the written consent of Seller, collaterally assign its
rights under this Agreement for security purposes to any lender providing financing to Purchaser
or any of its Affiliates, and any such lender may exercise all of the rights and remedies of
Purchaser hereunder; and

                (C)      Following the Closing, Purchaser may, without the written consent of
Seller, assign its rights under this Agreement, in whole or in part, to any subsequent third party
purchaser of Purchaser or all or substantially all of its assets (whether such sale is structured as a
sale of stock, a sale of assets, a merger, or otherwise).

Notwithstanding anything to the contrary in this Agreement, the Agent shall be a third party
beneficiary of all provisions of this Agreement that expressly relate to the Agent.


                                                 28
 Case 21-40002        Doc 166        Filed 02/12/21 Entered 02/12/21 14:18:54          Desc Main
                                     Document      Page 32 of 93



       9.5     Cost of Transactions. Whether or not the transactions contemplated hereby shall
be consummated, the parties agree as follows: except as otherwise expressly provided in this
Agreement (i) Seller will pay the fees, expenses, and disbursements of Seller and its agents,
representatives, accountants, and counsel incurred in connection with the subject matter hereof
and any amendments hereto, and (ii) Purchaser shall pay the fees, expenses and disbursements of
Purchaser and its agents, representatives, accountants and counsel incurred in connection with
the subject matter hereof and any amendments hereto.

        9.6     Confidentiality. Notwithstanding anything to the contrary set forth herein, the
Confidentiality Agreement shall continue in full force and effect in accordance with its terms
until the Closing, at which time it shall terminate and be of no further force or effect. From and
after the Closing, Seller shall, and shall cause its Affiliates to, keep confidential and not use any
written, oral, or other information relating to the Business or the Assets obtained by virtue of
Seller’s ownership of the Business and the Assets prior to the Closing (“Confidential
Information”), except (i) to the extent disclosure is required by applicable Law (in which case,
unless prohibited by Law, the disclosing party shall promptly notify the other party in writing of
the same, and such disclosing party shall reasonably cooperate with the non-disclosing party (at
the disclosing party’s sole cost and expense) to preserve the confidentiality of such information
consistent with applicable Law), (ii) to the extent such information has been made public through
no fault of the applicable party, and (iii) each of Purchaser and Seller may disclose such
information to such Person’s equityholders or Affiliates, and their respective representatives and
financing sources (provided that such equityholders, Affiliates, representatives or financing
sources are instructed to keep such Confidential Information confidential, and Purchaser and/or
Seller (as applicable) shall be responsible for any breach of this Section 9.6 by their respective
equityholders, Affiliates, representatives or financing sources as if they were a party hereto).

        9.7     Public Announcements. Seller and Purchaser mutually agree that no party hereto
shall release, publish or otherwise make available to the public in any manner whatsoever any
information or announcement regarding the transactions herein contemplated without the prior
written consent of the other party, except for information and filings reasonably necessary to
obtain Bankruptcy Court approval of this Agreement or required by any Governmental Entity, or
by Purchaser or its Affiliates after the Closing if made in the ordinary course.

       9.8     Waiver of Breach. The waiver by any party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to constitute, a waiver of any
subsequent breach of the same or any other provision hereof.

        9.9    Notice. Any notice, demand or communication required, permitted or desired to
be given hereunder shall be in writing and shall be delivered in person, by electronic mail (e-
mail), by overnight delivery service such as Federal Express or Express Mail, or by certified
mail, return receipt requested, with postage prepaid, to the parties at the following addresses (or
such other or further addresses as the parties may hereafter designate by written notice):

               (a)   If to Seller:

                        Futures Behavior Therapy Center, LLC
                        c/o Community Intervention Services

                                                 29
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54          Desc Main
                                 Document      Page 33 of 93



                       Attention: Andrew R. Calkins, CEO
                       200 Friberg Parkway, Suite 2000
                       Westborough, MA 01581
                       E-mail: acalkins@communityinterventionservices.com

                       With a copy to (which shall not constitute notice):
                       Casner & Edwards, LLP
                       Attention: Michael J. Goldberg, Esq.
                       303 Congress Street, #201
                       Boston, MA 02210
                       E-mail: Goldberg@casneredwards.com

              (b)   If to Purchaser:

                      FBTC Transitional Sub, LLC
                      c/o National Mentor Holdings, LLC
                      Attention: Nate Lewis, VP, Mergers and Acquisitions; Gina Martin, Chief
                      Legal Officer
                      313 Congress Street, 5th Floor
                      Boston, MA 02210
                      Email: Nate.Lewis@TheMentorNetwork.com;
                             Gina.Martin@TheMentorNetwork.com


                       With a copy to (which shall not constitute notice):
                       Quarles & Brady LLP
                       Attention: Ryan P. Haas
                       411 E. Wisconsin Avenue, Suite 2400
                       Milwaukee, WI 53202
                       E-mail: ryan.haas@quarles.com

              (c)   If to Escrow Agent:

                       Casner & Edwards, LLP
                       Attention: Michael J. Goldberg, Esq.
                       303 Congress Street, #201
                       Boston, MA 02210
                       E-mail: Goldberg@casneredwards.com

All notices given in accordance with the foregoing shall be deemed to have been duly given and
to be effective when delivered and received.

       9.10   Interpretation

                (A)    Whenever the context of this Agreement requires, the gender of all words
herein shall include the masculine, feminine and neuter, and the number of all words herein shall
include the singular and plural.
                                               30
 Case 21-40002        Doc 166    Filed 02/12/21 Entered 02/12/21 14:18:54           Desc Main
                                 Document      Page 34 of 93



               (B)     The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

               (C)     Wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”

                (D)   The word “or” shall be inclusive and not exclusive.

              (E)     Each reference herein to “days” shall be to calendar days unless “Business
Days” are otherwise specified.

             (F)    Each reference herein to any Contract shall be to such Contract as
amended, supplemented, waived or otherwise modified from time to time.

                (G)   Each reference herein to a Law is to such Law as it may be amended from
time to time.

               (H)    The phrase “made available to Purchaser” and phrases of similar import
when used in this Agreement will mean uploaded to the Data Room on or prior to the date that is
one Business Day prior to the date of the Original Agreement (and remains available to
Purchaser therein through the Closing); and

             (I)    The phrase “ordinary course of business” and phrases of similar import
when used in this Agreement will mean the ordinary course of business consistent with past
practice.

       9.11 Divisions and Headings. The divisions of this Agreement into sections and
subsections and the use of captions and headings in connection therewith are solely for
convenience and shall have no legal effect in construing the provisions of this Agreement.

       9.12 Entire Agreement. This Agreement, together with all other agreements and
documents to be delivered hereunder, constitutes the entire agreement of Seller and Purchaser
and supersedes all prior agreements and understandings, both oral and written, between them
concerning the subject matter hereof. This Agreement amends and restates the Original
Agreement in its entirety.

        9.13 Counterparts. This Agreement may be executed in several counterparts by one or
more of the undersigned and all such counterparts so executed shall together be deemed and
constitute one final agreement, as if one document had been signed by all parties hereto; and
each such counterpart shall be deemed an original, binding the parties subscribed hereto and
multiple signature pages affixed to a single copy of this Agreement shall be deemed to be a fully
executed original Agreement. Signatures delivered by facsimile or by e-mail in PDF format shall
be deemed to be effective as original signatures.

        9.14 Proration. The operation of the Business and the income and normal operating
expenses attributable thereto through the date preceding the Closing Date shall be for the account
of Seller and thereafter for the account of Purchaser, and, if any income or expense is properly

                                               31
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                 Document      Page 35 of 93



allocable or credited, then it shall be allocated, charged or prorated accordingly. Expenses for
goods or services received both before and after the Closing Date, such as power and utilities
charges and rents and similar prepaid and deferred items shall be prorated between Seller and
Purchaser as of the Closing Date in accordance with GAAP. All special assessments and similar
charges or Liens imposed against the Assets in respect of any period of time through the Closing
Date, whether payable in installments or otherwise, shall be the responsibility of Seller, and
amounts payable with respect to such special assessments, charges or liens in respect of any
period of time after the Closing Date shall be the responsibility of Purchaser, and such charges
shall be adjusted as required hereunder. To the extent that any of the foregoing prorations and
adjustments cannot be determined as of the Closing Date, Purchaser and Seller shall conduct a
final accounting and make any further payments, as required on a date mutually agreed upon,
within 90 days after the Closing.

       9.15    Termination of Agreement.

               (A)    Termination. This Agreement may be terminated prior to Closing:

                      (i)     by the mutual written consent of Seller and Purchaser;

                      (ii)    as provided in Sections 9.15(B) and (C);

                      (iii)   by Seller or Purchaser upon the closing of an Alternative
Transaction;

                      (iv)   by Purchaser if (a) any person files a motion seeking to have the
Bankruptcy Court enter an Order (1) dismissing the Bankruptcy Case or either one of them; (2)
converting the Bankruptcy Case or either one of them from Chapter 11 to Chapter 7 of the
Bankruptcy Code; (3) appointing a trustee in the Bankruptcy Case or either one of them; and/or
(4) appointing in the Bankruptcy Case or in either of them a responsible officer or an examiner
with enlarged powers relating to the operation of the Business (beyond those powers set forth in
Section 1106(a)(3) or (4) of the Bankruptcy Code) under Bankruptcy Code Section 1106(b),
or (b) an order granting any of the relief described in the preceding clause (iii)(a) is entered for
any reason and is not vacated within 14 days after entry thereof;

                      (v)     Intentionally omitted;

                      (vi)    Intentionally omitted;

                       (vii) by written notice from Purchaser if (a) the Bankruptcy Court has
not held a hearing on the Sale Motion on or prior to the first Business Day after the date that is
120 days after the Petition Date; (b) the Bankruptcy Court has not entered the Sale Order on or
prior to the first Business Day after the date that is 122 days following the Petition Date; (c) the
Sale Order shall not have become final and non-appealable on the 15th day after its entry; or (d)
following its entry, the Sale Order shall fail to be in full force and effect or shall have been
stayed, vacated, reversed, modified, supplemented or amended in any respect without the prior
written consent of Purchaser;



                                                32
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 36 of 93



                      (viii) by Purchaser or, prior to entry of the Sale Order, by Seller, if (a)
Seller enters into an asset purchase agreement or other definitive agreement with respect to an
Alternative Transaction other than with the Back-Up Bidder (as such term is defined in the Sale
Procedures Order) or (b) the Bankruptcy Court declines to enter the Sale Order in a form
reasonably acceptable to Purchaser;

                      (ix)    by Seller or Purchaser, if an order is entered by a court, tribunal, or
other adjudicatory body of competent jurisdiction having valid enforcement authority
permanently restraining, prohibiting or enjoining either party from consummating the
transactions described in this Agreement and such order shall have become final and non-
appealable or shall not have been vacated prior to the Outside Date; or

                     (x)     by Seller or Purchaser if Closing has not occurred on or before
5:00 p.m. Eastern time on the date that is 120 days from the date of the Original Agreement (the
“Outside Date”);

provided, however, that the right to terminate this Agreement under this Section 9.15(A) shall
not be available to any party if the action of such party or any of its Affiliates has been a
principal cause of or resulted in the failure of the Closing to occur on or before such date, and
such action or failure to act constitutes a breach of any of such party’s representations,
warranties, covenants or obligations under this Agreement. Upon a termination of this
Agreement pursuant to this Section 9.15(A), and except as otherwise provided by Sections
9.15(B), 9.15(C), and 9.15(D), the Deposit shall be returned by the Escrow Agent to Purchaser
and the parties hereto shall have no further obligations under this Agreement except as shall
expressly survive the termination hereof.

                 (B)    Seller’s Default. Notwithstanding anything to the contrary contained
herein, if, prior to or at the Closing, there has been a violation or breach by (i) Seller of any
representation or warranty set forth in Section 5.1 (or any such representation or warranty shall
have become untrue in any material respect after the date of the Original Agreement) or (ii)
Seller of any covenant or agreement contained in this Agreement which, in the case of either
clause (i) or (ii), would prevent the satisfaction of or result in the failure of any condition to the
obligations of Purchaser at the Closing and such violation or breach has not been waived by
Purchaser or, in the case of a breach of any covenant or agreement under this Agreement that is
curable, has not been cured by Seller (as applicable) prior to the earlier to occur of (a) 10 days
after receipt by Seller, as applicable, of written notice of such breach from Purchaser and (b) the
Outside Date, then Purchaser may elect to (1) terminate this Agreement by written notice to
Seller, in which case the Deposit shall be promptly refunded to Purchaser by Escrow Agent, or
(2) seek specific performance of Seller’s obligations that are to be performed on or prior to
Closing, including without limitation Seller’s delivery obligations under Section 4.3 of this
Agreement, unless such obligations cannot reasonably be performed by Seller for reasons
beyond Seller’s reasonable control.

                 (C)     Purchaser’s Default. Notwithstanding anything to the contrary contained
herein, if, prior to or at the Closing, there has been a violation or breach by (i) Purchaser of any
representation or warranty set forth in Section 5.2 (or any such representation or warranty shall
have become untrue in any material respect after the date of the Original Agreement) or (ii)

                                                 33
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 37 of 93



Purchaser of any covenant or agreement contained in this Agreement which, in the case of either
clause (i) or (ii), would prevent the satisfaction of or result in the failure of any condition to the
obligations of Seller at the Closing and such violation or breach has not been waived by Seller
or, in the case of a breach of any covenant or agreement under this Agreement that is curable, has
not been cured by Purchaser (as applicable) prior to the earlier to occur of (a) 10 days after
receipt by Purchaser, as applicable, of written notice of such breach from Seller and (b) the
Outside Date, then Seller may elect to (1) terminate this Agreement by written notice to
Purchaser, in which case the Deposit shall be promptly delivered by Escrow Agent to Seller as
Seller’s liquidated damages, in which case such liquidated damages shall be the sole remedy of
Seller for Purchaser’s default and Seller shall not be entitled to any additional legal or equitable
relief against Purchaser, or (2) seek (a) specific performance of Purchaser’s obligations to be
performed on or prior to Closing, including without limitation Purchaser’s delivery obligations
under Section 4.4 of this Agreement, and (b) such other remedies available to Seller at law or in
equity.

              (D)     Alternative Transaction. If this Agreement is terminated by Purchaser,
under circumstances where it is entitled to do so pursuant to Section 9.15(A)(viii), (i) the Deposit
shall be promptly refunded to Purchaser by Escrow Agent, and (ii) Purchaser shall be entitled to
payment of, and Seller shall pay or cause to be paid, the Break-Up Fee (as such term is defined
in the Sale Procedures Order) from the proceeds received by Seller upon the closing of an
Alternative Transaction, subject, however, to any filings and/or hearings required by the
Bankruptcy Court.

                (E)     Liability Limitation. Notwithstanding anything to the contrary in this
Agreement, the maximum aggregate liability of Purchaser for money damages in respect of any
losses, damages, costs or expenses of Seller relating to the failure of the transactions
contemplated hereby to be consummated or a breach of this Agreement by Purchaser in the
absence of a Closing shall be limited to the Deposit (the “Liability Limitation”), and in no event
shall the Seller or any of their Affiliates seek any amount in excess of the Liability Limitation in
connection with this Agreement or the transactions contemplated hereby or in respect of any
other document or theory of law or equity or in respect of any oral representations made or
alleged to be made in connection herewith, whether at law or in equity, whether in contract, tort
or otherwise.

       9.16 Amendments. Except as otherwise expressly provided herein, neither this
Agreement nor any term or provision hereof may be changed, waived, discharged or terminated
except by the mutual written agreement of the parties (and, in the case of any amendment
extending the Outside Date or that would reasonably be expected to materially diminish the
amount paid to Agent at the Closing, the Agent).

        9.17 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any of the parties hereto, and this Agreement shall be
deemed to have been prepared jointly by the parties, and thus shall not necessarily be construed
against any of the parties as the drafter hereof.



                                                 34
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                  Document      Page 38 of 93



        9.18 No Successor Liability. The parties intend that, to the fullest extent permitted by
applicable Law (including under Section 363 of the Bankruptcy Code), upon the Closing,
Purchaser shall not be deemed to: (A) be the successor of Seller, (B) have, de facto, or otherwise,
merged with or into Seller, (C) be a mere continuation or substantial continuation of Seller or the
enterprise(s) of Seller or (D) be liable for any acts or omissions of Seller in the conduct of the
Business or arising under or related to the Assets other than as set forth in this Agreement.
Without limiting the generality of the foregoing, and except as otherwise provided in this
Agreement, the parties intend that Purchaser shall not be liable for any Lien (other than Assumed
Liabilities and Permitted Liens) against Seller or any of Seller’s predecessors or Affiliates, and
Purchaser shall have no successor or vicarious liability of any kind or character whether known
or unknown as of the Closing Date, whether now existing or hereafter arising, or whether fixed
or contingent, with respect to the Business, the Assets or any liabilities of Seller arising prior to
the Closing Date. The Parties agree that the provisions substantially in the form of this Section
9.18 shall be reflected in the Sale Order.

        9.19 Equitable Relief. The parties hereto agree that if any of the provisions of this
Agreement were not to be performed as required by their specific terms or were to be otherwise
breached, irreparable damage will occur, no adequate remedy at Law would exist and damages
would be difficult to determine, and that each party shall be entitled to an injunction or
injunctions to prevent breaches, and to specific performance of the terms, of this Agreement
(including causing the transactions contemplated hereby to be consummated on the terms and
subject to the conditions thereto set forth in this Agreement) without posting any bond and
without proving that monetary damages would be inadequate, in addition to any other remedy at
Law or equity. None of the parties shall oppose, argue, contend or otherwise be permitted to
raise as a defense that an adequate remedy at law exists or that specific performance or equitable
or injunctive relief is inappropriate or unavailable.

      9.20 Certain Definitions. When used in this Agreement, the following terms have the
meanings set forth below:

       “Action” means any claim, charge, audit, complaint, order, decree, ruling, eminent
domain action, judgment, injunction, inspection, condemnation, notice of violation, citation,
penalty or administrative action or proceeding, whether private or by or before any
Governmental Entity.

        “Affiliate” means, with respect to any subject Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such subject Person as of
the date on which, or at any time during the period for which, the determination of affiliation is
being made. For purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used with respect
to any Person, means the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.

       “Business Day” means any day other than a Saturday, a Sunday or other day on which
banks are required or authorized by Law to be closed in Boston, Massachusetts.


                                                 35
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 39 of 93



       “Code” means the Internal Revenue Code of 1986, as amended.

        “Confidentiality Agreement” means that certain Project Plymouth Non-Disclosure
Agreement, dated as of May 21, 2020, executed by Duff Phelps Securities LLC, on behalf of
Seller, and National Mentor Holdings, Inc.

        “Contracts” means all agreements, contracts, leases and subleases, arrangements, letters
of credit, guarantees and binding commitments, whether written or oral.

       “Data Room” means the “Project Backpack” virtual data room hosted by “dealroom.net”
created by Seller for the transaction governed by this Agreement.

       “Dollars” or “$” means the lawful currency of the United States of America.

       “ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

       “Federal Health Care Programs” means any health care program administered or funded,
in whole or in part, by the government of the United States of America, including the Medicare,
Medicaid and TRICARE programs.

       “Fundamental Representations” means the representations and warranties of Seller set
forth in Sections 5.1(A) (Due Organization), (B) (Power and Authority; Enforceability;
Consents), (C) (Binding Agreement), (D) (Assets), and (P) (Brokerage).

       “GAAP” means United States generally accepted accounting principles, consistently
applied during the periods involved.

        “Governmental Entity” means any United States or foreign federal, state, provincial or
local government or other political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of any such government or
political subdivision, and any supranational organization of sovereign states exercising such
functions for such sovereign states.

       “HIPAA” means the Health Insurance Portability and Accountability Act of 1996, as
amended (Pub. L. No. 104-191) and the Health Information Technology for Economic and
Clinical Health Act (Pub. L. No. 111-5), any implementing regulations, and any state privacy or
medical information Laws applicable to the Business.

       “Law” means any constitution, law, common law, statute, ordinance, rule, regulation,
regulatory requirement, code, order, judgment, injunction or decree enacted, issued,
promulgated, enforced or entered by a Governmental Entity or securities exchange.

      “Lien” means any charge, mortgage, pledge, security interest, lien, preference, license,
covenant, claim, easement, encroachment or other similar encumbrance.

        “Material Adverse Effect” means any change, event, occurrence, fact, state of facts,
development or effect that (a) prevents, materially delays or materially impairs the ability of
Seller to consummate the transactions contemplated by this Agreement or the other Transaction

                                               36
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 40 of 93



Documents or (b) has, or would reasonably be expected to have, a material adverse effect upon
the condition (financial or otherwise), business, assets or results of operations of the Business,
taken as a whole; provided, however, that, in the case of clause (b), any adverse change, event,
occurrence, fact, state of facts, development or effect arising from or related to (i) conditions
affecting the economy generally, (ii) pandemic (including without limitation changes caused by
the COVID 19 virus or any other epidemic, pandemic or disease outbreak), any act of terrorism,
similar calamity or war (whether or not declared) or any escalation or worsening of any of the
foregoing or any natural disaster, (iii) financial, banking or securities markets (including any
disruption thereof and any decline in the price of any security or any market index), or (iv)
changes in any Laws, policies or other binding directives issued by any Governmental Entity,
will not be taken into account in determining whether a “Material Adverse Effect” has occurred;
provided that, with respect to a matter described in any of the foregoing clauses, such matter will
only be excluded so long as such matter does not have a disproportionate effect on the Business
relative to other comparable businesses operating in the industry in which the Business operates.

        “Permits” means all licenses, permits, certificates, grants, franchises, waivers, consents,
expirations of waiting periods, and other similar authorizations or approvals issued by or
obtained from a Governmental Entity or any securities exchange.

        “Permitted Liens” means (i) zoning, entitlement, building and other land use and similar
laws or regulations imposed by any Governmental Entity having jurisdiction over such parcel
which are not violated by the current use and operation thereof; (ii) non-exclusive licenses to
Intellectual Property granted in the ordinary course of business; and (iii) easements, covenants,
conditions, restrictions and other similar matters of record which would not materially impair the
use or occupancy of such parcel in the operation of the Business.

         “Person” means an individual, a corporation, a partnership, an association, a limited
liability company, a Governmental Entity, a trust or other entity or organization.

       “Personal Information” means any information that identifies, relates to, describes, is
reasonably capable of being associated with, or could reasonably be linked, directly or indirectly,
with a particular individual or household, including without limitation Protected Health
Information as the term is defined in the Health Insurance Portability and Accountability Act of
1996, and any other information subject to protection, regulation, or safeguarding as set forth in
any applicable Law governing privacy, information security or health information.

      “Seller’s Knowledge” or any similar knowledge qualification with respect to Seller,
means the actual knowledge, after reasonable inquiry, of any of the following individuals:
Andrew Calkins and Matthew Lesniewski.

      “WARN Act” means the Worker Adjustment Retaining and Notification Act of 1988, as
amended, or any similar state or local law.




                                                37
 Case 21-40002      Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54          Desc Main
                                Document      Page 41 of 93



       IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement, and
Escrow Agent has executed this Agreement for purposes of Sections 2.2, 2.3, 6.6, and 9.16, as of
the day and year first above written.

“SELLER”                                         “PURCHASER”

FUTURES BEHAVIOR THERAPY                         FBTC TRANSITIONAL SUB,               LLC,    a
CENTER, LLC, a Massachusetts                     Delaware limited liability company
limited liability company
                                                 By:
                                                 Its:

By:
  Andrew Calkins, President




“ESCROW AGENT”


CASNER & EDWARDS, LLP



By:___________________________
   Michael J. Goldberg, Esq.




                                              38
Case 21-40002   Doc 166   Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                          Document      Page 42 of 93
Case 21-40002   Doc 166   Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                          Document      Page 43 of 93
 Case 21-40002     Doc 166       Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                                 Document      Page 44 of 93



                         LIST OF EXHIBITS AND SCHEDULES

Exhibit A—Facility Locations

Schedule 1.1(A)—Assumed Leases

Schedule 1.1(C)—Deposits

Schedule 1.1(D)(i)—Licenses and Permits

Schedule 1.1(D)(iv)—Assumed Contracts

Schedule 1.2(I)—Other Excluded Assets

Schedule 1.3(B)—Other Assumed Obligations

Schedule 1.4(O)—Other Excluded Liabilities

Schedule 2.1—Purchase Price Adjustments and Allocation

Schedule 2.2—Escrow Provisions

Schedule 3.1—Bill of Sale

Schedule 3.2—Assumption and Assignment Agreement

Schedule 4.2—Required Governmental Consents

Schedule 4.3(C)—Transition Services Agreement

Schedule 5.1(B)—Seller Required Approvals

Schedule 5.1(D)—Title to Assets

Schedule 5.1(E)—Financial Statements

Schedule 5.1(F)—Leases

Schedule 5.1(G)—Material Contracts

Schedule 5.1(H)—Enforceability

Schedule 5.1(I)—Employee Benefits

Schedule 5.1(J)—Employees

Schedule 5.1(K)—Compliance with Law
 Case 21-40002     Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                               Document      Page 45 of 93



Schedule 5.1(L)—No Proceedings

Schedule 5.1(M)—Absence of Certain Changes

Schedule 5.1(N)—Permits

Schedule 5.1(O)—Intellectual Property

Schedule 5.1(P)—Brokerage

Schedule 5.1(R)—Payors

Schedule 5.2(B)—Purchaser Required Approvals

Schedule 6.1(C)—Seller Key Employees

Schedule 6.2—Seller Negative Covenants

Schedule 7.2(E)—Required Third Party Consents
Case 21-40002   Doc 166    Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                           Document      Page 46 of 93



                                    EXHIBIT A

                              Seller Facility Locations

 1. 55 Tozer Road, Beverly, MA
 2. 216 West Boylston Street, West Boylston, MA
Case 21-40002   Doc 166   Filed 02/12/21 Entered 02/12/21 14:18:54     Desc Main
                          Document      Page 47 of 93



                                  Exhibit B


         [Winning Bidder APA—Marked Changes From Stalking Horse APA]
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54 Desc Main
                                  Document      Page 48 of 93
                                                                  ExecutionEXECUTION


                  WINNING BIDDER ASSET PURCHASE AGREEMENT

        This Winning Bidder Asset Purchase Agreement (this “Agreement”) is entered into and
made effective as of the 510th day of JanuaryFebruary, 2021, by and between Futures Behavior
Therapy Center, LLC, a Massachusetts limited liability company (“Seller”), and FBTC
Transitional Sub, LLC, a Delaware limited liability company (“Purchaser”).

                                            Recitals

        A.     Seller provides community-based, school-based and outpatient behavioral health
and autism services primarily to adolescents in Massachusetts (the “Business”) at the locations
listed on Exhibit A (each location individually a “Facility” and, collectively, the “Facilities”).

       B.       Purchaser wishes to purchase from Seller, and Seller is willing to sell to Purchaser,
substantially all of the assets of the Business, including without limitation Seller’s leases of the
real properties at which the Facilities are located, and Seller’s agreements with clients and
providers underlying the Business and its revenues, all on the terms and conditions hereinafter set
forth.

        C.      Seller desires to effectuate the contemplated sale of the Business to Purchaser
through a sale conducted under title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the
“Bankruptcy Code”), and to that end Seller intends to file presently (such filing date, the “Petition
Date”), in the United States Bankruptcy Court for the District of Massachusetts (the “Bankruptcy
Court”), voluntary petitions for relief under chapter 11 of the Bankruptcy Code commencing
Seller’s bankruptcy case (together, the “Bankruptcy Case”), and to seek the Bankruptcy Court’s
approval of the contemplated sale pursuant to sections 105, 363 and 365 of the Bankruptcy
Code.Purchaser and Seller entered into that certain Asset Purchase Agreement dated January 5,
2021 (the “Original Agreement”) setting forth the terms and conditions respecting the Purchaser’s
acquisition of the assets of the Business from Seller and by this Agreement Purchaser and Seller
hereby amend and restate the Original Agreement.

        D.      On January 5, 2021 (the “Petition Date”), Seller filed a voluntary chapter 11
petition (the “Petition”) in the United States Bankruptcy Court for the District of Massachusetts
(the “Bankruptcy Court”), commencing a chapter 11 bankruptcy case that is jointly administered
under Case No. 21-40002-EDK, and, pursuant to Sections 1107 and 1108 of title 11, United States
Code (the “Bankruptcy Code”), is managing its properties and operating its businesses as a debtor
in possession.

       E.      Pursuant to the Bankruptcy Court’s Order (A) Approving Procedures Governing
Debtor’s Proposed Sale of Substantially All Assets of Futures Behavior Therapy Center, LLC,
Including Certain Unexpired Leases and Executory Contracts, Pursuant to Sections 363 and 365 of
the Bankruptcy Code, Free and Clear of Liens, Claims, and Interests; (B) Approving Form and
Manner of Notice of Sale; (C) Approving Debtor’s Assumption of Asset Purchase Agreement
Pursuant to Section 365 of the Bankruptcy Code; and (D) Granting Related Relief dated January
15, 2021 [Doc. No. 81] (the “Sale Procedures Order”), Seller, in connection with obtaining the
Bankruptcy Court’s authorization to consummate the transactions provided in the Original


QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 49 of 93



Agreement, solicited higher and better offers for the assets of the Business, including the conduct
of an auction on February 10, 2021 (the “Auction”).

        F.     At the conclusion of the Auction, it was determined that Purchaser submitted the
highest and best offer for the assets of the Business, and Purchaser and Seller are entering into this
Agreement in order to memorialize the outcome of the Auction and the designation of Purchaser as
the “Winning Bidder” pursuant to the Sale Procedures Order.




                                             Agreement

        NOW, THEREFORE, in consideration of the mutual covenants and undertakings
herein contained, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby mutually acknowledged, Purchaser and Seller agree as follows:

                                             ARTICLE I

                                         SALE OF ASSETS

        1.1      Purchased Assets. Subject to the terms, provisions and conditions contained in this
Agreement, Purchaser shall purchase from Seller, and Seller shall sell, convey or cause to be
conveyed to Purchaser, free and clear of all Liens: all of Seller’s right, title, and interest in and to
all assets real, personal and mixed, tangible and intangible, which relate to, or are used or held for
use in connection with, the Business, including but not limited to the assets described in Sections
1.1(A) through (D), other than the Excluded Assets (as defined in Section 1.2 below) (collectively,
the “Assets”):

                (A)    the leases, subleases, licenses or other agreements to occupy all or any part
of the real property at which the Facilities are located as set forth on Schedule 1.1(A) hereto
(collectively, the “Assumed Leases”);

              (B)    all furniture, equipment, fixtures, furnishings, medical apparatuses, motor
vehicles, marketing and promotional materials and brochures, stationery, policy manuals,
operating manuals, kitchen equipment, supplies and inventories, and other tangible personal
property;

              (C)     all rights to lease deposits made under Assumed Leases, including those set
forth on Schedule 1.1(C) attached hereto;

                (D)    all intangible property, including, but not limited to:

                     (i)    all licenses, Permits, certifications (including determinations of
need and pending determination of need applications), provider numbers, accreditations and
authorizations issued by any Governmental Entity, including but not limited to such property
described on Schedule 1.1(D)(i) attached hereto;

                                                   2
QB\66067564.6
 Case 21-40002       Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 50 of 93



                      (ii)    all business records, including, but not limited to, financial books
and records, payroll records, personnel records and manuals;

                       (iii) all current and historical client records maintained by or for Seller,
including without limitation, billing, medical, and clinical notes, and the entire “designated record
set” as that term is defined by HIPAA (collectively, “Client Records”);

                      (iv)   those existing commitments, Contracts, equipment or other personal
property leases, purchase orders and agreements, as listed on Schedule 1.1(D)(iv) (the “Assumed
Contracts”);

                       (v)     the right to use the current name of each of the Facilities;

                       (vi)    all third-party warranties to the extent transferable;

                        (vii) all proceeds under insurance policies and rights of recovery relating
thereto that arise after the date hereofof the Original Agreement and are pending as of the Closing,
in each case, solely with respect to any tangible Assets or with respect to any insurance claims that
affect the Business and the Assets; and

                       (viii) (1) all patents and patent applications for inventions and
discoveries, (2) all copyrights, copyright registrations and applications, and all related rights in
mask works and works of authorship, including moral rights, (3) all registered and common law
trademarks, trademark registrations and applications therefor, trade dress rights, trade names,
registered and common law service marks, service mark registrations and applications therefor,
(4) all corporate names, (5) all domain name registrations, IP addresses, network addresses and
the like and the applications therefor in respect of internet domain names, (6) all email accounts,
telephone numbers and fax numbers, (7) all ideas, concepts, discoveries, inventions,
developments, technologies, works of authorship, trade secrets, software, firmware, tools,
processes, techniques, know-how, methodologies, data, plans, devices, apparatuses,
specifications, designs, circuits, layouts, mask works, algorithms, programs, code, documentation
and other material and information, tangible or intangible, whether or not it may be patented,
copyrighted or otherwise protected (including all versions, modifications, enhancements and
derivative works thereof), (8) any and all patent rights, copyright rights, mask work rights, trade
secret rights, sui generis database rights and all other intellectual and industrial property rights of
any sort throughout the world (including any application therefor) and (9) any rights to any of the
foregoing pursuant to a license or other agreement (collectively, “Intellectual Property”).

The Assets described in Section 1.1(B), (C), and (D) are collectively referred to herein as the
“Personal Property”. Subject to the terms of this Agreement, Seller and Purchaser may
supplement or amend the Schedules of specific Personal Property at any time prior to Closing and
the Schedules as so amended and supplemented as of the Closing Date shall operate to delineate
those particular Assets identified in such Schedules to be acquired by Purchaser at Closing.

       1.2    Excluded Assets. Notwithstanding Section 1.1 above, the following shall be
excluded from the assets sold by Seller to Purchaser hereunder (the “Excluded Assets”):



                                                  3
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54                Desc Main
                                  Document      Page 51 of 93



               (A)    the accounts receivable, prepaid expenses, cash on hand, and other cash
equivalents of the Business, and all rights and interests in and to bank accounts;

                 (B)    Seller’s leases subleases, licenses or other agreements to occupy all or any
part of the real property, in each case that are not Assumed Leases;

                (C)    Seller’s Contracts that are not Assumed Contracts;

                (D)    Seller’s corporate records and securities, including stock in affiliated
entities;

                (E)    Seller’s insurance policies and Employee Benefit Plans;

                 (F) Seller’s claims and causes of action, including without limitation causes of
 action arising under Chapter 5 of the Bankruptcy Code;

              (G) Seller’s interest in and rights under this Agreement and any other agreement
 between Purchaser and Seller executed in connection with this Agreement;

                (H)    all intercompany claims between Seller and its Affiliates;

                (I)    such other assets as may be described in Schedule 1.2(I);

                (J)    all claims, refunds, credits, causes of action, choices in action, rights of
 recovery and rights of set-off of any kind, and all proceeds under insurance policies and rights of
 recovery relating thereto, other than as provided in in Section 1.1(D)(vii);

                (K)    all obligations with respect to client deposits and trust funds;

               (L)     claims and causes of action arising under Assumed Leases and Assumed
 Contracts; and

                (M) all claims for and rights to receive tax refunds with respect to taxable
 periods (or portions thereof) ending on or prior to the Closing Date.

         1.3     Assumed Obligations. On the terms and subject to the conditions set forth herein
and in the Sale Order, at the Closing, Purchaser shall assume, effective as of the Closing, and shall
timely pay, perform and discharge in accordance with their respective terms, only the following
liabilities of Seller, other than any that are Excluded Liabilities (as defined in Section 1.4 below)
(collectively, the “Assumed Obligations”):

                (A)    all liabilities and obligations of Seller under the Assumed Leases and the
Assumed Contracts, but only to the extent (i) such liabilities or obligations arise after the Closing
Date and (ii) such Assumed Leases and Assumed Contracts are assigned to Purchaser or Purchaser
otherwise receives the rights and benefits of such Assumed Leases and Assumed Contracts
pursuant to Section 1.5, and, in any case, specifically excluding any liability or obligation relating
to or arising out of such Assumed Leases or Assumed Contracts as a result of (1) any breach of
such Assumed Leases or Assumed Contracts occurring on or prior to the Closing Date, (2) any

                                                  4
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 52 of 93



violation of applicable Law, breach of warranty, tort or infringement occurring on or prior to the
Closing Date, or (3) any Action occurring on or prior to the Closing Date; and

                (B)     the liabilities or obligations, if any, expressly described on Schedule
1.3(B).

        1.4     Excluded Liabilities. Notwithstanding anything herein to the contrary, Purchaser
shall not assume or incur any liability or obligation for any other liabilities or obligations of Seller
other than the Assumed Obligations (collectively, the “Excluded Liabilities”), including, but not
limited to, the following:

               (A)    subject to Section 2.5 herein, any amounts (“Cure Costs”) that must be paid
and obligations that must be satisfied, including pursuant to Sections 365(b)(1)(A) and (B) of the
Bankruptcy Code, in connection with the assumption by Seller and assignment to Purchaser of
Assumed Leases and Assumed Contracts;

             (B)     any of Seller’s liabilities or obligations under this Agreement or any other
agreements entered into by a Seller in connection with the transactions contemplated by this
Agreement;

                (C)    any of Seller’s liabilities or obligations for expenses or fees incident to or
arising out of the negotiation, preparation, approval or authorization of this Agreement or the
consummation (or preparation for the consummation) of the transactions contemplated hereby
(including all attorneys’ and accountants’ fees and brokerage fees) and transfer taxes;

                (D)    any liability or obligation of any Seller or any of its Affiliates for taxes for
any period;

               (E)    any liability or obligation under or with respect to any Employee Benefit
Plan or any other employee benefit plan, program, policy or arrangement presently or formerly
maintained or contributed to by a Seller or its ERISA Affiliates, or with respect to which a Seller or
any such ERISA Affiliate has any liability;

              (F)     any liability or obligation with respect to any products or services that were
marketed or sold prior to the Closing, including product liability, malpractice, tort liability,
infringement claims and any related claims and Actions;

               (G)    any of Seller’s liabilities or obligations for vacation pay, sick pay, holiday
pay, salary, bonuses or other payments or liabilities of any kind to any employee of Seller or
current or former employee of a Seller, including any liabilities or obligations arising prior to the
Closing with respect to the exempt or non-exempt status of any employee of Seller;

               (H)    any liability or obligation relating to workers’ compensation claims which
were filed or presented on or before the Closing Date or which are filed or presented after the
Closing Date but relate to claims and/or injuries first arising on or before the Closing Date;




                                                   5
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54               Desc Main
                                   Document      Page 53 of 93



                (I)     any of Seller’s liabilities or obligations (i) arising by reason of any violation
or alleged violation of any Law, or (ii) arising by reason of any breach or alleged breach by Seller
of any Contract;

                (J)      any of Seller’s liabilities or obligations relating to any Action, proceeding
or claim arising out of or in connection with Seller’s conduct of the Business or any other conduct
of Seller or Seller’s officers, directors, employees, consultants, agents or advisors on or prior to the
Closing Date;

              (K)    any of Seller’s liabilities or obligations for indebtedness, including without
limitation any funding under the Coronavirus Aid, Relief and Economic Security Act (the
“CARES Act”);

              (L)     any liabilities or obligations in respect of any of the Excluded Assets
(including under any Contracts, leases, commitments or understandings related thereto);

                (M) any of Seller’s liabilities or obligations which Purchaser may become liable
for as a result of or in connection with the failure by Purchaser or any Seller to comply with any
bulk sales or bulk transfers laws or as a result of any “defacto merger” or “successor-in-interest”
(or similar) theories of liability;

                (N)     any intercompany liabilities of Seller; and

                (O)     the liabilities described on Schedule 1.4(O).

For purposes of this Section 1.4, “Seller” shall be deemed to include any predecessors to a Seller
and any Person with respect to which a Seller is a successor-in-interest (including by operation of
law, merger, liquidation, consolidation, assignment, assumption or otherwise). Seller hereby
acknowledges that it is retaining the Excluded Liabilities, all of which Excluded Liabilities shall be
treated in accordance with the Bankruptcy Code and any relevant orders of the Bankruptcy Court.

        1.5      Assignability of Certain Contracts; Effectiveness. To the extent that the
assignment to Purchaser of any Assumed Contract or Assumed Lease pursuant to this Agreement
is not permitted without the consent of a third party and such restriction cannot be effectively
overridden or canceled by the Sale Order or other related order of the Bankruptcy Court, then the
parties will use their commercially reasonable efforts, before the Closing, to obtain such consent,
and, if any such consent is not obtained prior to the Closing Date, (A) this Agreement will not be
deemed to constitute an assignment of or an undertaking or attempt to assign such Contract or any
right or interest therein unless and until such consent is obtained and (B) Seller and Purchaser will
reasonably cooperate with each other in any lawful and feasible arrangement designed to provide
Purchaser with the benefits and obligations of any such Contract and Purchaser shall be
responsible for performing all obligations under such Contract required to be performed by Seller
on or after the Closing Date; provided, however, that, notwithstanding anything to the contrary in
this Agreement, the assumption and assignment of any particular Assumed Contract or Assumed
Lease, whether pursuant to the Sale Order, related order of the Bankruptcy Court, or this Section
1.5, shall, as permitted by Section 3.2, become effective only upon the Closing to the extent



                                                   6
QB\66067564.6
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 54 of 93



expressly designated as an “Assumed Contract” or “Assumed Lease” under the Assignment and
Assumption Agreement.

                                        ARTICLE II
                                      PURCHASE PRICE

        2.1    Purchase Price. The purchase price for the Assets (the “Purchase Price”) shall be
SevenEleven Million FiveEight Hundred Fifty Thousand Dollars ($7,500,00011,850,000), plus or
minus any prorations, payments, adjustments and credits shown on Schedule 2.1; provided,
however, that Purchaser reserves the right to increase the Purchase Price and otherwise modify the
bid represented by this Agreement as may be permitted by the Bid Procedures Order.

        2.2     Payment of Purchase Price. Purchaser will deliver within three Business Days after
the date of this AgreementSeller acknowledges that Purchaser has delivered to Seller’s counsel
(Casner & Edwards, LLP), in escrow, the sum of Three Hundred Seventy-Five Thousand Dollars
($375,000.00) as an initial deposit (the “Deposit”) for the payment of the Purchase Price. The
Deposit shall not be invested and shall be held in escrow by Seller’s counsel as escrow agent under
this Agreement (in such capacity, the “Escrow Agent”), and disbursed by Escrow Agent in
accordance with this Agreement and the escrow provisions attached as Schedule 2.2 (the “Escrow
Provisions”).

        2.3     Payment of Balance of the Purchase Price. At the Closing and immediately
following Purchaser’s payment of the Payment Amount (as defined below), Purchaser shall
deposit with Escrow Agent in immediately available funds an amount equal to (A) the Purchase
Price less (B) the sum of the Deposit and the Payment Amount and (C) plus or minus, as
applicable, the prorations, payments, adjustments and credits contemplated by this Agreement or
provided by Schedule 2.1, all as set forth in a closing statement to be executed and delivered by
Seller and Purchaser pursuant to Section 4.6(B). Upon the consummation of Closing, the Escrow
Agent shall deliver to Seller the Purchase Price, as adjusted pursuant to the agreed upon closing
statement pursuant to Section 4.6(B).

        2.4     Purchase Price Allocation. The Purchase Price shall be allocated as set forth in
Schedule 2.1, which the parties shall agree upon prior to the Closing. The parties shall be bound
by such allocation for all purposes and shall file Form 8594 with their respective federal income
tax returns in a manner consistent with such allocation.

        2.5     Payment Schedule. At least two (2) Business Days prior to the Closing, the Seller
shall deliver to the Purchaser a schedule (the “Payment Schedule”) identifying a dollar amount
(the “Payment Amount”) to be paid on account of Seller’s liabilities from proceeds at Closing
otherwise due to Seller , and the individuals or entities to receive such Payment Amount or portion
thereof. The Payment Amounts shall be comprised of (i) the amount of Cure Costs that constitute
Excluded Liabilities under Section 1.4(A), (ii) the amount of the Transferred Employee Expenses
(as defined below) under Section 8.2(B) and (iii) the payment of fees to investment bankers
identified on Schedule 5.1(P). The Payment Schedule shall provide Purchaser with the
information necessary to pay the Payment Amount on Seller’s behalf. The Purchaser shall pay the
Payment Amount at the Closing on Seller’s behalf, but shall not be responsible for the payment of
any amounts that are omitted from the Payment Schedule or that otherwise should have been

                                                7
QB\66067564.6
 Case 21-40002         Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54                Desc Main
                                    Document      Page 55 of 93



included in the Payment Schedule. The Seller acknowledges that the Purchaser is paying the
amounts on the Payment Schedule, which constitute Excluded Liabilities and that no amounts
contained in the Payment Schedule or any of the types of liabilities included in the Payment
Schedule shall constitute or become Assumed Liabilities.

                                        ARTICLE III
                                 TRANSFER AND ASSIGNMENT

        3.1     Bill of Sale. At the Closing, Seller shall convey or cause to be conveyed all of
Seller’s right, title and interest in and to the Personal Property to Purchaser by delivery to
Purchaser of a bill of sale in the form attached as Schedule 3.1 (the “Bill of Sale”), which Bill of
Sale shall convey Seller’s right, title and interest, free and clear of all Liens, all as and to the extent
provided for in the Sale Order (as defined below).

         3.2     Assumption and Assignment Agreement. At the Closing, Seller shall, subject to
Section 6.6, assign or cause to be assigned to Purchaser, and Purchaser shall assume, all of Seller’s
right, title and interest in and to the Assumed Leases and the Assumed Contracts, through their
mutual execution and delivery of an assignment and assumption agreement in the form attached as
Schedule 3.2 (the “Assignment and Assumption Agreement”). Purchaser may at any time prior to
three (3) Business Days prior to the Closing (A) designate any previously designated Assumed
Lease or Assumed Contract to be an Excluded Asset, and Purchaser shall have no obligation with
respect to, nor assume any liability under, any such lease or contract so designated to be an
Excluded Asset and (B) designate a previously undesignated lease or Contract as an Assumed
Lease or Assumed Contract, as applicable, in which case Seller shall provide to any counterparty
to such newly-designated Assumed Lease or Assumed Contact such notice and opportunity to
object as may be provided in the Bid Procedures Order, provided that the Closing shall not be
conditioned on or subject to entry of an order approving the assignment and assumption of a lease
or contract described in this Section 3.2(B).

      3.3  PURCHASER ACKNOWLEDGEMENT. PURCHASER ACKNOWLEDGES
AND AGREES THAT THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER
IN THIS AGREEMENT, AS QUALIFIED OR SUPPLEMENTED BY THE DISCLOSURE
SCHEDULES (THE “SELLER REPRESENTATIONS”), ARE THE EXCLUSIVE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER, AND EXCEPT FOR THE
SELLER REPRESENTATIONS, IT IS ACQUIRING THE ASSETS ON AN “AS-IS
WHERE-IS” BASIS, WITHOUT REPRESENTATION OR WARRANTY (EXPRESS OR
IMPLIED) BY SELLER AND IN EACH CASE SUBJECT TO (A) ANY STATE OF FACTS
REGARDING ITS PHYSICAL CONDITION OR WHICH AN ACCURATE SURVEY OR AN
INSPECTION MIGHT SHOW, (B) ALL APPLICABLE LAWS, (C) VIOLATIONS OF LAWS
WHICH MAY EXIST ON THE DATE HEREOFOF THE ORIGINAL AGREEMENT, AND (D)
ANY MATTER CAUSED OR PERMITTED BY PURCHASER OR ANY AGENT,
EMPLOYEE OR AFFILIATE OF PURCHASER.              EXCEPT FOR SELLER
REPRESENTATIONS, SELLER HAS NOT MADE NOR SHALL BE DEEMED TO HAVE
MADE ANY REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED) OR SHALL
BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO THE VALUE,
HABITABILITY, USE, CONDITION, DESIGN, OPERATION, MERCHANTABILITY OR
FITNESS FOR USE OF THE ASSETS (OR ANY PART THEREOF), OR ANY OTHER

                                                    8
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 56 of 93



REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE ASSETS (OR ANY PART THEREOF). PURCHASER HAS PRIOR TO
THE DATE HEREOF BEEN AFFORDED THE OPPORTUNITY TO INSPECT THE ASSETS
AND THE IMPROVEMENTS THEREON (IF ANY).

                                           ARTICLE IV
                                            CLOSING

        4.1     Date and Place. Subject to the terms and conditions of this Agreement (including
the satisfaction or waiver of the conditions set forth in Article VII, the closing (the “Closing”) of
the transactions contemplated herein shall be held virtually by the exchange of documents via PDF
on the day that is five Business Days following the satisfaction or waiver of the conditions set forth
in Article VII or at such other date as determined by the parties hereto. The date on which the
Closing actually occurs is referred to in this Agreement as the “Closing Date”. The Closing shall
be deemed to be effective as of 12:01 a.m. on the Closing Date. Notwithstanding the foregoing,
the parties may mutually agree to a different Closing Date.

         4.2     Required Governmental Consents. Subject to Section 6.3, it shall be a condition
precedent to Purchaser’s obligation to close that Purchaser shall have made all necessary filings
with governmental or regulatory authorities and shall have received all necessary governmental
permits, licenses, and other approvals (which approvals shall include determinations of no action)
as set forth on Schedule 4.2, including, without limitation, licensure approval by the Department of
Early Education and Care of the Commonwealth of Massachusetts.

       4.3     Seller’s Documents. At the Closing, Seller will deliver or cause to be delivered to
Purchaser the following documents:

                (A)    The Bill of Sale in favor of Purchaser in the condition required by Section
3.1 hereof.

               (B)     The Assignment and Assumption Agreement in the condition required by
Section 3.2 hereof.

               (C)     A transition services agreement in substantially the form attached hereto as
Schedule 4.3(C) (the “Transition Services Agreement”), duly executed by Seller and Community
Intervention Services, Inc., a Delaware corporation.

                (D)    Certified resolutions of Seller authorizing the transactions under this
Agreement.

               (E)    Originals of all certificates of occupancy, licenses, permits, authorizations,
and approvals issued by governmental authorities having jurisdiction, if available or in existence.

               (F)     An affidavit sworn to by an officer of Seller to the effect that Seller is not a
“foreign person”, as that term is defined in Section 1445(f)(3) of the Code, which affidavit shall be
in the form prescribed by federal regulations.



                                                  9
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 57 of 93



              (G)      A certified copy of the Sale Order, which shall have become final and
non-appealable.

                (H)    All Client Records in existing form and format.

               (I)     Reports and supporting documentation necessary to validate compliance
with the receipt and utilization by Seller of CARES Act funding (including such funding provided
under the Provider Relief Fund), including, but not limited to, evidence of Seller’s compliance
with the reporting of required information and related filing deadlines.

All of the documents and instruments to be delivered by Seller hereunder shall be in form and
substance reasonably satisfactory to counsel for Purchaser.

          4.4   Purchaser’s Documents. At the Closing, Purchaser will deliver the following to
Seller:

              (A)     The Purchase Price, as adjusted pursuant to the agreed upon closing
statement pursuant to Section 4.6(B).

               (B)     The Assignment and Assumption Agreement, in the condition required by
Section 3.2 hereof.

                (C)    The Transition Services Agreement, duly executed by Purchaser.

                (D)    Certified resolutions of Purchaser authorizing the transactions under this
Agreement.

All of the documents and instruments to be delivered by Purchaser hereunder shall be in form and
substance reasonably satisfactory to counsel for Seller.

        4.5     General. At any time and from time to time after the Closing, at the request of one
of the parties hereto and without additional consideration, the other party hereto shall execute and
deliver such other documents and take such action as one of the parties may reasonably request to
more effectively consummate the actions contemplated by this Agreement, provided the requested
matter can be undertaken and achieved without material cost to the other party.

       4.6      Joint Documents. On the Closing Date, Purchaser and Seller shall exchange the
following:

                 (A)    Any and all certificates, statements and declarations as may be required by
federal, state, county or local law, regulation or ordinance including without limitation certificates,
statements, and declarations regarding taxes assessed on or with respect to transfer of the Business,
all of which such taxes, if any, shall be payable by Seller.

              (B)   A closing statement by and between Seller and Purchaser reflecting
Purchaser’s payment of the net Purchase Price after accounting for the Deposit and Payment
Amount and any prorations, payments, adjustments, and credits set forth on Schedule 2.1.


                                                  10
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                  Document      Page 58 of 93



        4.7     Possession. Possession of the Facilities shall be delivered to Purchaser on the
Closing Date. All tangible Personal Property and all books, files, records, Contracts, leases, third
party warranties, regulatory materials and other assets constituting intangible Personal Property
shall be located at the Facilities on the Closing Date and possession thereof delivered to Purchaser
on such date; provided that Seller shall have the right, at Seller’s sole cost and expense, to review
and make copies of all books and records delivered to Purchaser in accordance with Section 8.1.

                                  ARTICLE V
                REPRESENTATIONS AND WARRANTIES OF THE PARTIES

        5.1     Representations and Warranties of Seller. Subject to disclosures made in the
disclosure schedules delivered by Seller to Purchaser concurrently with the execution of this
Agreement (the “Disclosure Schedules”), Seller hereby represents and warrants to Purchaser as of
the date of thisthe Original Agreement and as of the Closing as follows:

                (A)    Due Organization. Seller is a limited liability company, duly organized and
validly existing under the laws of the Commonwealth of Massachusetts. Seller is duly qualified to
do business and is in good standing in the Commonwealth of Massachusetts and in each
jurisdiction where the operation of the Business requires such qualification. Seller has the
requisite limited liability company power and authority to enter into this Agreement and to
perform its obligations hereunder.

               (B)    Power and Authority; Enforceability; Consents. Subject to the Sale Order,
the execution, delivery and performance of this Agreement by Seller and all other agreements
referenced in or ancillary hereto to which Seller is a party and the consummation of the
transactions contemplated herein by Seller:

                        (i)     is within its company powers and are not in contravention of the
terms of its certificate of organization, operating agreement or any amendments thereto and have
been duly authorized by all appropriate company action.

                       (ii)   will not violate any judgment of any court or Governmental Entity
applicable to Seller or the Assets.

                       (iii) will not require the approval, consent or authorization of, waiver
from, or declaration, filing or registration with, any other Person or Governmental Entity, except
as set forth in Schedule 5.1(B)(iii).

                      (iv)    will neither conflict with nor result in any breach or contravention of
any other Contract to which Seller is a party or by which it or the Assets is bound, except as set
forth in Schedule 5.1(B)(iv).

               (C)     Binding Agreement. Subject to the Sale Order, this Agreement and all
agreements to which Seller will become a party hereunder are and will constitute the valid and
legally binding obligations of Seller, and are and will be enforceable against Seller in accordance
with the respective terms hereof and thereof, except as enforceability may be restricted, limited or
delayed by applicable bankruptcy or other laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity.

                                                 11
QB\66067564.6
 Case 21-40002        Doc 166       Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                    Document      Page 59 of 93



               (D)     Assets. Except as set forth in Schedule 5.1(D), the Assets constitute all of
the assets, properties and rights necessary for the operation of the Business as it is currently
conducted. Seller has good and valid title to, or a valid leasehold interest in or license to, the
Assets, and upon entry of the Sale Order such Assets shall be free and clear of all Liens, except for
Permitted Liens.

                (E)    Financial Statements. Schedule 5.1(E) sets forth true, complete and correct
copies of (1) an unaudited balance sheet of the Business as of October 31, 2020 and (2) an
unaudited income statement of the Business for the ten months ended October 31, 2020
(collectively, the “Financial Statements”). The Financial Statements (x) were prepared in good
faith, (y) are based upon, and accurately reflect in all material respects, the books and records of
Seller and the Business, and (z) fairly present, in all material respects, the financial position of the
Business as of the dates thereof and the results of operations for the periods referred to therein, in
each case in accordance with GAAP applied on a consistent basis throughout.

                (F)    Leases.

                       (i)     True, correct, and complete copies of all of Seller’s leases for the
Facilities (including any amendments, extensions, renewals, guaranties, and other agreements
with respect thereto) have been uploaded to the Data Room, and have been provided to Purchaser
through Purchaser’s access to the Data Room. Neither Seller nor any other party to any of the
Assumed Leases are in material default of its obligations under the Assumed Leases except to the
extent set forth in Schedule 5.1(F)(i) in any manner that will not be cured prior to the Closing
Date. No event has occurred that (with or without notice, lapse of time or both) would constitute a
material breach or default by Seller or any other party under the Assumed Leases in any manner
that will not be cured prior to the Closing Date. Each of the Assumed Leases is in full force and
effect and constitutes a valid and legally binding obligation of Seller and each other party thereto,
enforceable against Seller and, to Seller’s Knowledge, each other party thereto, in each case in
accordance with the express terms thereof.

                       (ii)    Except to the extent set forth in Schedule 5.1(F)(ii), Seller has
performed all material obligations required to be performed by it under each of the Assumed
Leases to which it is a party, and none of the Assumed Leases is currently subject to cancellation
or any other material modification by the other party thereto or is presently subject to any penalty,
right of set-off or other charge by the other party thereto for late performance or delivery in any
manner that will not be cured prior to the Closing Date.

                       (iii)     Seller does not own any real property.

                       (iv)    Except as may be set forth in Schedule 5.1(F)(iv), the transactions
contemplated by this Agreement do not require the consent of any other party to an Assumed
Lease, will not result in a breach of or default under any Assumed Lease, or otherwise cause an
Assumed Lease to cease to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the Closing in any manner that will not be cured prior to the Closing
Date.




                                                  12
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54               Desc Main
                                  Document      Page 60 of 93



                        (v)    Seller’s occupancy, use and operation of each of the Facilities
complies in all material respects with all applicable Laws, there are no material deficiencies or
defects in the Facilities, and Seller has access to utilities in sufficient capacities for the operation
of the Business at each of the Facilities in the ordinary course of business.

                     (vi)    To Seller’s Knowledge, there are no pending or threatened
appropriation, condemnation, eminent domain or like proceedings relating to the Facilities or the
real property on which each of the Facilities is situated.

                       (vii) The Facilities comprise all of the real property used by Seller in, or
otherwise related to, the Business.

                (G)     Material Contracts. For the purposes herein, a “Material Contract” shall be
defined as any Contract with a value of more than, or which provides for the payment to or by
Seller of more than, $10,000 annually (a “Material Contract”). Except as set forth in Schedule
5.1(G), Seller is not a party to or bound by any Material Contract.

                (H)     Enforceability and Performance under Assumed Contracts. True, correct,
and complete copies of all of the Assumed Contracts and the Material Contracts set forth or
required to be set forth in Schedule 5.1(G) have been uploaded to the Data Room and have been
provided to Purchaser through Purchaser’s access to the Data Room. Neither Seller nor any other
party to any of the Assumed Contracts are in material default of its obligations under the Assumed
Contracts except to the extent set forth in Schedule 5.1(H). No event has occurred that (with or
without notice, lapse of time or both) would constitute a material breach or default by Seller or any
other party under the Assumed Contracts. Each of the Assumed Contracts is in full force and
effect and constitutes a valid and legally binding obligation of Seller and, to Seller’s Knowledge,
each other party thereto, enforceable against Seller and, to Seller’s Knowledge, each other party
thereto, in each case in accordance with the express terms thereof.

                (I)    Employee Benefits.

                      (i)     Each “employee benefit plan” as defined in Section 3(3) of ERISA
and each material bonus, deferred compensation, stock purchase, stock option, severance plan,
salary continuation, vacation, paid-time-off, sick leave, fringe benefit, cafeteria, incentive,
insurance, welfare or similar arrangement that is in each case sponsored or maintained Seller or to
which Seller contributes or has any liability (each, an “Employee Benefit Plan”) is listed in
Schedule 5.1(I)(i). No Employee Benefit Plan, and no party in interest to, disqualified person of,
or fiduciary of, any Employee Benefit Plan, has engaged in any non-exempt “prohibited
transaction” as defined in ERISA or the Code.

                        (ii)   Except as set forth in Schedule 5.1(I)(ii), neither Seller nor any
affiliate of Seller as determined under Code Sections 414(b), (c), (m) or (o) (“ERISA Affiliate”)
or any of their respective predecessors maintains, contributes to, has any obligation to contribute
to (or has any other liability, including contingent liability or current or potential withdrawal
liability, with respect to) or has, ever, contributed to or been obligated to contribute to (1) any
“multiemployer plan” (as that term is defined in Section 3(37) of ERISA), (2) any “employee
pension benefit plan” (within the meaning of Section 302 of ERISA) that is subject to Section 412

                                                  13
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 61 of 93



of the Code, Section 302 of ERISA or Title IV of ERISA, (3) any “multiple employer plan”
(within the meaning of Section 413 of the Code), or (4) any “multiple employer welfare
arrangement” (within the meaning of Section 3(40) of ERISA), in each case, whether or not
terminated.

                (J)   Employees.

                       (i)     Seller is and for the past three years has been in compliance in all
material respects with all applicable Laws, contracts, policies, plans, and programs applicable to it
respecting labor, employment and employment practices in the jurisdictions within which it
operates, including, without limitation, all applicable Laws respecting hiring, terms and
conditions of employment, health and safety, compensation, wages and hours (including the
classification of independent contractors and exempt and non-exempt employees), immigration
(including the verification of I-9s for all employees), employment discrimination, disability rights
or benefits, equal opportunity, termination of employment, plant closures and layoffs (including
the WARN Act), workers’ compensation, labor relations, employee leave and sick pay,
accommodation of employees, harassment, paid time off, use of background checks and reports,
use of selection procedures and tests, the provision of required meal and rest breaks, affirmative
action, child labor, workers compensation, labor relations, collective bargaining, unemployment
insurance and other insurance coverage, and the payment of social security and other
employment-related taxes. Seller has properly classified all current and former employees,
directors, individual consultants, temporary employees, leased employees, or any agents for tax
purposes and for participation in any Employee Benefit Plans, and complied in all material
respects with all applicable Laws relating to the classification of employees and independent
contractors and payment of wages, has not made deductions from the pay of exempt employees
which might result in loss of exempt status, and has, within the time and in the manner prescribed
by applicable Laws, withheld and paid over to the proper tax authority all amounts required to be
so withheld and paid over under applicable Laws.

                      (ii)   There are no material obligations relating to employment with
respect to which Seller may have any liability, including but not limited to any accrued but unpaid
compensation, wages, vacation, salaries, wage premiums, commissions, bonuses, fees, and other
compensation or benefits to its current or former employees or independent contractors under
applicable Laws, Contract or policy; or any fines, taxes, interest, or other penalties for any failure
to pay or delinquency in paying such compensation. As of the date hereof, all compensation,
including wages, commissions, bonuses, vacation and other paid time off, and other direct
compensation for any service performed for the Business payable to current or former employees,
independent contractors or consultants of Seller for services or work performed on or prior to the
date hereof have been paid in full (or accrued in full). Seller is not subject to any pending claim
for overdue overtime or other compensation due to any current or former employee or
independent contractor and, no such claim has been threatened.

                      (iii) Seller is not a party to or bound by any collective bargaining
agreement, project labor agreement, or other Contract, commitment, arrangement or bargaining
relationship with any labor organization, trade organization, or other representative of any of the
employees of Seller, and no employee of Seller is represented by a labor union or other labor
organization and there is no such contract, commitment or arrangement presently being

                                                 14
QB\66067564.6
 Case 21-40002       Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 62 of 93



negotiated by Seller. There is no labor strike, work stoppage, lockout, grievance, labor
arbitration, walkout, picket, slowdown, work stoppage, or other material labor dispute pending or
threatened against or affecting the Business. No labor union, organization, or other collective
bargaining unit represents, claims to represent or is currently seeking to organize or represent the
employees of the Business, and there have not been any union organizing activities or efforts
among the employees of the Business within the past three years. There is presently no union
campaign being conducted to solicit cards from employees to authorize a union to request a
National Labor Relations Board certification election, and no question concerning representation
exists or has existed respecting such employees; and there is no unfair labor practice charge or
complaint pending or threatened against Seller. No labor union, labor organization, or group of
employees has made a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a representation proceeding
presently pending or threatened in writing to be brought or filed with the National Labor Relations
Board or any other labor relations Governmental Entity. Seller has not committed any unfair labor
practices.

                       (iv)     To Seller’s Knowledge, no Business Employee is in material
violation of any term of any employment agreement, nondisclosure agreement, common law
nondisclosure obligation, fiduciary duty, noncompetition agreement, restrictive covenant or other
obligation: (1) to Seller, or (2) with respect to any current employee or independent contractor of
Business, to any third party with respect to such person’s right to be employed or engaged by a
Seller or to the knowledge or use of trade secrets or proprietary information.

                        (v)    Schedule 5.1(J)(v) sets forth a true, correct, and complete list of (1)
all employees (including any employee who is on a leave of absence or on furlough status, as
specified), employed or engaged by Seller (the “Business Employees”) and (2) for each Business
Employee, each such individual’s location of employment, date of hire, classification as exempt
or non-exempt (as applicable), W-2 compensation for 2019 (including bonus and incentive
payments), year-to-date compensation for 2020 (including bonus and incentive payments),
current hourly rate or annual base salary, and any annual bonus opportunity, job titles or offices,
notice period, whether such individual is on leave or furlough status, and the reason for leave of
absence or furlough status and the anticipated date of return to full service, if known. Schedule
5.1(J)(v) also sets forth individuals classified as an independent contractor (excluding contingent
workers engaged through a third-party temporary employment agency) in the past three years and
for each individual identified as an independent contractor, each such individual’s location, date
of engagement, 1099 compensation for 2019, and year-to-date compensation for 2020.

                       (vi)   Seller is not a party to, or otherwise bound by, any consent decree
with, or citation by, any Governmental Entity relating to employees or employment practices. No
action, proceeding, claim, or complaint by or on behalf of any employee, prospective employee,
former employee, current or former contractor, labor organization or other representative of the
employees of Seller, is pending or, to Seller’s Knowledge, threatened, which could bind or in any
way affect Purchaser after Closing as the result of the transactions contemplated by this
Agreement. None of Seller’s employment practices or policies are currently being audited or
investigated by any Governmental Entity. With respect to the Business, there are no pending or,
to Seller’s Knowledge, threatened: (1) unfair labor practice charges or complaints before the
National Labor Relations Board or any other Governmental Entity, (2) complaints, grievances or

                                                 15
QB\66067564.6
 Case 21-40002        Doc 166    Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                 Document      Page 63 of 93



arbitrations arising out of any collective bargaining agreement or any other complaints,
grievances or arbitration procedures; or (3) charges or complaints with respect to or relating to
them before the Equal Employment Opportunity Commission or any other Governmental Entity
responsible for the prevention of unlawful employment practices.

                (K)   Compliance with Law.

                      (i)     Seller is currently in, and during the past three years has been in,
compliance in all material respects with (1) all Laws applicable to it or its business, properties or
assets (including, without limitation, all Laws concerning the privacy, security, safeguarding,
collection, access, use, disclosure, maintenance, transmittal, and/or confidentiality of Personal
Information or other health care data, including, as applicable, HIPAA, 42 C.F.R. Part 2, state
data breach Laws, state health information privacy and security Laws, the Telephone Consumer
Protection Act, the CAN-SPAM Act, and state consumer protection Laws), and (2) any orders of
any Governmental Entity applicable to it or the Business. Seller is not under investigation by any
Governmental Entity with respect to any violation of any Laws applicable to it or its business,
properties or assets.

                      (ii)    In the past three years, Seller has not received any written notice,
order, inquiry, investigation, complaint or other written communication by any Governmental
Entity alleging any violation by it under any Laws applicable to it or its business, employees (in
their capacity as such), properties or assets.

                      (iii) No employee, including temporary employees, or independent
contractors (whether an individual or entity) of the Business has been excluded from participating
in any Federal Health Care Program and has not been and is not currently included on the OIG
List of Excluded Individuals and Entities (LEIE), or the General Services Administration’s
Excluded Parties List System (EPLS) or System for Award Management (SAM), except as set
forth in Schedule 5.1(K)(iii). None of the officers, directors, agents or managing employees (as
such term is defined in 42 U.S.C. §1320a-5(b)) of the Business has been excluded, suspended, or
debarred from any Federal Health Care Program or been subject to sanction, charged or been
convicted of a crime in connection with any Federal Health Care Program.

                      (iv)    There is no, and there has not been for the past three years any,
actual, or threatened (in writing) breach, compromise, or security incident affecting Personal
Information in the Business’s possession or control that would, if confirmed, constitute a breach
or security incident for which notification to individuals, organizations, contractual
counterparties, media, credit reporting agencies, and/or Governmental Entities is required under
any applicable Laws or under any Contracts to which Seller is a party.

               (L)     No Proceedings. Except as disclosed in Schedule 5.1(L)(i), there are no
Actions, administrative proceedings, or other legal actions of any kind pending or, to Seller’s
Knowledge, threatened, against Seller, or otherwise relating to or affecting the Business or the
Assets or any portion thereof. There are no Actions pending or, to Seller’s Knowledge, threatened,
seeking to restrain, prohibit, or obtain damages in connection with this Agreement or the
transactions contemplated hereby. Except as set forth in Schedule 5.1(L)(ii), Seller is not subject
to any settlement, award or order involving any Governmental Entity or other Person.

                                                16
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 64 of 93



               (M) Absence of Certain Changes. From October 31, 2020 to the date of this
Agreement, (i) no change, development, circumstance, effect or event has occurred or arisen that,
individually or in combination with any other change, development, circumstance, effect or event,
has had or would reasonably be expected to have a Material Adverse Effect and (ii) the Business
has been conducted in all material respects in the ordinary course of business. Except as set forth
in Schedule 5.1(M), since October 31, 2020, Seller has not:

                       (i)    entered into, amended or terminated any Material Contract, entered
into any other material transaction in excess of $100,000, changed in any significant respect any
business practice (in anticipation of the transactions contemplated hereby or otherwise);

                      (ii)     sold, assigned, transferred, leased or licensed any of its material
tangible assets, except in the ordinary course of business;

                      (iii) sold, disposed of, assigned, licensed, sublicensed, covenanted not to
sue with respect to, or otherwise transferred any Intellectual Property (other than non-exclusive
licensing or sublicensing of Intellectual Property in the ordinary course of business), or
abandoned or permitted to lapse or expire any Intellectual Property;

                      (iv)   made or granted any bonus or any compensation or salary increase
to any former or current employee or group of former or current employees (except in the ordinary
course of business);

                     (v)  implemented any facility closing or other layoff of employees that
could implicate the WARN Act;

                      (vi)   suffered any material damage, destruction or other casualty loss
with respect to material property owned by Seller or waived any rights of material value;

                      (vii)   delayed capital expenditures, repairs or maintenance;

                     (viii) failed to maintain in full force and effect any insurance policy in
effect, except for any policy replaced by a new or successor policy of substantially similar
coverage;

                       (ix)   terminated, amended, failed to renew or preserve or failed to
maintain in full force and effect any Permit; or

                      (x)     agreed, whether orally or in writing, to do any of the foregoing.

                (N)   Permits.

                       (i)    Seller possesses all Permits necessary to operate the Business, or
that are necessary for the lawful ownership of their properties and assets or operation of the
Business, and Schedule 5.1(N)(i) sets forth a true, complete and correct list of such Permits.
Except as set forth in Schedule 5.1(N)(i), Seller is and for the past three years has been in material
compliance with all such Permits, and all such Permits are in full force and effect. There is not
now pending or threatened in writing any action to revoke, cancel, rescind, modify or refuse to

                                                 17
QB\66067564.6
 Case 21-40002        Doc 166    Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                 Document      Page 65 of 93



renew any of such Permits. During the past three years, Seller has not received written notice of
any petition, objection or other pleading with any Governmental Entity alleging the failure to hold
any of the foregoing or any violations in respect thereof.

                       (ii)    Except as set forth in Schedule 5.1(N)(ii), all individuals providing
professional services for on behalf of the Business, hold, and maintain in good standing, all
licenses, registrations, credentials, education and training required to perform such services in all
jurisdictions where such services are performed on behalf of the Business.

                (O)   Intellectual Property.

                       (i)    Schedule 5.1(O)(i) contains a true, complete and correct list of all
registered Intellectual Property that relate to, or are used or held for use in connection with, the
Business (the “Business Intellectual Property”). All material registration, maintenance and
renewal fees due in connection with such Business Intellectual Property have been paid and all
documents, recordations and certificates in connection with such Business Intellectual Property
required to be filed have been filed with the relevant patent, copyright, trademark or other
authorities for the purposes of prosecuting and maintaining such Business Intellectual Property
and recording the Seller’s ownership interests therein.

                        (ii)    Schedule 5.1(O)(ii) contains a complete and correct list of all
agreements to which Seller is a party and under which: (1) Seller is granted a license to use any
Intellectual Property owned by a third party the use of which is material to the Business
(excluding any such agreement for commercially available software); and (2) Seller has granted
to a third party a license to use any Business Intellectual Property.

                         (iii) Except as set forth in Schedule 5.1(O)(iii), Seller owns the
Intellectual Property, free and clear of all Liens (other than Permitted Liens), and Seller has a
valid and enforceable written license to use all other material Intellectual Property used in
connection with the Business, in each case free and clear of all Liens (other than Permitted Liens).
The transactions contemplated by this Agreement and the consummation thereof will not impair
any right, title or interest of Seller in or to any Business Intellectual Property.

                        (iv)  Except as set forth in Schedule 5.1(O)(iv), Seller has not received
any written communication in the last three years alleging that Seller has infringed,
misappropriated, or violated any Intellectual Property of any Person. To Seller’s Knowledge, the
Business, as currently provided or conducted by Seller, does not infringe, misappropriate or
violate any Intellectual Property owned by any third party. Except as set forth in Schedule
5.1(O)(iv), to Seller’s Knowledge, no Person currently is infringing, misappropriating or violating
any of the Business Intellectual Property.

               (P)   Brokerage. Except as set forth in Schedule 5.1(P), no agent, broker, Person
or firm acting on behalf of Seller is, or shall be, entitled to any broker’s fees, finder’s fees or
commissions from Seller in connection with this Agreement or any of the transactions
contemplated hereby.

               (Q)    Taxes. Seller has timely filed all tax returns that were required to be filed
(taking into account any applicable extension of time within which to file). All such tax returns
                                                18
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 66 of 93



were correct, true and complete in all material respects and were prepared in substantial
compliance with all applicable Laws and regulations. All taxes of Seller that are due and payable
on or prior to the Closing Date have been paid on or prior to the Closing Date (whether or not
shown on any tax return). There are no Liens for taxes upon any of the Assets.

                 (R)    Payors. Schedule 5.1(R) sets forth the top 10 payors for the year ended
December 31, 2019 and for the ten-month period ended October 31, 2020 (each, a “Major Payor”).
Except as set forth in Schedule 5.1(R), in the past 12 months, no Major Payor (i) has canceled,
suspended or otherwise terminated its relationship with the Business, or (ii) has advised Seller of
its intention to (1) cancel, suspend or otherwise terminate its relationship with the Business, or (2)
materially and adversely change the terms upon which it pays for goods or services from, or
provided by, the Business.

       5.2     Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Seller as follows:

                 (A)   Due Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the laws of Delaware. Purchaser has the requisite
limited liability company power and authority to enter into this Agreement, perform its obligations
hereunder and to conduct its business or operations as now being conducted.

               (B)    Power and Authority; Enforceability; Consents. The execution, delivery
and performance of this Agreement by Purchaser and all other agreements referenced in or
ancillary hereto to which it is a party and the consummation of the transactions contemplated
herein by Purchaser (except as would not have a material adverse effect on the ability of Purchaser
to consummate the transactions contemplated by this Agreement):

                       (i)     are within its powers and are not in contravention of the terms of its
articles of organization or any amendments thereto and have been duly authorized by all requisite
limited liability company action.

                        (ii)    will neither conflict with nor result in any breach or contravention
of, or the creation of any lien under, any indenture, agreement, lease, instrument or understanding
to which Purchaser is a party or by which Purchaser is bound.

                     (iii)     will not violate any judgment of any court or Governmental Entity
applicable to Purchaser.

                       (iv)    will not require the approval or consent of any other party or
authority.

               (C)    Binding Agreement. This Agreement and all other agreements to which
Purchaser will become a party hereunder are and will constitute the valid and legally binding
obligations of Purchaser and are and will be enforceable against it in accordance with the
respective terms hereof and thereof, except as enforceability may be restricted, limited or delayed
by applicable bankruptcy or other laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity.


                                                 19
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 67 of 93



                (D)    Purchaser’s Due Diligence. Purchaser acknowledges that it has inspected
and/or evaluated the Assets, the Facilities, and the Business, has made its own independent
analysis of this transaction, and has not relied upon and is not relying upon any information
provided or representations made by Seller with respect to the Assets, the Facilities, or the
Business, other than the Seller Representations, in deciding to pursue its acquisition of the Assets
pursuant to this Agreement.

              (E)     Financing. Purchaser has or at the Closing will have the funds sufficient to
pay the Purchase Price and perform its obligations under this Agreement.

                                   ARTICLE VI
                          COVENANTS PRIOR TO THE CLOSING

       6.1     Seller Operations. Between the date of thisthe Original Agreement and the earlier
of the date of the termination of this Agreement and the Closing Date, Seller will operate the
Business in the ordinary course of business and, without limiting the foregoing, will use its
commercially reasonable efforts to:

               (A)    take or cause to be taken all actions necessary and appropriate to
consummate the transactions contemplated by this Agreement, including without limitation those
necessary to enable Seller to make the deliveries set forth in Section 4.3.

                (B)    keep in full force and effect present insurance policies or other comparable
insurance.

              (C)       continue to employ the employees listed on Schedule 6.1(C) (individually, a
“Key Employee”, and collectively, the “Key Employees”). For the purposes of this Section
6.1(C), “commercially reasonable efforts” shall mean that Seller shall (i) not terminate a Key
Employee without cause, (ii) not encourage or facilitate a Key Employee to seek employment
elsewhere, and (iii) promptly notify Buyer if Seller becomes aware that a Key Employee intends to
terminate such Key Employee’s employment and reasonably cooperate with Buyer to attempt to
retain such Key Employee, unless Buyer otherwise directs in writing.

        6.2      Seller Negative Covenants. Between the date of thisthe Original Agreement and
the earlier of the date of the termination of this Agreement and the Closing Date, Seller will not,
without the prior written consent of Purchaser or as set forth on Schedule 6.2, take, propose to take,
or omit to take, directly or indirectly, any action that, if taken (or omitted to be taken) between
October 31, 2020 and the date of thisthe Original Agreement, would have required disclosure on
Schedule 5.1(M).

         6.3    Governmental Approvals.

                (A)    Upon Bankruptcy Court approval of this Agreement pursuant to Section
6.4, Purchaser shall use its commercially reasonable efforts to obtain as soon as reasonably
possible at its own expense, and Seller shall use its commercially reasonable efforts to assist and
cooperate with Purchaser and its representatives and counsel in so obtaining, all governmental
consents, approvals, certificates of exemption and licenses which are necessary or appropriate, and


                                                 20
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54               Desc Main
                                   Document      Page 68 of 93



in the preparation of any document or other material which may be required by any Governmental
Entity as a condition precedent to or result of the transactions contemplated herein.

               (B)     Without limiting Section 6.3(A), upon Bankruptcy Court approval of this
Agreement pursuant to Section 6.4, the parties shall make, or cause to be made, all necessary
filings with Governmental Entities as set forth on Schedule 4.2. To the extent that such filings
require information relating to Seller or known only to Seller, Seller shall promptly provide timely
assistance to Purchaser in completing such filings.

         6.4    Bankruptcy Court Approval. Seller’s entry into this Agreement will not become
effective and binding on Seller until the Bankruptcy Court has entered an appropriate order
approving Seller’s entry into this Agreement and the sale of the Business and the Assets pursuant
to this Agreement, which order shall authorize, approve and provide for the sale of the Assets to
Purchaser free and clear of all Liens (other than Permitted Liens) and shall otherwise be in form
and substance reasonably agreeable to Seller, Purchaser and Capital One, National Association
(successor by merger to Healthcare Financial Solutions, LLC), as successor to General Electric
Capital Corporation, as Agent (“Agent”) under that certain Credit Agreement, dated as of July 16,
2015 (as amended, amended and restated, supplemented or otherwise modified from time to time),
among, without limitation, Agent and Seller (in the form entered by the Bankruptcy Court, the
“Sale Order”). Upon execution and delivery of this Agreement by both Seller and Purchaser, and
upon Seller’s commencement of the Bankruptcy Case, Seller shall, subject to Section 6.5,
promptly undertake, to obtain entry of the Bid Procedures Order (as hereinafter defined) and the
Sale Order pursuant to one or more customary and appropriate sale and sale procedures motions
(singly or together, the “Sale Motion”). From and after the date hereofSeller shall pursue entry of
the Sale Order in keeping with the Seller’s motion for such relief filed at joint Docket No. 10.
From and after the date of the Original Agreement until the Closing Date, Seller shall deliver to
Purchaser and Agent copies of all pleadings, motions, notices, statements, schedules, applications,
reports and other papers that are filed by Seller in the Bankruptcy Case that relate, in whole or in
part, to this Agreement or Purchaser.

         6.5    Alternative Transaction.

                (A)    For purposes of this Agreement:

                         (i)    The term “Alternative Transaction” means one or more agreements
to sell, transfer, or otherwise dispose of all or any portion of the Assets in a transaction or series of
transactions with one or more Persons, other than Purchaser.

                    (ii)   The term “Break-Up Fee” means the sum of Three Hundred Fifty
Thousand Dollars ($350,000.00).

                (B)     This Agreement is subject to approval by the Bankruptcy Court. Purchaser
acknowledges that, in connection with obtaining such approval, Seller must take reasonable steps
to demonstrate that it has sought to obtain the highest or best price for the Assets, including giving
notice thereof to Seller’s creditors and other interested parties, providing information about the
Assets to prospective bidders, entertaining higher or better qualified offers from such prospective
bidders, and, in the event that additional qualified prospective bidders desire to bid for the Assets,

                                                  21
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 69 of 93



conducting an auction, all in accordance with an order of the Bankruptcy Court governing the
procedures for the solicitation of competing offers which shall be in form and substance
reasonably satisfactory to Seller, Purchaser and Agent (in the form entered by the Court, the “Bid
Procedures Order”). In connection with the solicitation of competing bids, from the date hereof
(and any prior time) and until Seller’s designation of a winning bid at the conclusion of any
competitive bidding process described in the Bid Procedures Order, Seller is permitted to cause its
representatives and Affiliates to initiate contact with, solicit or encourage submission of any
inquiries, proposals or offers by, any Person (in addition to Purchaser) in connection with any sale
or other disposition of all or any part of the Business and the Assets, alone or in connection with
the sale or other disposition of any other asset of Seller; provided, however, that such solicitation
must be consistent with the requirements of the Bid Procedures Order. In addition, Seller shall
have the responsibility and obligation to respond to any inquiries or offers to purchase all or any
part of the Business and the Assets and perform any and all other acts related thereto which are
required by any order of the Bankruptcy Court, the Bankruptcy Code, applicable procedural rules,
or other applicable law, including, without limitation, supplying information relating to the
Business and the Assets to prospective purchasers.

               (C)     Seller shall use commercially reasonable efforts to promptly provide, or
identify and make available to Purchaser, any non-public information concerning Seller, the
Assets or the Business provided to any other Person after the date hereof which was not previously
provided to Purchaser.

(D)     Following the date of the entry of the Sale Order approving this Agreement and until the
earlier of (i) the Closing and (ii) such time as this Agreement has been terminated in accordance
with its express terms, and provided that Purchaser is not in material default of its obligations
under this Agreement, Seller shall not, nor shall it authorize or permit any other Person to, (1)
directly or indirectly solicit, initiate or encourage the submission of any offer or proposal
concerning any Alternative Transaction not authorized by the Sale Order or (2) directly or
indirectly participate in any discussions or negotiations regarding, or furnish to any person any
information with respect to, or take any other action to facilitate the making of, any proposal or
expression of interest that constitutes or is reasonably likely to lead to an Alternative Transaction
not authorized by the Sale Order. The term “Alternative Transaction” means one or more
agreements to sell, transfer, or otherwise dispose of all or any portion of the Assets in a transaction
or series of transactions with one or more Persons, other than Purchaser, who have submitted a
Qualified Bid (as such term is defined in the Sale Procedures Order) in connection with the
Auction.



         6.6    Assumed Leases and Assumed Contracts; Cure Amounts.

                (A)     Seller shall take all commercially reasonable actions required to assume the
Assumed Leases and Assumed Contracts and to assign them to Purchaser, including taking all
actions (i) reasonably requested by Purchaser to facilitate any negotiations with the counterparties
to such Assumed Leases and Assumed Contracts and (ii) to obtain an order (which may be the Sale
Order) containing a finding that the proposed assumption and assignment of the Assumed Leases
and Assumed Contracts to Purchaser satisfies all applicable requirements of Section 365 of the

                                                  22
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 70 of 93



Bankruptcy Code. In connection with the foregoing and as the case may be, Purchaser covenants
to provide adequate assurance of performance and represent and warrant that it is capable of
providing adequate assurance of future performance.

                 (B)     Schedules 1.1(A) and 1.1(D)(iv) shall each include Seller’s good-faith
estimate of the Cure Costs (if any) associated with each Assumed Lease and Assumed Contract.
At the Closing, upon Purchaser’s final designation of the Assumed Leases and Assumed Contracts
to be assigned, (i) Seller pursuant to the Assignment and Assumption Agreement shall assume and
assign to Purchaser each of the Assumed Leases and Assumed Contracts that is capable of being
assumed and assigned and pay promptly any Cure Costs associated therewith, and (ii) Purchaser
pursuant to the Assignment and Assumption Agreement shall assume and perform and discharge
the Assumed Obligations under the Assumed Leases and Assumed Contracts; provided that
Purchaser and Seller shall cooperate and use best commercial efforts to minimize any and all Cure
Costs; provided, further, that nothing in this Section 6.6(B) shall require Purchaser to increase the
Purchase Price or pay any Cure Cost or pay any other amounts or agree to be subject to any
liabilities or obligations not in the ordinary course of business or that are not required pursuant to
the terms of the Assumed Leases or Assumed Contracts following the Closing and Purchaser’s
assumption of such Assumed Leases or Assumed Contracts.

                (C)    Purchaser may request, in its reasonable business judgment, certain
modifications and amendments to any lease or contract of a Seller as a condition to such lease or
contract becoming an Assumed Lease or Assumed Contract, as applicable, and Seller shall use
commercially reasonable efforts to obtain such modifications or amendments. If Seller is unable to
obtain such modifications or amendments, Purchaser may, in its sole discretion, designate the
relevant lease or contract as an Excluded Asset.

                 (D)       If, after giving effect to the provisions of sections 363 and 365 of the
Bankruptcy Code, the consent of the non-Seller party to any Assumed Lease or Assumed Contract
is required but not obtained, Seller shall, at Purchaser’s sole cost and expense, cooperate with
Purchaser in any reasonable arrangement proposed by Purchaser, including Purchaser’s provision
of credit support, designed to provide Purchaser the benefits and obligations of or under any such
Assumed Lease or Assumed Contract; provided, however, that nothing in this Section 6.6 shall (i)
require Seller to make any expenditure or incur any obligation on its own or on Purchaser’s behalf
or (ii) prohibit Seller from ceasing operations or winding up its affairs following the Closing. Any
assignment to Purchaser of the Assumed Leases and the Assumed Contracts that, notwithstanding
the Sale Order (or other Bankruptcy Court order approving the assumption and assignment of such
lease or contract), requires the consent of any third party for such assignment to be effective shall
be made subject to such consent being obtained. If Purchaser determines that such consent cannot
be obtained on terms reasonably satisfactory to Purchaser within 30 days after the Closing,
Purchaser may on notice to Seller reclassify each such Assumed Lease or Assumed Contract as an
Excluded Asset.

        6.7     Closing Conditions. Between the date of thisthe Original Agreement and the
earlier of the termination of this Agreement and the Closing Date, Seller and Purchaser will use
their respective commercially reasonable efforts to cause the conditions specified in this
Agreement over which they have control to be satisfied as soon as reasonably practicable, but in all
events before the Closing Date.

                                                 23
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 71 of 93



        6.8     Tax Returns. All income, sales, franchise and payroll tax returns and reports
required by law to be filed by Seller prior to the Closing will be timely filed (subject to Seller’s
right to timely extend the filing thereof) and will accurately reflect the tax position of Seller, and
all taxes respectively due under such tax returns will be paid by Seller. Purchaser is not assuming
under this Agreement any (i) tax liabilities owed by Seller or any other tax liabilities as a result of
the operation of the Business prior to the Closing Date, (ii) any liability for taxes deferred by Seller
under IRS Notice 2020-65, or (iii) liability for any taxes deferred under the CARES Act.

         6.9     Transfer Taxes. All transfer, documentary, sales, use, stamp, registration and other
substantially similar taxes (including any real property transfer or similar tax) incurred in
connection with this Agreement and the consummation of the transactions contemplated hereby
(collectively, “Transfer Taxes”), if any, and that are not exempt under Section 1146(a) of the
Bankruptcy Code, shall be borne 100% by the Seller and shall be paid by Seller when due. Seller
will, at the Sellers’ own expense, timely file all necessary tax returns and other documentation with
respect to all such Transfer Taxes that are required by applicable Law.

        6.10 Reporting Requirements. Purchaser and the Seller agree to utilize, and to cause
their respective affiliates to utilize, any permissible method set forth in IRS Rev. Proc. 2004-53
with respect to wage reporting as determined by Purchaser.

        6.11 Bid Procedures Order. The Bid Procedures Order shall be in form and substance
satisfactory to Seller, Purchaser and Agent. The Bid Procedures Order shall, without
limitation:Intentionally Omitted.

               (A)     set dates for (i) the hearing on entry of the Sale Order; (ii) the deadline for
the filing of objections to entry of the Sale Order, and (iii) an auction sale of the Assets (the
“Auction”);

                (B)    define the components of a qualified bid for the Assets (a “Qualified Bid”);
provided that only bidders who have submitted a Qualified Bid (each a “Qualified Bidder”) or who
are otherwise qualified and identified by Seller pursuant to the Bid Procedures Order may
participate at the Auction, and provide that this Agreement constitutes a Qualified Bid and that
Purchaser is a Qualified Bidder who may, but is not required to, bid at the Auction;

                (C)     (i) set a deadline for the submission of bids for the Assets that is no later
than 14 days after the entry of the Bid Procedures Order and (ii) provide that, if there are no
Qualified Bids other than this Agreement submitted by such deadline, Seller shall seek approval of
a sale of the Assets to Purchaser;

                (D)       provide that a Qualified Bid must (i) be in writing; (ii) be for substantially
all of the Assets; (iii) provide for total consideration of at least Seven Million Nine Hundred Fifty
Thousand Dollars ($7,950,000.00); (iv) include an executed asset purchase agreement that uses
this Agreement as a form and is accompanied by a redlined or blacklined version of this
Agreement showing all changes made to this Agreement; (v) not contain any financing or due
diligence contingencies, and (vi) be accompanied by an earnest money deposit in immediately
available funds of no less than the Deposit provided by Purchaser;



                                                  24
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 72 of 93



              (E)     provide that (i) the Seller shall designate the highest or best Qualified Bid
received by Seller as the starting bid at the Auction, and (ii) each successive higher bid for the
Assets made at the Auction must be in an amount at least One Hundred Thousand Dollars
($100,000.00) more than the immediately preceding bid(s);

               (F)     approve the payment of the Break-Up Fee from the proceeds received by
Seller upon the closing of an Alternative Transaction as an actual and necessary cost of preserving
the Seller’s bankruptcy estates that is entitled to administrative priority under Sections 503(b)(1)
and 507(a)(2) of the Bankruptcy Code; and

                (G)     approve the assumption of this Agreement by Seller pursuant to Section 365
of the Bankruptcy Code, provided that Purchaser’s remedies arising from any default by Seller
shall be limited to those set forth in Section 9.15 of this Agreement, including, for the avoidance of
doubt, the payment of the Break-Up Fee to Purchaser.

        6.12 Sale Order. The Sale Order shall be in form and substance satisfactory to
Purchaser, Seller and Agent. Purchaser agrees that it will promptly take such actions as are
reasonably requested by Seller to assist in obtaining Bankruptcy Court approval of the Sale Order,
including furnishing affidavits or other documents or information for filing with the Bankruptcy
Court for purposes, among others, of (x) demonstrating that Purchaser is a “good faith” purchaser
under Section 363(m) of the Bankruptcy Code; (y) including a determination in the Sale Order that
Purchaser has not engaged in any conduct that would result in avoidance of the transactions
contemplated by this Agreement under Section 363(n) of the Bankruptcy Code, and (z)
establishing adequate assurance of future performance in connection with the Assumed Leases and
Assumed Contracts within the meaning of Section 365 of the Bankruptcy Code. The Sale Order
shall, without limitation:

               (A)    approve, pursuant to Sections 363 and 365 of the Bankruptcy Code, (i) the
execution, delivery and performance by Seller of this Agreement; (ii) the sale of the Assets to
Purchaser on the terms set forth herein and free and clear of all Liens, claims, and interests (other
than Permitted Liens), and (iii) the performance by Seller of its obligations under this Agreement;

              (B)     find that Purchaser is a “good faith” purchaser within the meaning of
Section 363(m) of the Bankruptcy Code and grant Purchaser the protections of Section 363(m) of
the Bankruptcy Code;

               (C)     find that Purchaser and Seller have engaged in no conduct that would result
in the avoidance of the transactions contemplated under this Agreement pursuant to Section 363(n)
of the Bankruptcy Code;

               (D)     find that Purchaser is not a successor to Seller and contain substantially the
language set forth in Section 9.18 of this Agreement; and

             (E)    find that Purchaser shall have no liability for any obligation of Seller that is
not an Assumed Obligation.

        6.13 Client Records. Following the Closing, Seller shall refrain from the modification
or destruction of Client Records until Purchaser confirms to Seller that the Client Records function

                                                 25
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 73 of 93



in a production environment. Following the Closing, (i) Purchaser shall maintain the Client
Records in such a manner as to protect their integrity, ensure their confidentiality and proper use,
and ensure their accessibility and availability to Seller and Seller’s clients or their authorized
representatives as required by Law, and (ii) Purchaser shall make the Client Records available for
inspection or copying, or both, to Seller for billing purposes or to respond to or defend any
malpractice claim or third-party audit or investigation, each as permitted by applicable Law.

                                   ARTICLE VII
                         CONDITIONS PRECEDENT TO CLOSING

        7.1     Conditions Precedent to Seller’s Obligations. Notwithstanding anything herein to
the contrary, the obligations of Seller to consummate the transactions described herein are subject
to the fulfillment, on or prior to the Closing Date, of the following conditions precedent unless (but
only to the extent) waived in writing by Seller at or prior to Closing:

               (A)     (i) The representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects (except that the representations and
warranties that are qualified as to “materiality” shall be true and correct in all respects without
qualifications) when made and as of the Closing Date as though such representations and
warranties had been made on and as of such Closing Date; (ii) each and all of the terms, covenants
and conditions of this Agreement to be complied with or performed by Purchaser on or before the
Closing Date pursuant to the terms hereof shall have been materially complied with and
performed; and (iii) Purchaser shall deliver to Seller a certification to the foregoing effect.

             (B)     Purchaser shall have, at or prior to the Closing, delivered to Seller the
documents required to be delivered by it pursuant to Section 4.4.

              (C)     The Bankruptcy Court shall have entered the Sale Order (in form and
substance acceptable to Purchaser), which shall have become final and non-appealable.

        7.2     Conditions Precedent to Purchaser’s Obligations. Notwithstanding anything herein
to the contrary, the obligations of Purchaser to consummate the transactions described herein are
subject to the fulfillment, on or prior to the Closing Date, of the following conditions precedent
unless (but only to the extent) waived in writing by Purchaser at or prior to Closing:

                 (A)    (i) the Fundamental Representations shall be true and correct in all respects
when made and as of the Closing Date, as though such Fundamental Representations had been
made on and as of the Closing Date (except for those Fundamental Representations that address
matters only as of a particular date, which shall have been true and correct as of such particular
date); (ii) the representations and warranties of Seller contained in this Agreement (other than the
Fundamental Representations) shall be true and correct in all respects when made and as of the
Closing Date, as though such representations and warranties had been made on and as of such
Closing Date (except for those representations and warranties that address matters only as of a
particular date, which shall have been true as of such particular date) disregarding in each case any
“materiality” or similar qualifier (except where the failure of such representations and warranties
to be true and correct would not have a Material Adverse Effect); (iii) each and all of the terms,
covenants and conditions of this Agreement to be complied with or performed by Seller on or

                                                 26
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 74 of 93



before the Closing Date pursuant to the terms hereof shall have been materially complied with and
performed; and (iv) Seller shall deliver to Purchaser a certification to the foregoing effect.

               (B)   During the period from the date of thisthe Original Agreement through the
Closing Date, no Material Adverse Effect shall have occurred.

             (C)     On or prior to the Closing Date, Purchaser shall have obtained
documentation or other evidence reasonably satisfactory to Purchaser that Purchaser has:

                       (i)      received written confirmation from all applicable licensure agencies
that upon Closing all licenses required by law to operate the Business as currently operated will be
transferred to, or issued or reissued in the name of, Purchaser; and

                        (ii)    obtained reasonable assurances that insurance provider certification
of the Facilities for its operation by Purchaser will be effective as of Closing and that Purchaser
may participate in and receive reimbursement from such programs effective as of Closing.

                (D)     No Action before a court or any other Governmental Entity shall have been
instituted seeking to restrain or prohibit the transactions herein contemplated.

              (E)    All consents, approvals, permits, waivers and estoppels of third parties that
are listed on Schedule 7.2(E) shall have been obtained on terms reasonably satisfactory to
Purchaser.

             (F)     Seller shall have, at or prior to the Closing, delivered to Purchaser the
documents required to be delivered by it pursuant to Section 4.3.

              (G)    The Bankruptcy Court shall have entered the Sale Order, which shall have
become final and non-appealable.

                                      ARTICLE VIII
                                ADDITIONAL AGREEMENTS

        8.1    Books and Records. For purposes of this Agreement, the term “Retention Period”
shall mean the period ending six years after the Closing. Until the conclusion of the Retention
Period, (A) Purchaser will maintain all books and records of Seller constituting a part of the Assets
which are delivered to Purchaser at Closing and which relate to the pre-Closing Business in a
manner reasonably consistent with Purchaser’s record retention policies or practices and (B)
subject to applicable Law and solely as reasonably necessary in connection with the preparation
and filing of tax returns by Seller or other proper purpose including the administration of the
Bankruptcy Case, upon reasonable advance written notice from Seller to Purchaser, afford Seller
reasonable access to such records during normal business hours; provided, that the foregoing shall
not require Purchaser or any of its Affiliates (i) to provide access to any books, records or other
information to the extent such books, records or other information do not pertain to the Business
(and Purchaser shall be entitled to withhold access to or redact any portion of such books and
records or other information that does not pertain to the Business), (ii) to permit any inspection, or
to disclose any information, that in the reasonable judgment of Purchaser would violate applicable


                                                 27
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54             Desc Main
                                  Document      Page 75 of 93



Law, fiduciary duty, or binding agreement entered into prior to the Closing Date, or (iii) to take
any action that would cause unreasonable disruption to the business of Purchaser or the Business.

         8.2    Employee Related Matters.

                (A)    Transferred Employees. As of the Closing Date, Purchaser shall offer
employment to only those employees of the Business as Purchaser shall determine in its sole
discretion and such offers of employment shall contain terms and conditions of employment that
Purchaser shall determine in its sole discretion. Seller shall make available to Purchaser a correct
and complete list of all the current employees of the Business and such employee information as
Purchaser reasonably deems necessary for Purchaser to complete its new employee onboarding
processes (all in a form reasonably acceptable to Purchaser) as of 10 Business Days prior to the
Closing Date, and Purchaser shall provide Seller with a list of the Business’s employees to whom
Purchaser intends to offer employment at least five days prior to the Closing Date. On the Closing
Date, Seller shall take all steps necessary to terminate the employment of each employee of the
Seller who is offered employment by Purchaser as set forth in the immediately preceding sentence.
The employees of the Seller who accept Purchaser’s offer of employment and who become
employed by Purchaser shall be referred to herein as “Transferred Employees.” Nothing in this
Agreement shall confer upon any Transferred Employee any right with respect to continued
employment with Purchaser, nor shall anything herein limit or interfere with Purchaser’s right to
terminate the employment of any Transferred Employee at any time (subject to applicable Law),
with or without cause or notice, or restrict Purchaser in the exercise of independent business
judgment in modifying any terms or conditions of employment of the Transferred Employees on
and after the Closing Date.

                (B)     Pre-Closing Obligations to Transferred Employees. Subject to Section 2.5
herein, Seller shall be responsible for all liabilities, obligations and commitments relating to
Seller’s employment of the Transferred Employees, including any severance compensation that
may be owed by Seller to any Transferred Employee as a result of this transactions contemplated
by this Agreement in accordance with the applicable severance agreement, and bonus payments
payable to any Transferred Employees in accordance with applicable bonus arrangements entered
into prior to the Closing Date (collectively, the “Transferred Employee Expenses”).

                (C)    Employee Information. Seller shall use commercially reasonable efforts to
provide promptly to Purchaser, at Purchaser’s request, any information or copies of personnel
records (including addresses, dates of birth, date of hire and dependent information) relating to the
Transferred Employees or relating to the service of Transferred Employees with Seller (and
predecessors of Seller, as applicable) prior to the Closing Date; provided that Purchaser shall not
request any information, or use any disclosed information in any manner that may violate
applicable Laws, including but not limited to salary history, equal pay, discrimination and leave
laws. Seller and Purchaser shall each cooperate with the other and shall provide to the other such
documentation, information and assistance as is reasonably necessary to effect the provisions of
this Section 8.2.




                                                 28
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 76 of 93



                                         ARTICLE IX
                                       MISCELLANEOUS

       9.1     Exhibits and Schedules and Other Instruments. Each Exhibit and Schedule to this
Agreement shall be considered a part hereof as if set forth herein in full. Any disclosure made in a
Disclosure Schedule to this Agreement shall be deemed a disclosure for all purposes under this
Agreement to the extent that the relevance of such disclosure is reasonably apparent from the text
of such disclosure in the Disclosure Schedules.

        9.2     Additional Assurances. The provisions of this Agreement shall be self-operative
and shall not require further agreement by the parties except as may be herein specifically provided
to the contrary; provided, however, at the reasonable request of a party, the other party shall
execute such additional instruments and take such additional actions as the requesting party may
deem necessary to effectuate this Agreement. Seller shall, at any time and from time to time at and
after the Closing, upon the reasonable request of Purchaser and at Purchaser’s sole expense, take
any and all steps necessary to place Purchaser in possession and operating control of the Assets to
be transferred hereunder and will do, execute, acknowledge and deliver, or will cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may reasonably be required or requested to
more effectively transfer and confirm to Purchaser or to its successors or assigns, or to reduce to
possession, any or all of the Assets and to carry out the purposes and intent of this Agreement,
provided however, that Purchaser shall bear all costs associated with such acts.

         9.3    Choice of Law.

                (A)     The parties agree that this Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving effect to principles of
conflicts of laws, but subject as necessary or appropriate to the Bankruptcy Code.

                (B)     The Bankruptcy Court will have jurisdiction over any and all disputes
between or among the parties, whether at law or in equity, arising out of or relating to this
Agreement; provided, however, that if the Bankruptcy Court is unwilling or unable to hear any
such dispute, each of the parties submits to the exclusive jurisdiction of the United States District
Court for the District of Delaware and of any Delaware State Court in any Action arising out of or
relating to this Agreement or the transactions contemplated herein or therein and agrees that all
claims in respect of such Action may be heard and determined in any such court. Each of the
parties waives any defense of inconvenient forum to the maintenance of any Action so brought and
waives any bond, surety or other security that might be required of any other party with respect
thereto.

                (C)     Each of the parties hereby waives, to the fullest extent permitted by Law,
any right to trial by jury of any claim, demand, Action, or cause of action (i) arising under this
Agreement or (ii) in any way connected with or related or incidental to the dealings of the parties in
respect of this Agreement or any of the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity, or otherwise.




                                                 29
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 77 of 93



        9.4     Benefit/Assignment. Subject to provisions herein to the contrary, this Agreement
shall inure to the benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns; provided, however, that no party may assign this
Agreement without the prior written consent of the other party and any such attempted assignment
shall be null and void. This Agreement is intended solely for the benefit of the parties hereto and is
not intended to, and shall not, create any enforceable third party beneficiary rights.
Notwithstanding the foregoing:

                  (A)    Purchaser may, without the written consent of Seller, assign, in whole or in
part, its rights and obligations pursuant to this Agreement to one or more of its Affiliates, provided
that Purchaser will nonetheless remain liable for all of Purchaser’s obligations hereunder;

               (B)     Purchaser may, without the written consent of Seller, collaterally assign its
rights under this Agreement for security purposes to any lender providing financing to Purchaser
or any of its Affiliates, and any such lender may exercise all of the rights and remedies of
Purchaser hereunder; and

                (C)      Following the Closing, Purchaser may, without the written consent of
Seller, assign its rights under this Agreement, in whole or in part, to any subsequent third party
purchaser of Purchaser or all or substantially all of its assets (whether such sale is structured as a
sale of stock, a sale of assets, a merger, or otherwise).

Notwithstanding anything to the contrary in this Agreement, the Agent shall be a third party
beneficiary of all provisions of this Agreement that expressly relate to the Agent.

        9.5    Cost of Transactions. Whether or not the transactions contemplated hereby shall be
consummated, the parties agree as follows: except as otherwise expressly provided in this
Agreement (i) Seller will pay the fees, expenses, and disbursements of Seller and its agents,
representatives, accountants, and counsel incurred in connection with the subject matter hereof
and any amendments hereto, and (ii) Purchaser shall pay the fees, expenses and disbursements of
Purchaser and its agents, representatives, accountants and counsel incurred in connection with the
subject matter hereof and any amendments hereto.

         9.6     Confidentiality. Notwithstanding anything to the contrary set forth herein, the
Confidentiality Agreement shall continue in full force and effect in accordance with its terms until
the Closing, at which time it shall terminate and be of no further force or effect. From and after the
Closing, Seller shall, and shall cause its Affiliates to, keep confidential and not use any written,
oral, or other information relating to the Business or the Assets obtained by virtue of Seller’s
ownership of the Business and the Assets prior to the Closing (“Confidential Information”), except
(i) to the extent disclosure is required by applicable Law (in which case, unless prohibited by Law,
the disclosing party shall promptly notify the other party in writing of the same, and such
disclosing party shall reasonably cooperate with the non-disclosing party (at the disclosing party’s
sole cost and expense) to preserve the confidentiality of such information consistent with
applicable Law), (ii) to the extent such information has been made public through no fault of the
applicable party, and (iii) each of Purchaser and Seller may disclose such information to such
Person’s equityholders or Affiliates, and their respective representatives and financing sources
(provided that such equityholders, Affiliates, representatives or financing sources are instructed to

                                                 30
QB\66067564.6
 Case 21-40002        Doc 166         Filed 02/12/21 Entered 02/12/21 14:18:54         Desc Main
                                      Document      Page 78 of 93



keep such Confidential Information confidential, and Purchaser and/or Seller (as applicable) shall
be responsible for any breach of this Section 9.6 by their respective equityholders, Affiliates,
representatives or financing sources as if they were a party hereto).

        9.7     Public Announcements. Seller and Purchaser mutually agree that no party hereto
shall release, publish or otherwise make available to the public in any manner whatsoever any
information or announcement regarding the transactions herein contemplated without the prior
written consent of the other party, except for information and filings reasonably necessary to
obtain Bankruptcy Court approval of this Agreement or required by any Governmental Entity, or
by Purchaser or its Affiliates after the Closing if made in the ordinary course.

       9.8     Waiver of Breach. The waiver by any party of a breach or violation of any
provision of this Agreement shall not operate as, or be construed to constitute, a waiver of any
subsequent breach of the same or any other provision hereof.

        9.9    Notice. Any notice, demand or communication required, permitted or desired to be
given hereunder shall be in writing and shall be delivered in person, by electronic mail (e-mail), by
overnight delivery service such as Federal Express or Express Mail, or by certified mail, return
receipt requested, with postage prepaid, to the parties at the following addresses (or such other or
further addresses as the parties may hereafter designate by written notice):

                (a)   If to Seller:

                         Futures Behavior Therapy Center, LLC
                         c/o Community Intervention Services
                         Attention: Andrew R. Calkins, CEO
                         200 Friberg Parkway, Suite 2000
                         Westborough, MA 01581
                         E-mail: acalkins@communityinterventionservices.com

                         With a copy to (which shall not constitute notice):
                         Casner & Edwards, LLP
                         Attention: Michael J. Goldberg, Esq.
                         303 Congress Street, #201
                         Boston, MA 02210
                         E-mail: Goldberg@casneredwards.com

                (b)   If to Purchaser:

                        FBTC Transitional Sub, LLC
                        c/o National Mentor Holdings, LLC
                        Attention: Nate Lewis, VP, Mergers and Acquisitions; Gina Martin, Chief
                        Legal Officer
                        313 Congress Street, 5th Floor
                        Boston, MA 02210
                        Email: Nate.Lewis@TheMentorNetwork.com;
                               Gina.Martin@TheMentorNetwork.com

                                                 31
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54         Desc Main
                                  Document      Page 79 of 93




                        With a copy to (which shall not constitute notice):
                        Quarles & Brady LLP
                        Attention: Ryan P. Haas
                        411 E. Wisconsin Avenue, Suite 2400
                        Milwaukee, WI 53202
                        E-mail: ryan.haas@quarles.com

                (c)   If to Escrow Agent:

                        Casner & Edwards, LLP
                        Attention: Michael J. Goldberg, Esq.
                        303 Congress Street, #201
                        Boston, MA 02210
                        E-mail: Goldberg@casneredwards.com

All notices given in accordance with the foregoing shall be deemed to have been duly given and to
be effective when delivered and received.

         9.10   Interpretation

                (A)    Whenever the context of this Agreement requires, the gender of all words
herein shall include the masculine, feminine and neuter, and the number of all words herein shall
include the singular and plural.

               (B)     The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

               (C)     Wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”

                (D)    The word “or” shall be inclusive and not exclusive.

              (E)     Each reference herein to “days” shall be to calendar days unless “Business
Days” are otherwise specified.

              (F)   Each reference herein to any Contract shall be to such Contract as amended,
supplemented, waived or otherwise modified from time to time.

                (G)    Each reference herein to a Law is to such Law as it may be amended from
time to time.

               (H)    The phrase “made available to Purchaser” and phrases of similar import
when used in this Agreement will mean uploaded to the Data Room on or prior to the date that is
one Business Day prior to the date hereofof the Original Agreement (and remains available to
Purchaser therein through the Closing); and
                                                32
QB\66067564.6
 Case 21-40002        Doc 166    Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                 Document      Page 80 of 93



             (I)    The phrase “ordinary course of business” and phrases of similar import
when used in this Agreement will mean the ordinary course of business consistent with past
practice.

       9.11 Divisions and Headings. The divisions of this Agreement into sections and
subsections and the use of captions and headings in connection therewith are solely for
convenience and shall have no legal effect in construing the provisions of this Agreement.

       9.12 Entire Agreement. This Agreement, together with all other agreements and
documents to be delivered hereunder, constitutes the entire agreement of Seller and Purchaser and
supersedes all prior agreements and understandings, both oral and written, between them
concerning the subject matter hereof. This Agreement amends and restates the Original
Agreement in its entirety.

        9.13 Counterparts. This Agreement may be executed in several counterparts by one or
more of the undersigned and all such counterparts so executed shall together be deemed and
constitute one final agreement, as if one document had been signed by all parties hereto; and each
such counterpart shall be deemed an original, binding the parties subscribed hereto and multiple
signature pages affixed to a single copy of this Agreement shall be deemed to be a fully executed
original Agreement. Signatures delivered by facsimile or by e-mail in PDF format shall be deemed
to be effective as original signatures.

        9.14 Proration. The operation of the Business and the income and normal operating
expenses attributable thereto through the date preceding the Closing Date shall be for the account
of Seller and thereafter for the account of Purchaser, and, if any income or expense is properly
allocable or credited, then it shall be allocated, charged or prorated accordingly. Expenses for
goods or services received both before and after the Closing Date, such as power and utilities
charges and rents and similar prepaid and deferred items shall be prorated between Seller and
Purchaser as of the Closing Date in accordance with GAAP. All special assessments and similar
charges or Liens imposed against the Assets in respect of any period of time through the Closing
Date, whether payable in installments or otherwise, shall be the responsibility of Seller, and
amounts payable with respect to such special assessments, charges or liens in respect of any period
of time after the Closing Date shall be the responsibility of Purchaser, and such charges shall be
adjusted as required hereunder. To the extent that any of the foregoing prorations and adjustments
cannot be determined as of the Closing Date, Purchaser and Seller shall conduct a final accounting
and make any further payments, as required on a date mutually agreed upon, within 90 days after
the Closing.

         9.15   Termination of Agreement.

                (A)   Termination. This Agreement may be terminated prior to Closing:

                      (i)     by the mutual written consent of Seller and Purchaser;

                      (ii)    as provided in Sections 9.15(B) and (C);

                      (iii)   by Seller or Purchaser upon the closing of an Alternative
Transaction;

                                                33
QB\66067564.6
 Case 21-40002       Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 81 of 93



                      (iv)   by Purchaser if (a) any person files a motion seeking to have the
Bankruptcy Court enter an Order (1) dismissing the Bankruptcy Case or either one of them; (2)
converting the Bankruptcy Case or either one of them from Chapter 11 to Chapter 7 of the
Bankruptcy Code; (3) appointing a trustee in the Bankruptcy Case or either one of them; and/or
(4) appointing in the Bankruptcy Case or in either of them a responsible officer or an examiner
with enlarged powers relating to the operation of the Business (beyond those powers set forth in
Section 1106(a)(3) or (4) of the Bankruptcy Code) under Bankruptcy Code Section 1106(b),
or (b) an order granting any of the relief described in the preceding clause (iii)(a) is entered for
any reason and is not vacated within 14 days after entry thereof;

                      (v)     by written notice from the Purchaser, if the Petition Date has not
occurred on or before the date this is seven days after the date of this Agreement as set forth in the
preamble to this Agreement;Intentionally omitted;

                        (vi)    by written notice from Purchaser, if (a) the Bid Procedures Order
shall not have been approved by the Bankruptcy Court by the close of business on the date that
is 25 days after the Petition Date, or (b) following its entry, the Bid Procedures Order shall fail to
be in full force and effect or shall have been stayed, reversed, modified, supplemented or amended
in any respect without the prior written consent of Purchaser;Intentionally omitted;

                       (vii) by written notice from Purchaser if (a) the Bankruptcy Court has not
held a hearing on the Sale Motion on or prior to the first Business Day after the date that is 120
days after the Petition Date; (b) the Bankruptcy Court has not entered the Sale Order on or prior to
the first Business Day after the date that is 122 days following the Petition Date; (c) the Sale Order
shall not have become final and non-appealable on the 15th day after its entry; or (d) following its
entry, the Sale Order shall fail to be in full force and effect or shall have been stayed, vacated,
reversed, modified, supplemented or amended in any respect without the prior written consent of
Purchaser;

                       (viii) by Purchaser or, prior to entry of the Sale Order, by Seller, if: (a)
Seller or either one of them enters into an asset purchase agreement or other definitive agreement
with respect to an Alternative Transaction; other than with the Back-Up Bidder (as such term is
defined in the Sale Procedures Order) or (b) the Bankruptcy Court enters an order approving an
Alternative Transaction; or (c) Purchaser is not the successful bidder at the Auction; provided,
however, that, if Purchaser is designated as the back-up bidder at the Auction, then Purchaser
shall not be permitted to terminate this Agreement pursuant to this clause (vii) until the earlier of
(1) the closing of an Alternative Transaction or (2) the Outside Date;declines to enter the Sale
Order in a form reasonably acceptable to Purchaser;

                     (ix)    by Seller or Purchaser, if an order is entered by a court, tribunal, or
other adjudicatory body of competent jurisdiction having valid enforcement authority
permanently restraining, prohibiting or enjoining either party from consummating the
transactions described in this Agreement and such order shall have become final and
non-appealable or shall not have been vacated prior to the Outside Date; or




                                                 34
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 82 of 93



                      (x)    by Seller or Purchaser if Closing has not occurred on or before 5:00
p.m. Eastern time on the date that is 120 days from the date hereofof the Original Agreement (the
“Outside Date”);

provided, however, that the right to terminate this Agreement under this Section 9.15(A) shall not
be available to any party if the action of such party or any of its Affiliates has been a principal
cause of or resulted in the failure of the Closing to occur on or before such date, and such action or
failure to act constitutes a breach of any of such party’s representations, warranties, covenants or
obligations under this Agreement. Upon a termination of this Agreement pursuant to this Section
9.15(A), and except as otherwise provided by Sections 9.15(B), 9.15(C), and 9.15(D), the Deposit
shall be returned by the Escrow Agent to Purchaser and the parties hereto shall have no further
obligations under this Agreement except as shall expressly survive the termination hereof.

                (B)     Seller’s Default. Notwithstanding anything to the contrary contained
herein, if, prior to or at the Closing, there has been a violation or breach by (i) Seller of any
representation or warranty set forth in Section 5.1 (or any such representation or warranty shall
have become untrue in any material respect after the date of thisthe Original Agreement) or (ii)
Seller of any covenant or agreement contained in this Agreement which, in the case of either clause
(i) or (ii), would prevent the satisfaction of or result in the failure of any condition to the
obligations of Purchaser at the Closing and such violation or breach has not been waived by
Purchaser or, in the case of a breach of any covenant or agreement under this Agreement that is
curable, has not been cured by Seller (as applicable) prior to the earlier to occur of (a) 10 days after
receipt by Seller, as applicable, of written notice of such breach from Purchaser and (b) the Outside
Date, then Purchaser may elect to (1) terminate this Agreement by written notice to Seller, in
which case the Deposit shall be promptly refunded to Purchaser by Escrow Agent, or (2) seek
specific performance of Seller’s obligations that are to be performed on or prior to Closing,
including without limitation Seller’s delivery obligations under Section 4.3 of this Agreement,
unless such obligations cannot reasonably be performed by Seller for reasons beyond Seller’s
reasonable control.

                 (C)     Purchaser’s Default. Notwithstanding anything to the contrary contained
herein, if, prior to or at the Closing, there has been a violation or breach by (i) Purchaser of any
representation or warranty set forth in Section 5.2 (or any such representation or warranty shall
have become untrue in any material respect after the date of thisthe Original Agreement) or (ii)
Purchaser of any covenant or agreement contained in this Agreement which, in the case of either
clause (i) or (ii), would prevent the satisfaction of or result in the failure of any condition to the
obligations of Seller at the Closing and such violation or breach has not been waived by Seller or,
in the case of a breach of any covenant or agreement under this Agreement that is curable, has not
been cured by Purchaser (as applicable) prior to the earlier to occur of (a) 10 days after receipt by
Purchaser, as applicable, of written notice of such breach from Seller and (b) the Outside Date,
then Seller may elect to (1) terminate this Agreement by written notice to Purchaser, in which case
the Deposit shall be promptly delivered by Escrow Agent to Seller as Seller’s liquidated damages,
in which case such liquidated damages shall be the sole remedy of Seller for Purchaser’s default
and Seller shall not be entitled to any additional legal or equitable relief against Purchaser, or (2)
seek (a) specific performance of Purchaser’s obligations to be performed on or prior to Closing,
including without limitation Purchaser’s delivery obligations under Section 4.4 of this Agreement,
and (b) such other remedies available to Seller at law or in equity.

                                                  35
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 83 of 93



               (D)     Alternative Transaction. If this Agreement is terminated without breach by
Purchaser, under circumstances where it is entitled to do so pursuant to Section 9.15(A)(viiviii), (i)
the Deposit shall be promptly refunded to Purchaser by Escrow Agent, and (ii) Purchaser shall be
entitled to payment of, and Seller shall pay or cause to be paid, the Break-Up Fee (as such term is
defined in the Sale Procedures Order) from the proceeds received by Seller upon the closing of an
Alternative Transaction, subject, however, to any filings and/or hearings required by the
Bankruptcy Court.

                (E)     Liability Limitation. Notwithstanding anything to the contrary in this
Agreement, the maximum aggregate liability of Purchaser for money damages in respect of any
losses, damages, costs or expenses of Seller relating to the failure of the transactions contemplated
hereby to be consummated or a breach of this Agreement by Purchaser in the absence of a Closing
shall be limited to the Deposit (the “Liability Limitation”), and in no event shall the Seller or any
of their Affiliates seek any amount in excess of the Liability Limitation in connection with this
Agreement or the transactions contemplated hereby or in respect of any other document or theory
of law or equity or in respect of any oral representations made or alleged to be made in connection
herewith, whether at law or in equity, whether in contract, tort or otherwise.

       9.16 Amendments. Except as otherwise expressly provided herein, neither this
Agreement nor any term or provision hereof may be changed, waived, discharged or terminated
except by the mutual written agreement of the parties (and, in the case of any amendment
extending the Outside Date or that would reasonably be expected to materially diminish the
amount paid to Agent at the Closing, the Agent).

        9.17 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any of the parties hereto, and this Agreement shall be deemed
to have been prepared jointly by the parties, and thus shall not necessarily be construed against any
of the parties as the drafter hereof.

        9.18 No Successor Liability. The parties intend that, to the fullest extent permitted by
applicable Law (including under Section 363 of the Bankruptcy Code), upon the Closing,
Purchaser shall not be deemed to: (A) be the successor of Seller, (B) have, de facto, or otherwise,
merged with or into Seller, (C) be a mere continuation or substantial continuation of Seller or the
enterprise(s) of Seller or (D) be liable for any acts or omissions of Seller in the conduct of the
Business or arising under or related to the Assets other than as set forth in this Agreement. Without
limiting the generality of the foregoing, and except as otherwise provided in this Agreement, the
parties intend that Purchaser shall not be liable for any Lien (other than Assumed Liabilities and
Permitted Liens) against Seller or any of Seller’s predecessors or Affiliates, and Purchaser shall
have no successor or vicarious liability of any kind or character whether known or unknown as of
the Closing Date, whether now existing or hereafter arising, or whether fixed or contingent, with
respect to the Business, the Assets or any liabilities of Seller arising prior to the Closing Date. The
Parties agree that the provisions substantially in the form of this Section 9.18 shall be reflected in
the Sale Order.

      9.19 Equitable Relief. The parties hereto agree that if any of the provisions of this
Agreement were not to be performed as required by their specific terms or were to be otherwise

                                                  36
QB\66067564.6
 Case 21-40002        Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                  Document      Page 84 of 93



breached, irreparable damage will occur, no adequate remedy at Law would exist and damages
would be difficult to determine, and that each party shall be entitled to an injunction or injunctions
to prevent breaches, and to specific performance of the terms, of this Agreement (including
causing the transactions contemplated hereby to be consummated on the terms and subject to the
conditions thereto set forth in this Agreement) without posting any bond and without proving that
monetary damages would be inadequate, in addition to any other remedy at Law or equity. None
of the parties shall oppose, argue, contend or otherwise be permitted to raise as a defense that an
adequate remedy at law exists or that specific performance or equitable or injunctive relief is
inappropriate or unavailable.

      9.20 Certain Definitions. When used in this Agreement, the following terms have the
meanings set forth below:

        “Action” means any claim, charge, audit, complaint, order, decree, ruling, eminent domain
action, judgment, injunction, inspection, condemnation, notice of violation, citation, penalty or
administrative action or proceeding, whether private or by or before any Governmental Entity.

        “Affiliate” means, with respect to any subject Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such subject Person as of the
date on which, or at any time during the period for which, the determination of affiliation is being
made. For purposes of this definition, the term “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting securities or by
contract or otherwise.

       “Business Day” means any day other than a Saturday, a Sunday or other day on which
banks are required or authorized by Law to be closed in Boston, Massachusetts.

         “Code” means the Internal Revenue Code of 1986, as amended.

        “Confidentiality Agreement” means that certain Project Plymouth Non-Disclosure
Agreement, dated as of May 21, 2020, executed by Duff Phelps Securities LLC, on behalf of
Seller, and National Mentor Holdings, Inc.

        “Contracts” means all agreements, contracts, leases and subleases, arrangements, letters of
credit, guarantees and binding commitments, whether written or oral.

       “Data Room” means the “Project Backpack” virtual data room hosted by “dealroom.net”
created by Seller for the transaction governed by this Agreement.

         “Dollars” or “$” means the lawful currency of the United States of America.

         “ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

      “Federal Health Care Programs” means any health care program administered or funded, in
whole or in part, by the government of the United States of America, including the Medicare,
Medicaid and TRICARE programs.

                                                 37
QB\66067564.6
 Case 21-40002        Doc 166      Filed 02/12/21 Entered 02/12/21 14:18:54              Desc Main
                                   Document      Page 85 of 93



        “Fundamental Representations” means the representations and warranties of Seller set
forth in Sections 5.1(A) (Due Organization), (B) (Power and Authority; Enforceability; Consents),
(C) (Binding Agreement), (D) (Assets), and (P) (Brokerage).

       “GAAP” means United States generally accepted accounting principles, consistently
applied during the periods involved.

        “Governmental Entity” means any United States or foreign federal, state, provincial or
local government or other political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of any such government or
political subdivision, and any supranational organization of sovereign states exercising such
functions for such sovereign states.

       “HIPAA” means the Health Insurance Portability and Accountability Act of 1996, as
amended (Pub. L. No. 104-191) and the Health Information Technology for Economic and
Clinical Health Act (Pub. L. No. 111-5), any implementing regulations, and any state privacy or
medical information Laws applicable to the Business.

       “Law” means any constitution, law, common law, statute, ordinance, rule, regulation,
regulatory requirement, code, order, judgment, injunction or decree enacted, issued, promulgated,
enforced or entered by a Governmental Entity or securities exchange.

      “Lien” means any charge, mortgage, pledge, security interest, lien, preference, license,
covenant, claim, easement, encroachment or other similar encumbrance.

         “Material Adverse Effect” means any change, event, occurrence, fact, state of facts,
development or effect that (a) prevents, materially delays or materially impairs the ability of Seller
to consummate the transactions contemplated by this Agreement or the other Transaction
Documents or (b) has, or would reasonably be expected to have, a material adverse effect upon the
condition (financial or otherwise), business, assets or results of operations of the Business, taken as
a whole; provided, however, that, in the case of clause (b), any adverse change, event, occurrence,
fact, state of facts, development or effect arising from or related to (i) conditions affecting the
economy generally, (ii) pandemic (including without limitation changes caused by the COVID 19
virus or any other epidemic, pandemic or disease outbreak), any act of terrorism, similar calamity
or war (whether or not declared) or any escalation or worsening of any of the foregoing or any
natural disaster, (iii) financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), or (iv) changes in any Laws, policies
or other binding directives issued by any Governmental Entity, will not be taken into account in
determining whether a “Material Adverse Effect” has occurred; provided that, with respect to a
matter described in any of the foregoing clauses, such matter will only be excluded so long as such
matter does not have a disproportionate effect on the Business relative to other comparable
businesses operating in the industry in which the Business operates.

        “Permits” means all licenses, permits, certificates, grants, franchises, waivers, consents,
expirations of waiting periods, and other similar authorizations or approvals issued by or obtained
from a Governmental Entity or any securities exchange.



                                                  38
QB\66067564.6
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 86 of 93



        “Permitted Liens” means (i) zoning, entitlement, building and other land use and similar
laws or regulations imposed by any Governmental Entity having jurisdiction over such parcel
which are not violated by the current use and operation thereof; (ii) non-exclusive licenses to
Intellectual Property granted in the ordinary course of business; and (iii) easements, covenants,
conditions, restrictions and other similar matters of record which would not materially impair the
use or occupancy of such parcel in the operation of the Business.

         “Person” means an individual, a corporation, a partnership, an association, a limited
liability company, a Governmental Entity, a trust or other entity or organization.

       “Personal Information” means any information that identifies, relates to, describes, is
reasonably capable of being associated with, or could reasonably be linked, directly or indirectly,
with a particular individual or household, including without limitation Protected Health
Information as the term is defined in the Health Insurance Portability and Accountability Act of
1996, and any other information subject to protection, regulation, or safeguarding as set forth in
any applicable Law governing privacy, information security or health information.

       “Seller’s Knowledge” or any similar knowledge qualification with respect to Seller, means
the actual knowledge, after reasonable inquiry, of any of the following individuals: Andrew
Calkins and Matthew Lesniewski.

      “WARN Act” means the Worker Adjustment Retaining and Notification Act of 1988, as
amended, or any similar state or local law.




                                                39
QB\66067564.6
 Case 21-40002      Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54          Desc Main
                                Document      Page 87 of 93



       IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement, and
Escrow Agent has executed this Agreement for purposes of Sections 2.2, 2.3, 6.6, and 9.16, as of
the day and year first above written.

“SELLER”                                         “PURCHASER”

FUTURES BEHAVIOR THERAPY                         FBTC TRANSITIONAL SUB,               LLC,    a
CENTER, LLC, a Massachusetts                     Delaware limited liability company
limited liability company
                                                 By:
By:                                              Its:
  Andrew Calkins, President




“ESCROW AGENT”


CASNER & EDWARDS, LLP



By:___________________________
   Michael J. Goldberg, Esq.




                                              40
QB\66067564.6
 Case 21-40002     Doc 166       Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                                 Document      Page 88 of 93



                         LIST OF EXHIBITS AND SCHEDULES

Exhibit A—Facility Locations

Schedule 1.1(A)—Assumed Leases

Schedule 1.1(C)—Deposits

Schedule 1.1(D)(i)—Licenses and Permits

Schedule 1.1(D)(iv)—Assumed Contracts

Schedule 1.2(I)—Other Excluded Assets

Schedule 1.3(B)—Other Assumed Obligations

Schedule 1.4(O)—Other Excluded Liabilities

Schedule 2.1—Purchase Price Adjustments and Allocation

Schedule 2.2—Escrow Provisions

Schedule 3.1—Bill of Sale

Schedule 3.2—Assumption and Assignment Agreement

Schedule 4.2—Required Governmental Consents

Schedule 4.3(C)—Transition Services Agreement

Schedule 5.1(B)—Seller Required Approvals

Schedule 5.1(D)—Title to Assets

Schedule 5.1(E)—Financial Statements

Schedule 5.1(F)—Leases

Schedule 5.1(G)—Material Contracts

Schedule 5.1(H)—Enforceability

Schedule 5.1(I)—Employee Benefits

Schedule 5.1(J)—Employees

Schedule 5.1(K)—Compliance with Law
146617178v7
QB\66067564.6
 Case 21-40002     Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                               Document      Page 89 of 93




Schedule 5.1(L)—No Proceedings

Schedule 5.1(M)—Absence of Certain Changes

Schedule 5.1(N)—Permits

Schedule 5.1(O)—Intellectual Property

Schedule 5.1(P)—Brokerage

Schedule 5.1(R)—Payors

Schedule 5.2(B)—Purchaser Required Approvals

Schedule 6.1(C)—Seller Key Employees

Schedule 6.2—Seller Negative Covenants

Schedule 7.2(E)—Required Third Party Consents




146617178v7
QB\66067564.6
 Case 21-40002     Doc 166    Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                              Document      Page 90 of 93



                                       EXHIBIT A

                                 Seller Facility Locations

    1. 55 Tozer Road, Beverly, MA
    2. 216 West Boylston Street, West Boylston, MA




146617178v7
QB\66067564.6
Case 21-40002    Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                             Document      Page 91 of 93




 Document comparison by Workshare 9.5 on Friday, February 12, 2021 12:19:45
 PM
 Input:
 Docum file://C:\Users\ciechanowski\AppData\Local\Microsoft\Windows\INetCach
 ent 1 e\Content.Outlook\487D14L1\Mentor - Futures - Asset Purchase
 ID      Agreement (CE Final 01 04 21)_v2.docx
 Descri
         Mentor - Futures - Asset Purchase Agreement (CE Final 01 04 21)_v2
 ption
 Docum
         H:\Documents\Assignments\CIS\Case No. 21-40003-EDK\Mentor -
 ent 2
         Futures - Asset Purchase Agreement (EXECUTION DRAFT 2.12).docx
 ID
 Descri H:\Documents\Assignments\CIS\Case No. 21-40003-EDK\Mentor -
 ption Futures - Asset Purchase Agreement (EXECUTION DRAFT 2.12).docx
 Render
         Standard
 ing set

 Legend:
 Insertion
 Deletion
 Moved from
 Moved to
 Style change
 Format change
 Moved deletion
 Inserted cell
 Deleted cell
 Moved cell
 Split/Merged cell
 Padding cell

 Statistics:
                     Count
 Insertions                                 45
 Deletions                                  55
 Moved from                                  6
 Moved to                                    6
Case 21-40002    Doc 166   Filed 02/12/21 Entered 02/12/21 14:18:54   Desc Main
                           Document      Page 92 of 93




 Style change                              0
 Format changed                            0
 Total changes                           112
 Case 21-40002       Doc 166     Filed 02/12/21 Entered 02/12/21 14:18:54            Desc Main
                                 Document      Page 93 of 93



                                CERTIFICATE OF SERVICE

       I, A. Davis Whitesell, hereby certify that on this 12th day of February, 2021, I caused the
foregoing Notice of Auction Results and of Winning Bidder Asset Purchase Agreement to be
served by email through the Court’s CM/ECF system on all registered users thereof in this case.




Dated: February 12, 2021                             /s/ A. Davis Whitesell
                                                     A. Davis Whitesell, BBO# 551462
                                                     Casner & Edwards, LLP
                                                     303 Congress Street
                                                     Boston, MA 02210
                                                     Tel: 617-426-5900
                                                     Email: whitesell@casneredwards.com
